 
Exhibit 10.1
 
 
GRAPHIC [jpm.jpg]
___________________________________________________________________________
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 18, 2013


 
among


 
CHEMED CORPORATION


 
the Lenders Party Hereto,


 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
 
and
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 
___________________________________________________________________________
 
J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Book Runners
___________________________________________________________________________


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
    1               1.1.  
Certain Defined Terms
    1     1.2.  
Plural Forms.
    22            
ARTICLE II THE CREDITS
    22               2.1.  
Revolving Loan Commitments
    22     2.2.  
Required Payments; Termination
    23     2.3.  
Ratable Loans; Types of Advances
    23     2.4.  
Swing Line Loans.
    23     2.5.  
Commitment Fee; Aggregate Revolving Loan Commitment; Increase in Aggregate
Revolving Loan Commitment.
    25     2.6.  
Minimum Amount of Each Advance
    27     2.7.  
Optional Principal Payments
    27     2.8.  
Method of Selecting Types and Interest Periods for New Advances
    27     2.9.  
Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Event of Default
    28     2.10.  
Changes in Interest Rate, etc.
    28     2.11.  
Default Rate..
    29     2.12.  
Method of Payment
    29     2.13.  
Noteless Agreement; Evidence of Indebtedness.
    29     2.14.  
Telephonic Notices
    30     2.15.  
Interest Payment Dates; Interest and Fee Basis
    30     2.16.  
Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
    31     2.17.  
Lending Installations
    31     2.18.  
Non-Receipt of Funds by the Administrative Agent
    31     2.19.  
Replacement of Lender
    31     2.20.  
Facility LCs.
    32     2.21.  
Interest Rate Limitation
    37     2.22.  
Defaulting Lenders
    37            
ARTICLE III YIELD PROTECTION; TAXES
    39               3.1.  
Yield Protection
    39     3.2.  
Changes in Capital Adequacy Regulations
    40     3.3.  
Availability of Types of Advances
    40     3.4.  
Funding Indemnification
    40     3.5.  
Taxes.
    40     3.6.  
Lender Statements; Survival of Indemnity
    43     3.7.  
Alternative Lending Installation
    43            
ARTICLE IV CONDITIONS PRECEDENT
    43               4.1.  
Initial Credit Extension
    43     4.2.  
Each Credit Extension
    45  

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
    45               5.1.  
Existence and Standing.
    45     5.2.  
Authorization and Validity
    45     5.3.  
No Conflict; Government Consent.
    45     5.4.  
Financial Statements
    46     5.5.  
Material Adverse Change
    46     5.6.  
Taxes
    46     5.7.  
Litigation and Contingent Obligations
    46     5.8.  
Subsidiaries
    46     5.9.  
ERISA
    47     5.10.  
Accuracy of Information
    47     5.11.  
Regulations T, U, and X
    47     5.12.  
Material Agreements; Restrictions on Dividends
    47     5.13.  
Compliance With Laws
    47     5.14.  
Ownership of Properties; Priority of Liens
    47     5.15.  
Plan Assets; Prohibited Transactions
    48     5.16.  
Environmental Matters
    48     5.17.  
Investment Company Act
    48     5.18.  
Insurance
    48     5.19.  
No Event of Default or Unmatured Event of Default.
    48     5.20.  
SDN List Designation
    48     5.21.  
Solvency
    48     5.22.  
Trading with the Enemy Act; Patriot Act; Foreign Corrupt Practices Act.
    49            
ARTICLE VI COVENANTS
    49               6.1.  
Financial Reporting
    49     6.2.  
Use of Proceeds
    51     6.3.  
Notice of Event of Default
    51     6.4.  
Conduct of Business.
    51     6.5.  
Taxes
    51     6.6.  
Insurance
    51     6.7.  
Compliance with Laws.
    51     6.8.  
Maintenance of Properties
    52     6.9.  
Inspection; Keeping of Books and Records.
    52     6.10.  
Restricted Payments
    52     6.11.  
Merger or Dissolution
    54     6.12.  
Sale of Assets
    54     6.13.  
Investments and Acquisitions
    55     6.14.  
Indebtedness
    58     6.15.  
Liens
    60     6.16.  
Transactions with Affiliates
    62     6.17.  
Financial Contracts
    62     6.18.  
Subsidiary Covenants
    63     6.19.  
Contingent Obligations
    63     6.20.  
Leverage Ratio.
    63     6.21.  
Fixed Charge Coverage Ratio
    63     6.22.  
[Reserved].
    63     6.23.  
Operating Leases
    64     6.24.  
Guarantors.
    64     6.25.  
Collateral
    64     6.26.  
Convertible Note Transactions.
    65  

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VII EVENTS OF DEFAULT
    65            
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    67               8.1.  
Acceleration.
    67     8.2.  
Amendments
    68     8.3.  
Preservation of Rights
    70            
ARTICLE IX GENERAL PROVISIONS
    70               9.1.  
Survival of Representations.
    70     9.2.  
Governmental Regulation.
    70     9.3.  
Headings
    70     9.4.  
Entire Agreement
    70     9.5.  
Several Obligations; Benefits of this Agreement
    71     9.6.  
Expenses; Indemnification
    71     9.7.  
Numbers of Documents
    71     9.8.  
Accounting.
    71     9.9.  
Severability of Provisions
    72     9.10.  
Nonliability of Lenders
    72     9.11.  
Confidentiality
    72     9.12.  
Lenders Not Utilizing Plan Assets.
    73     9.13.  
Nonreliance
    73     9.14.  
Disclosure
    73     9.15.  
Performance of Obligations
    73     9.16.  
USA Patriot Act Notification
    74     9.17.  
Subordination of Intercompany Indebtedness
    74            
ARTICLE X THE ADMINISTRATIVE AGENT
    75               10.1.  
Appointment; Nature of Relationship
    75     10.2.  
Powers
    76     10.3.  
General Immunity
    76     10.4.  
No Responsibility for Loans, Recitals, etc.
    76     10.5.  
Action on Instructions of Lenders
    76     10.6.  
Employment of Agents and Counsel.
    76     10.7.  
Reliance on Documents; Counsel.
    77     10.8.  
Administrative Agent's Reimbursement and Indemnification
    77     10.9.  
Notice of Event of Default
    77     10.10.  
Rights as a Lender
    77     10.11.  
Lender Credit Decision
    78     10.12.  
Successor Administrative Agent
    78     10.13.  
Administrative Agent and Arranger Fees
    78     10.14.  
Delegation to Affiliates
    79     10.15.  
Collateral Documents
    79            
ARTICLE XI SETOFF; RATABLE PAYMENTS
    80               11.1.  
Setoff
    80     11.2.  
Ratable Payments
    80     11.3.  
Failure to Make Payment
    80  

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    80               12.1.  
Successors and Assigns
    80     12.2.  
Participations.
    81     12.3.  
Assignments.
    82     12.4.  
Dissemination of Information
    84     12.5.  
Tax Treatment.
    84            
ARTICLE XIII NOTICES
    84               13.1.  
Notices; Effectiveness; Electronic Communication
    84     13.2.  
Change of Address, Etc.
    85            
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
    85               14.1.  
Counterparts; Effectiveness
    85     14.2.  
Electronic Execution of Assignments.
    85            
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    85               15.1.  
CHOICE OF LAW
    85     15.2.  
CONSENT TO JURISDICTION
    86     15.3.  
WAIVER OF JURY TRIAL
    86            
ARTICLE XVI EXISTING CREDIT AGREEMENT
    86  

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Commitment Schedule
 
Departing Lender Schedule
 
Pricing Schedule
 
Schedule 2.20
-
Existing Letters of Credit
     
Schedule 5.8
-
Subsidiaries
     
Schedule 6.13
-
Existing Investments
     
Schedule 6.14
-
Existing Indebtedness
     
Schedule 6.15
-
Existing Liens; Closing Date Surety Bond Liens
     
Schedule 6.16
-
Transactions with Affiliates
     
Schedule 6.18
-
Subsidiary Covenants
     
EXHIBITS
     
Exhibit A-1
-
Form of Borrower’s In-House Counsel’s Opinion
     
Exhibit A-2
-
Form of Cravath, Swaine & Moore LLP (Special New York Counsel) Opinion
     
Exhibit A-3
-
Form of Richards, Layton & Finger (Special Delaware Counsel) Opinion
     
Exhibit B
-
Form of Compliance Certificate
     
Exhibit C
-
Form of Assignment and Assumption Agreement
     
Exhibit D
-
Reserved
     
Exhibit E
-
Form of Promissory Note for Revolving Loan (if requested)
     
Exhibit F
-
Officer’s Certificate
     
Exhibit G
-
List of Closing Documents
     
Exhibit H
-
Form of Commitment and Acceptance

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Second Amended and Restated Credit Agreement, dated as of January 18, 2013,
is entered into by and among Chemed Corporation, a Delaware corporation, the
Lenders, the LC Issuer, and JPMorgan Chase Bank, National Association, a
national banking association, as Administrative Agent.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower, certain Lenders and the Administrative Agent are parties
to that certain Amended and Restated Credit Agreement, dated as of March 1, 2011
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1.           Certain Defined Terms.  As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
“Adjusted Eurodollar Base Rate” means, with respect to a Eurodollar Advance for
the relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.
 
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
 
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
is Three Hundred and Fifty Million and 00/100 Dollars ($350,000,000).
 
“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or otherwise modified and as in effect from
time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time (“GAAP”), applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 5.4; provided, however, that except as provided
in Section 9.8, with respect to calculations determining compliance with the
covenants, including financial covenants, set forth in Sections 6.10 through
6.23 (and the defined terms used in such Sections), “Agreement Accounting
Principles” means GAAP as of the Closing Date, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.4. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Agreement Accounting Principles and GAAP will be deemed for all
purposes of the Loan Documents to treat leases that would have been classified
as operating leases in accordance with GAAP as in effect on December 31, 2011,
in a manner consistent with the treatment of such leases under GAAP on such
date, notwithstanding any modification or interpretive changes to GAAP that may
occur thereafter.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted
Eurodollar Base Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted Eurodollar Base Rate for any day
shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Base
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Base
Rate, respectively.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Applicable Pledge Percentage” means 100%, but (x) 65% in the case of a pledge
of capital stock of a Foreign Subsidiary or (y) 0% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a pledge would cause a
Financial Assistance Problem.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means each of J.P. Morgan Securities LLC, a Delaware limited
liability company, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, a
Delaware corporation, and its successors, each in its capacity as Joint Lead
Arranger and Joint Book Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Controller of the Borrower, or such other
officer of the Borrower as may be designated by the Borrower in writing to the
Administrative Agent from time to time, acting singly.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services provided by any Lender or any of its Affiliates.
 
 
3

--------------------------------------------------------------------------------

 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Borrower” means Chemed Corporation, a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago,
Illinois for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset, other than any expenditures in
connection with Permitted Acquisitions, which would be classified as a fixed or
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be classified as a liability
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.
 
“Cash Equivalent Investments” means (i) direct obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit,
bankers’ acceptances, money market deposit accounts, and time deposits issued by
or maintained with, as applicable, commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, (v) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iv) above, and (vi) in
the case of any Foreign Subsidiary, (A) marketable direct obligations issued by,
or unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by any agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the Indebtedness of such sovereign nation is rated at least A-1 or
better by S&P or P-1 or better by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (B) Investments of the type and maturity
described in clauses (ii) through (v) above of foreign obligors, which
Investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies.
 
 
4

--------------------------------------------------------------------------------

 
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines, requirements, or guidance pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C. §
1781 or elsewhere) affecting such program or, to the extent applicable to
CHAMPVA; and (b) all rules, regulations (including 38 C.F.R. § 17.270 – 17.278),
manuals, orders, guidelines, requirements or guidance of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
“CHAMPVA Receivable” means a Receivable payable pursuant to the CHAMPVA program.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, that notwithstanding anything herein to the
contrary, both (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in the case of each of
the foregoing clause (x) and clause (y), be deemed to be a Change in Law
regardless of the date enacted, adopted or issued
 
“Change of Control”  means the acquisition by any Person, or any group of
Persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 50% or more of the outstanding
shares of capital stock of the Borrower.
 
“Closing Date” means January 18, 2013.
 
 “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all Property and interests in Property now owned or hereafter
acquired by any Credit Party in or upon which a security interest, lien or
mortgage is granted to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, whether under the Pledge and Security Agreement, under
any of the other Collateral Documents or under any of the other Loan Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, and all other
security agreements, mortgages, deeds of trust, pledges, powers of attorney,
assignments and financing statements whether heretofore, now, or hereafter
executed by any Credit Party and delivered to the Administrative Agent.
 
 
5

--------------------------------------------------------------------------------

 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment Fee” is defined in Section 2.5.1.
 
“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its consolidated Subsidiaries
calculated on a consolidated basis for such period.
 
“Consolidated Current Maturities” means, with reference to any period, all
scheduled payments of principal due within twelve (12) calendar months on and
after the last day of such period with respect to all Consolidated Indebtedness
of the Borrower.
 
“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
from continuing operations plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization expense
of the Borrower and its consolidated  Subsidiaries (including amortization
recorded in connection with the application of Financial Accounting Standard No.
142 (Goodwill and Other Intangibles)), (v) dividends, distributions and payments
under any employee stock award or incentive plans plus any employment taxes,
cash fringes and employee benefit charges payable in connection therewith, (vi)
all other non-cash charges of the Borrower and its consolidated Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash expenditures in any future period) less interest income and all
non-cash items of income of the Borrower and its consolidated Subsidiaries in
each case for such period, (vii) the aggregate amount of the awards remitted by
the Borrower to its senior management under the current Multi-Year Management
Incentive Plans; provided, however, that no more than $5,000,000 of cash
compensation, payments or awards remitted to senior management shall be included
in this calculation, (viii) non-cash charges arising from compensation expense
as a result of Financial Accounting Standards Board Statement 123R, “Share Based
Payment”, which would require certain stock based compensation to be recorded as
expense within the Borrower’s consolidated statement of operation, less the
amount of any subsequent cash payments in respect of any such non-cash charges,
(ix) any loss incurred by the Borrower as a result of the early extinguishment
of Indebtedness, (x) all non-recurring costs and expenses incurred in connection
with the consummation of any Permitted Acquisition, Investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any non-recurring
charges or non-recurring costs incurred as a result of such transaction, (xi)
Yellow Pages Advertising Expense and (xii) litigation costs and expenses
(including settlement amounts), including in respect of claims, actions,
investigations or other proceedings initiated by the United States Department of
Justice or the Office of the Inspector General for the Department of Health and
Human Services; provided, however, that the amount of such litigation costs and
expenses (including settlement amounts) included in this calculation for such
period and all preceding periods following the Closing Date may not exceed
$50,000,000 in the aggregate.
 
“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, (i) the aggregate Dollar amount of Consolidated
Indebtedness which would be classified on the balance sheet of such Person, as
of the applicable determination date, as long-term Indebtedness, plus (ii) the
aggregate stated or face amount of all Letters of Credit at such time for which
such Person is the account party or is otherwise liable other than Letters of
Credit to the extent collateralized by cash or Cash Equivalent Instruments.
 
 
6

--------------------------------------------------------------------------------

 
“Consolidated Indebtedness” means, at any time, with respect to any Person, the
Indebtedness of such Person and its consolidated Subsidiaries calculated on a
consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its consolidated Subsidiaries calculated on
a consolidated basis for such period, in accordance with Agreement Accounting
Principles. Notwithstanding the foregoing, Consolidated Interest Expense shall
not include any non-cash interest expense recognized in accordance with
Accounting Standards Codification 470-20 or any successor standard.
 
 “Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its consolidated Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
 “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership (except to the
extent expressly without recourse to such Person).
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.
 
 “Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and, if applicable, in
consultation with its legal and tax advisors.
 
 
7

--------------------------------------------------------------------------------

 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Lender Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Departing Lender” means each lender under the Existing Credit Agreement that
does not have a Revolving Loan Commitment hereunder and is identified on the
Departing Lender Schedule hereto.
 
“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Closing Date attached hereto and identified as such.
 
“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Revolving Loan Termination Date.
 
“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, and legally enforceable governmental
concessions, grants, franchises, licenses, agreements and restrictions relating
to (i) the protection of the environment, (ii) emissions, discharges or releases
of pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
 
“Equipment” means all of the Borrower’s and each Subsidiary’s present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, data processing and office equipment, assembly systems, tools,
molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels,
aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal
property (other than inventory), and (iii) any and all accessions, parts and
appurtenances attached to any of the foregoing or used in connection therewith,
and any substitutions therefor and replacements, products and proceeds thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.
 
 
8

--------------------------------------------------------------------------------

 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar
Advance for such Interest Period shall be the rate at which dollar deposits in a
comparable amount and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Adjusted Eurodollar Base Rate applicable to
such Interest Period, plus (ii) the Applicable Margin then in effect, changing
as and when the Applicable Margin changes.
 
“Event of Default” means an event described in Article VII.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) taxes imposed on its overall net
income, and franchise taxes imposed on it, by (a) the United States of America,
(b) the jurisdiction under the laws of which such Lender or the Administrative
Agent is incorporated or organized or any political combination or subdivision
or taxing authority thereof or (c) the jurisdiction in which the Administrative
Agent's or such Lender's principal executive office or such Lender's applicable
Lending Installation or office making or booking a Loan or Facility LC is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (iii) in the case of a Non U.S. Lender (as defined in Section 3.5), any
withholding tax that is in effect at the time such Non U.S. Lender becomes a
party to this Agreement (or designates a new lending office) and (iv) any U.S.
federal withholding taxes imposed under FATCA.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Convertible Indenture” means the Indenture, dated as of May 14, 2007,
by and between the Borrower and LaSalle Bank National Association, as Trustee
for the purchasers of the Existing Convertible Notes, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Existing Convertible Indenture Documents” means the Existing Convertible Notes,
the Existing Convertible Indenture, and the agreements, documents, and
instruments delivered in connection therewith, including in connection with the
Existing Convertible Notes Permitted Stock Transactions, as each of the
foregoing may be amended, restated, supplemented or otherwise modified from time
to time.
 
 
9

--------------------------------------------------------------------------------

 
 “Existing Convertible Note Transactions” means (x) the following series of
transactions:
 
(i) the call option transactions entered into by the Borrower and certain
financial institutions in connection with the issuance of the Existing
Convertible Notes, which upon exercise, will require such financial institutions
to deliver shares of capital stock of the Borrower or other property to the
Borrower in an amount substantially equivalent to the shares of capital stock of
the Borrower or other property deliverable to holders of the Existing
Convertible Notes upon conversion of the Existing Convertible Notes, as the same
may be amended, restated, supplemented or otherwise modified or replaced from
time to time;
 
(ii) the warrant transactions entered into by the Borrower and certain financial
institutions in connection with the issuance of the Existing Convertible Notes
which, upon exercise, will require the Borrower to deliver a specified number of
shares of capital stock of the Borrower or other property to the financial
institutions party thereto, as the same may be amended, restated, supplemented
or otherwise modified or replaced from time to time; and
 
(iii) the repurchase of shares of the Borrower’s capital stock pursuant to one
or more accelerated share repurchase agreements entered into at the time of
issuance of the Existing Convertible Notes with one or more financial
institutions (any such repurchase or repurchase contract, together with any call
option transactions entered into pursuant to the intermediary proceeding clause
(i) and any warrant transactions entered into pursuant to the immediately
preceding clause (ii) being referred to herein as “Existing Convertible Notes
Permitted Stock Transactions”); and
 
(y)  all conversions of the Existing Convertible Notes into cash and shares of
the Borrower’s capital stock or other property pursuant to the Existing
Convertible Indenture Documents and all exchanges or transfers of the Borrower’s
capital stock or other property between the Borrower and the counterparties to
the Existing Convertible Notes Permitted Stock Transactions or any early
termination of any of the foregoing.
 
“Existing Convertible Notes” means those certain 1.875% Convertible Senior Notes
due 2014 in an initial aggregate principal amount equal to $200,000,000, issued
by the Borrower pursuant to the Existing Convertible Indenture, as such Notes
may be amended, restated, supplemented, or otherwise modified from time to time.
 
 “Existing Convertible Notes Permitted Stock Transactions” has the meaning set
forth in clause (iii) of the definition of “Existing Convertible Note
Transactions”.
 
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2.20.
 
“Facility LC” is defined in Section 2.20.1.
 
“Facility LC Application” is defined in Section 2.20.3.
 
“Facility LC Collateral Account” is defined in Section 2.20.11.
 
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
 
10

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter future, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.
 
“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its assets from being pledged pursuant to a pledge or security agreement
on account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.
 
“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, modified or supplemented from time to time.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns more than 50% of such Foreign Subsidiary’s issued and outstanding ordinary
equity interests.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
“Foreign Subsidiary” means any Subsidiary of any Person which is not a Domestic
Subsidiary of such Person.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
“Governmental Receivables” means, collectively, any and all Receivables which
are (a) Medicare Receivables, (b) Medicaid Receivables, (c) CHAMPVA Receivables,
(d) TRICARE Receivables, or (e) any other Receivables payable by a Governmental
Authority, or its agent, administrator, intermediary or carrier, approved by the
Administrative Agent.
 
 
11

--------------------------------------------------------------------------------

 
“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.
 
“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of March 1, 2011, made by the Guarantors in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and  future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Lender (or
Affiliate thereof), in respect of all (x) Rate Management Obligations of the
Borrower or any Subsidiary to such Lender (or such Affiliate) as exchange party
or counterparty under any Rate Management Transaction, unless the Borrower or
such Subsidiary, as the case may be, and such Lender (or such Affiliate)
mutually agree that such Rate Management Obligations do not constitute Secured
Obligations and (y) Banking Services Obligations, unless the Borrower or the
applicable Subsidiary and such Lender (or such Affiliate) mutually agree that
such Banking Services Obligations do not constitute Secured Obligations, (v)
each Person benefiting from indemnities made by the Borrower or any Subsidiary
hereunder or in any Loan Document in respect of the obligations and liabilities
of the Borrower or such Subsidiary to such Person, and (vi) their respective
permitted successors, transferees and assigns.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.5.3.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.5.3.
 
 “Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person's business and obligations
in respect of deferred compensation), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other similar
instruments, (v) obligations to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations of such Person in respect of Indebtedness, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) for purposes of Section 6.14 only, Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts, and
(x) any other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be classified as indebtedness on the consolidated
balance sheet of such Person. Notwithstanding anything in this definition to the
contrary, obligations of the Borrower under Permitted Stock Transactions shall
not constitute Indebtedness.
 
“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
 
12

--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or, to the extent available as determined by the
Administrative Agent in its reasonable judgment, twelve months, commencing on a
Business Day selected by the Borrower pursuant to this Agreement.  Such Interest
Period shall end on but exclude the day which corresponds numerically to such
date one, two, three, six, or, if applicable, twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth or, if applicable, twelfth succeeding month,
such Interest Period shall end on the last Business Day of such next, second,
third, sixth or, if applicable, twelfth succeeding month.  If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.
 
“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and other loans and advances to officers or employees made in the
ordinary course of business), extension of credit (other than Receivables
arising in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
 
“JPMorgan Chase” means JPMorgan Chase Bank, National Association, a national
banking association, in its individual capacity, and its successors.
 
“LC Fee” is defined in Section 2.20.4.
 
“LC Issuer” means JPMorgan Chase (or any subsidiary or affiliate of JPMorgan
Chase designated by JPMorgan Chase) in its capacity as issuer of Facility LCs
hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.20.5.
 
“Lender Party” means the Administrative Agent, the LC Issuer, the Swing Line
Lender or any other Lender.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective permitted successors and assigns.  Unless
otherwise specified, the term “Lenders” includes the Swing Line Lender and the
LC Issuer. For the avoidance of doubt, the term “Lenders” excludes any Departing
Lenders.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
 
13

--------------------------------------------------------------------------------

 
“Leverage Ratio” has the meaning set forth in Section 6.20.
 
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, or encumbrance of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock agreements, any purchase option, call or
similar right of a Person with respect to such stock).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, condition (financial or otherwise), or Property of the Borrower and its
Subsidiaries taken as a whole or (ii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder or their rights with respect to the Collateral.
 
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $20,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness is outstanding or is governed.
 
“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders, guidelines, requirements or guidance  pertaining to such program
including (a) all federal statutes (whether set forth in Title XIX of the Social
Security Act or elsewhere) affecting such program; (b) all state statutes and
plans for medical assistance enacted in connection with such program and federal
rules and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, orders, guidelines,
requirements, or guidance of all Governmental Authorities, or their agent,
administrator, intermediary or carrier, promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Medicaid Receivable” shall mean a Receivable payable pursuant to the Medicaid
program.
 
“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines, requirements, or guidance pertaining
to such program including (a) all federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, orders and
administrative reimbursement guidelines and requirements of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
 
14

--------------------------------------------------------------------------------

 
“Medicare Receivable” shall mean a Receivable payable pursuant to the Medicare
program.
 
“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody's” means Moody's Investors Services, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
 
“Multi-Year Management Incentive Plans” means the Borrower’s incentive plans in
effect on the Closing Date that run to the benefit of Borrower’s senior
management and that award cash and/or non-cash bonuses (such as equity interests
or options to purchase equity interests in the Borrower) to senior management
based upon increases in Consolidated EBITDA and/or the share price for equity
interests of the Borrower or similar items that evidence increases in the
Borrower’s profitability.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions, as determined
by such Person in good faith.  “Unrealized losses” means the fair market value
of the cost to such Person of replacing such Rate Management Transaction as of
the date of determination (assuming the Rate Management Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Rate Management Transaction
as of the date of determination (assuming such Rate Management Transaction were
to be terminated as of that date).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.13.
 
“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, the Swing Line Lender, the LC Issuer, the
Arrangers, or any indemnitee under the provisions of Section 9.6 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys' fees and disbursements (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
 
15

--------------------------------------------------------------------------------

 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant Register” is defined in Section 12.2.4.
 
“Participants” is defined in Section 12.2.1.
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“Payment Date” means the last day of each March, June, September and December
and the Revolving Loan Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.
 
“Permitted Acquisition” is defined in Section 6.13.20.
 
“Permitted Stock Transactions” means the Existing Convertible Notes Permitted
Stock Transactions and the Replacement Convertible Notes Permitted Stock
Transactions.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PIP” means periodic interim payments (or similar payments) made by any
Governmental Authority to any Credit Party under the Medicare, Medicaid, TRICARE
or CHAMPVA programs or any similar program of any Governmental Authority.
 
“PIP Settlements” has the meaning ascribed to such term in Section 6.9(ii)
hereof.
 
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA as to which the
Borrower or any member of the Controlled Group may have any liability.
 
“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of March 1, 2011, by and between the Credit
Parties and the Administrative Agent for the benefit of the Holders of Secured
Obligations, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
 
16

--------------------------------------------------------------------------------

 
“Pledge Subsidiary” means each Domestic Subsidiary and, at the option of the
Administrative Agent, each First Tier Foreign Subsidiary.
 
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
multiplying 100% by the quotient of (i) such Lender’s Revolving Loan Commitment
at such time divided by (ii) the Aggregate Revolving Loan Commitment at such
time (excluding, at any time a Defaulting Lender shall exist under Section 2.22,
such Defaulting Lender’s Revolving Loan Commitment); provided, however, if all
of the Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” means the percentage obtained by multiplying
100% by the quotient of (a) such Lender’s Outstanding Revolving Credit Exposure
at such time divided by (b) the Aggregate Outstanding Revolving Credit Exposure
at such time, in each case giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.
 
 “Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rabbi Trust” means a trust established by the Borrower or any Subsidiary to
hold assets in connection with an employee benefit plan or arrangement,
including, without limitation, the trusts established in connection with the
Chemed Excess Benefit Plan, the Roto-Rooter Deferred Compensation Plan and the
Chemed Corporation Long-Term Care Insurance Plan.
 
“Rabbi Trust Subsidiary” means any Subsidiary of the Borrower substantially all
the assets of which are, or are to be, assets of one or more Rabbi Trusts.
 
 “Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
 
17

--------------------------------------------------------------------------------

 
“Receivable(s)” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) the LC Issuer.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Replacement Convertible Note Offering” means (x) the following series of
contemporaneous transactions:
 
(i) the Borrower’s issuance of unsecured notes (as amended, modified, refinanced
or replaced from time to time, the “Replacement Convertible Notes”) in an
aggregate principal amount not in excess of the principal amount outstanding of
the Existing Convertible Notes on the date of the issuance thereof (plus the
amount of any interest, premium or penalties required to be paid thereon plus
fees and expenses associated therewith, including, without limitation, any
premium reasonably determined by the Borrower as necessary to accomplish a
refinancing by means of a tender offer or other repurchase) as a renewal,
refinancing or extension of the Existing Convertible Notes, which unsecured
notes may be guaranteed by the Guarantors, and which unsecured notes initially
are convertible into cash, shares of the Borrower’s capital stock or a
combination thereof;
 
(ii) one or more call option transactions, between the Borrower and one or more
financial institutions, which upon exercise, will require such financial
institutions to deliver shares of capital stock of the Borrower or other
property to the Borrower in an amount substantially equivalent to the shares of
capital stock of the Borrower or other property deliverable to holders of the
Replacement Convertible Notes upon conversion of the Replacement Convertible
Notes;
 
 
18

--------------------------------------------------------------------------------

 
(iii) one or more warrant transactions between the Borrower and one or more
financial institutions which, upon exercise, will require the Borrower to
deliver a specified number of shares of capital stock of the Borrower or other
property to the financial institutions party thereto; and
 
(iv) the repurchase of shares of the Borrower’s capital stock either
concurrently with the issuance of the Replacement Convertible Notes or pursuant
to one or more accelerated share repurchase agreements entered into in
connection with the issuance of the Replacement Convertible Notes with one or
more financial institutions (any such repurchase or repurchase contract,
together with any call option transactions entered into pursuant to the
intermediary proceeding clause (ii) and any warrant transactions entered into
pursuant to the immediately preceding clause (iii) being referred to herein as
“Replacement Convertible Notes Permitted Stock Transactions”); and
 
(y)  all conversions of the Replacement Convertible Notes into cash, shares of
the Borrower’s capital stock, other property or a combination thereof, all
exchanges or transfers of the Borrower’s capital stock or other property between
the Borrower and the holders of the Replacement Convertible Notes or the
counterparties to the Replacement Convertible Notes Permitted Stock Transactions
or any early termination of any of the foregoing in each case in furtherance of
the transactions described in clause (x) above.
 
“Replacement Convertible Notes Permitted Stock Transactions” has the meaning set
forth in clause (iv) of the definition of “Replacement Convertible Note
Offering”.
 
 “Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
satisfy the minimum funding standards of Section 412 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(c) of the Code.
 
“Reports” is defined in Section 9.6.
 
“Required Guarantor Subsidiary” means, at any time, (i) any Domestic Subsidiary
all of the outstanding voting securities of which shall at the time be owned,
directly or indirectly, by the Borrower or one or more Required Guarantor
Subsidiaries or by the Borrower and one or more Required Guarantor Subsidiaries,
or (ii) any Domestic Subsidiary that is a partnership, limited liability
company, association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned; provided, however, that VNF and any Rabbi Trust or Rabbi Trust
Subsidiary shall not be Required Guarantor Subsidiaries.
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Revolving Loan Commitment (or, if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Outstanding Revolving Credit Exposure at such time).
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D) for such Interest Period.
 
 
19

--------------------------------------------------------------------------------

 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower or VITAS Healthcare
now or hereafter outstanding, except a dividend payable solely in the Borrower’s
or VITAS Healthcare’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, or (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Subsidiaries now
or hereafter outstanding, other than in exchange for, or out of the proceeds of,
the substantially concurrent sale (other than to a Subsidiary of the Borrower)
of other equity interests of the Borrower (other than Disqualified Stock).
 
 “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
 
“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
participate in Swing Line Loans made to, and participate in Facility LCs issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth for such Lender on the Commitment Schedule or in any Assignment
Agreement delivered pursuant to Section 12.3, as such amount may be modified
from time to time pursuant to the terms hereof.
 
“Revolving Loan Termination Date” means the earlier of (a) January 18, 2018, and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.
 
“S&P” means Standard and Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC” means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any Affiliate of any Lender, unless the Borrower or the applicable
Subsidiary, as the case may be, and any such Lender or such Affiliate mutually
agree that such Rate Management Obligations do not constitute Secured
Obligations and (iii) all Banking Services Obligations, unless the Borrower or
the applicable Subsidiary, as the case may be, and any such Lender or such
Affiliate to which any such Banking Services Obligations are owing mutually
agree that such Banking Services Obligations do not constitute Secured
Obligations.
 
“Senior Unsecured Indenture” means the Indenture, dated as of February 24, 2004,
by and between the Borrower and LaSalle Bank National Association (or its
successors), as Trustee for the purchasers of the senior unsecured notes related
thereto.
 
 
20

--------------------------------------------------------------------------------

 
 “Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Subsidiary” of a Person means (i) any corporation of which more than 50% of the
outstanding securities having ordinary voting power shall at the time be owned
or controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization of which more than 50% of the ownership interests having
ordinary voting power shall at the time be so owned or controlled.  Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
tangible assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 10% of the consolidated net revenues of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
 
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
 
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.
 
“Swing Line Lender” means JPMorgan Chase.
 
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed on or with respect to any
payment made by the Credit Parties under any Loan Document, but excluding
Excluded Taxes and Other Taxes.
 
“Third Party Payor” shall mean any Governmental Authority, insurance company,
health maintenance organization, preferred provider organization or similar
entity, or their agent, administrator, intermediary or carrier, that is
obligated to make payments with respect to a Receivable.
 
“Transferee” is defined in Section 12.4.
 
“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services in the Departments of Defense, Health
and Human Services, and Commerce and certain of their dependents, which program
was formerly known as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders,
guidelines, requirements, or guidance of all Governmental Authorities, or their
agent, administrator, intermediary or carrier, promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.
 
“TRICARE Receivable” means a Receivable payable pursuant to the TRICARE program.
 
 
21

--------------------------------------------------------------------------------

 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unapplied PIP” has the meaning ascribed to such term in Section 6.9(ii).
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan exceeds
the fair market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
valuation report is available, using actuarial assumptions for funding purposes
as set forth in such report.
 
“Unmatured Event of Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.
 
“VITAS Healthcare” means VITAS Healthcare Corporation, a Delaware corporation.
 
“VNF” means VITAS of North Florida, Inc., a Florida not-for-profit corporation
and a Wholly-Owned Subsidiary of VITAS Healthcare.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be so owned or
controlled.
 
“Yellow Pages Advertising Expense” means, on any determination date, the excess
of (x) costs accrued in accordance with GAAP during the twelve-month period
ending on such date in connection with the Borrower’s and its Affiliates’
purchase of advertisements in the Yellow Pages telephone directory and other
similar telephone directories, over (y) amounts deemed by the Borrower to have
been paid in respect of such advertisements during such twelve-month period as
set forth in the Borrower’s internal management reports detailing its
advertising expenses.
 
1.2.           Plural Forms.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.
 
ARTICLE II

 
THE CREDITS
 
2.1.           Revolving Loan Commitments.  From and including the Closing Date
and prior to the Revolving Loan Termination Date, upon the satisfaction of the
conditions precedent set forth in Section 4.1 and 4.2, as applicable, each
Lender severally and not jointly agrees, on the terms and conditions set forth
in this Agreement, to (i) make Revolving Loans to the Borrower from time to time
and (ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount that will not result in such Lender’s Outstanding
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment;
provided that at no time shall the Aggregate Outstanding Revolving Credit
Exposure hereunder exceed the Aggregate Revolving Loan Commitment.  Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Revolving Loan Termination Date.  The
commitment of each Lender to lend hereunder shall automatically expire on the
Revolving Loan Termination Date.  The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.20.
 
 
22

--------------------------------------------------------------------------------

 
2.2.           Required Payments; Termination.  Any outstanding Revolving Loans
shall be paid in full by the Borrower on the Revolving Loan Termination Date and
all other due and unpaid Secured Obligations shall be paid in full by the
Borrower on the later of the date when due or the Revolving Loan Termination
Date.  In addition, if at any time the Aggregate Outstanding Revolving Credit
Exposure hereunder exceeds the Aggregate Revolving Loan Commitment, the Borrower
shall promptly repay outstanding Revolving Loans and Swing Line Loans (or, if no
Revolving Loans or Swing Line Loans are outstanding, cash collateralize the
outstanding LC Obligations by depositing funds in the Facility LC Collateral
Account in accordance with Section 2.20.11) in an aggregate amount equal to the
excess of the Aggregate Outstanding Revolving Credit Exposure over the Aggregate
Revolving Loan Commitment.  Notwithstanding the termination of the Revolving
Loan Commitments under this Agreement on the Revolving Loan Termination Date,
until all of the Obligations (other than obligations to pay fees and expenses
with respect to which the Borrower has not received an invoice and contingent
indemnity obligations) shall have been fully paid and satisfied, all of the
rights and remedies under this Agreement and the other Loan Documents shall
survive to the extent provided herein.
 
2.3.           Ratable Loans; Types of Advances.  (a) Each Advance hereunder
(other than a Swing Line Loan) shall consist of Loans made from the several
Lenders.  Such Loans shall be made ratably in proportion to their respective
Revolving Loan Commitments.
 
(b)           The Advances may be Floating Rate Advances or Eurodollar Advances,
or a combination thereof, selected by the Borrower in accordance with Sections
2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.
 
2.4.           Swing Line Loans.
 
2.4.1  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment,
provided that the Aggregate Outstanding Revolving Credit Exposure shall not at
any time exceed the Aggregate Revolving Loan Commitment, and provided
further that at no time shall the sum of (i) the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans then outstanding, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1 (including
its participation in any Facility LCs), exceed the Swing Line Lender’s Revolving
Loan Commitment at such time.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Loan Termination Date.
 
2.4.2  Borrowing Notice.  The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 12:00 noon (Chicago, Illinois time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $100,000.  The Swing Line Loans
shall bear interest at the Floating Rate or at such other rate as is agreed upon
by the Borrower and the Swing Line Lender.
 
 
23

--------------------------------------------------------------------------------

 
2.4.3  Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax or
other similar form of transmission, of the requested Swing Line Loan.  Not later
than 2:00 p.m. (Chicago, Illinois time) on the applicable Borrowing Date, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available in Chicago, to the Administrative Agent at its address specified
pursuant to Article XIII.  The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.
 
2.4.4  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan.  In addition, the Swing Line Lender (i)
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall, on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender (including the Swing Line
Lender) to make a Revolving Loan in the amount of such Lender’s Pro Rata Share
of such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan.  Not later
than 1:00 p.m. (Chicago, Illinois time) on the date of any notice received
pursuant to this Section 2.4.4, each Lender shall make available its required
Revolving Loan, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4.4 shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in Article II.  Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2, as applicable,
had not been satisfied, such Lender’s obligation to make Revolving Loans
pursuant to this Section 2.4.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender or any other Person, (b) the occurrence or continuance of an Event
of Default or Unmatured Event of Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever.  In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.4.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.4.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  On the
Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
 
24

--------------------------------------------------------------------------------

 
2.5.           Commitment Fee; Aggregate Revolving Loan Commitment; Increase in
Aggregate Revolving Loan Commitment.
 
2.5.1  Commitment Fee.  The Borrower shall pay to the Administrative Agent, for
the account of the Lenders pro rata in accordance with their respective
Revolving Loan Commitments, from and after the Closing Date until the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole,  a
commitment fee (the “Commitment Fee”) accruing at the rate of the then
Applicable Fee Rate on the average daily excess of the Aggregate Revolving Loan
Commitment over the Aggregate Outstanding Revolving Credit Exposure.  All such
Commitment Fees payable hereunder shall be payable quarterly in arrears on each
Payment Date.
 
2.5.2  Reductions in Aggregate Revolving Loan Commitment.  The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Lenders in the minimum amount of $5,000,000 (and in multiples
of $1,000,000 in excess thereof), upon at least three (3) Business Days' written
notice to the Administrative Agent, which notice may be conditional and shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure.  All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder and on the final date upon which all
Loans are repaid.
 
2.5.3  Increase of Revolving Loan Commitments and Incremental Term Loans. The
Borrower may from time to time elect to increase the Revolving Loan Commitments
or add one or more tranches of term loans hereunder (each an “Incremental Term
Loan”), in each case in minimum increments of $5,000,000 so long as, after
giving effect thereto, the aggregate amount of all such increases in Revolving
Loan Commitments and additions of Incremental Term Loans does not exceed
$150,000,000.  Such request shall be made in a written notice given to the
Administrative Agent by the Borrower not less than five (5) Business Days prior
to the proposed effective date of such increase or Incremental Term Loan, which
notice (a “Commitment Increase Notice”) shall specify (A) the amount of the
proposed increase in the Revolving Loan Commitments or the proposed Incremental
Term Loans and (B) the proposed effective date of such increase or Incremental
Term Loans. The Borrower may arrange for any such increase in Revolving Loan
Commitments or tranche of Incremental Term Loans to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”); provided that each Augmenting Lender shall be subject to the approval
of the Borrower, the Administrative Agent and (in the case of an increase in the
Revolving Loan Commitments) the LC Issuer (which approval shall not be
unreasonably withheld or delayed).  No consent of any Lender (other than the
Lenders participating in the increase or any Incremental Term Loan) shall be
required for any increase in Revolving Loan Commitments or Incremental Term Loan
pursuant to this Section 2.5.3.  Increases and new Revolving Loan Commitments
and Incremental Term Loans created pursuant to this Section 2.5.3 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Revolving Loan Commitments (or in the Revolving Loan Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless the following conditions precedent are met: (A) as of the
effective date of such increase or Incremental Term Loan, all representations
and warranties under Article V shall be true and correct in all material
respects as
 
 
25

--------------------------------------------------------------------------------

 
though made on such date (except for those representations and warranties which
expressly relate to an earlier date, which shall have been true and correct as
of such earlier date), no event shall have occurred and then be continuing which
constitutes an Unmatured Event of Default or Event of Default, and the Borrower
and its Subsidiaries, on a pro forma basis shall be in compliance with Sections
6.20 and 6.21 as of the then most recently ended fiscal quarter (as determined
in good faith by the Borrower, including without limitation, as if (x) the
aggregate Revolving Loans and Incremental Term Loans to be outstanding on the
effective date of such increase or Incremental Term Loan (after giving effect to
such increase or Incremental Term Loan) had been outstanding on the last day of
such fiscal quarter, and (y) any increase in Consolidated EBITDA resulting from
any Permitted Acquisition pursuant to Section 6.13.20 and financed with the
proceeds from such additional Revolving Loan Commitments (and Loans extended
thereunder) or Incremental Term Loans had been realized on the first day of the
four fiscal quarter period ending as of the end of such fiscal quarter, (B) the
Borrower, the Administrative Agent, and each Increasing Lender or Augmenting
Lender shall have executed and delivered a “Commitment and Acceptance”
substantially in the form of Exhibit H hereto, (C) counsel for the Borrower
shall have provided to the Administrative Agent supplemental opinions in form
and substance reasonably satisfactory to the Administrative Agent, and (D) in
the case of an increase of the Revolving Loan Commitments, the Administrative
Agent shall have administered the reallocation of the Outstanding Revolving
Credit Exposures as set forth below on the effective date of such increase
ratably among the Lenders (including new Lenders) after giving effect to such
increase. The Borrower hereby agrees to compensate each Lender for all losses,
expenses and liabilities incurred by such Lender in connection with the sale and
assignment of any Eurodollar Loan hereunder on the terms and in the manner as
set forth in Section 3.4 hereof. Upon each increase in the Revolving Loan
Commitments pursuant to this Section, each Lender with a Revolving Loan
Commitment immediately prior to such increase (an “Existing Revolving Credit
Lender”) will automatically and without further act be deemed to have assigned
to each Increasing Lender and Augmenting Lender, in respect of such increase,
and each such Increasing Lender and Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Existing
Revolving Credit Lender’s participations hereunder in outstanding Facility LCs
and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Facility LCs and (ii) participations
hereunder in Swing Line Loans held by each Lender (including each such
Increasing Lender and Augmenting Lender) will equal the percentage of the
aggregate Revolving Loan Commitments of all Lenders with a Revolving Loan
Commitment represented by such Lender’s Revolving Loan Commitment and (b) if, on
the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such increase in the
Revolving Loan Commitments be prepaid to the extent necessary from the proceeds
of additional Revolving Loans made hereunder by the Increasing Lenders and
Augmenting Lenders, so that, after giving effect to such prepayments and any
borrowings on such date of all or any portion of such Revolving Loan Commitment
increase, the principal balance of all outstanding Revolving Loans owing to each
Lender with a Revolving Loan Commitment is equal to such Lender’s Pro Rata Share
(after giving effect to any nonratable Revolving Loan Commitment increase
resulting from a Revolving Loan Commitment increase pursuant to this Section
2.5.3) of all then outstanding Revolving Loans.  The Administrative Agent and
the Lenders hereby agree that the borrowing notice, minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence The Incremental Term Loans (a) shall rank pari
passu in right of payment with the Revolving Loans, (b) shall not mature earlier
than the Revolving Loan Termination Date (but may have amortization prior to
such date) and (c) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans; provided that (i) the terms and
conditions
 
 
26

--------------------------------------------------------------------------------

 
 
applicable to any tranche of Incremental Term Loans maturing after the Revolving
Loan Termination Date may provide for material additional or different financial
or other covenants applicable only during periods after the Revolving Loan
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans (and may have amortization and mandatory prepayment
requirements prior to the Revolving Loan Termination Date).  Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.5.3.  Nothing contained in this Section 2.5.3
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Loan Commitment hereunder, or provide
Incremental Term Loans, at any time.
 
2.6.           Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $2,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $1,000,000 (and in multiples of
$250,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be (i) in the amount of the excess of the Aggregate Revolving Loan
Commitment over the Aggregate Outstanding Revolving Credit Exposure or (ii) in
such amount as is required, in accordance with Section 2.20.6, to finance the
reimbursement of a draw under a Facility LC.
 
2.7.           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances (other
than Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $500,000 or any
integral multiple of $100,000 in excess thereof, with notice to the
Administrative Agent by 11:00 a.m. (Chicago, Illinois time) on the date of
repayment, which notice may be conditional.  The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
the Swing Line Lender by 11:00 a.m. (Chicago, Illinois time) on the date of
repayment, which notice may be conditional.  The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof, any portion of the outstanding Eurodollar Advances
upon three (3) Business Days' prior notice to the Administrative Agent, which
notice may be conditional.
 
2.8.           Method of Selecting Types and Interest Periods for New
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time; provided that there shall be no more than 5 Interest Periods in effect
with respect to all of the Loans at any time, unless such limit has been waived
by the Administrative Agent in its sole discretion.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. (Chicago, Illinois time) at least one Business Day before the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
three (3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:
 
 
(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

 
 
(ii)
the aggregate amount of such Advance,

 
 
27

--------------------------------------------------------------------------------

 
 
(iii)
the Type of Advance selected, and

 
 
(iv)
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in federal or other funds
immediately available to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
Borrower by crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent.
 
2.9.           Conversion and Continuation of Outstanding Advances; No
Conversion or Continuation of Eurodollar Advances After Event of
Default.  Floating Rate Advances (other than Swing Line Advances) shall continue
as Floating Rate Advances unless and until such Floating Rate Advances are
converted into Eurodollar Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7.  Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Floating Rate Advance unless (x) such Eurodollar Advance is or was repaid
in accordance with Section 2.7 or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest
Period.  Subject to the terms of Section 2.6, the Borrower may elect from time
to time to convert all or any part of an Advance of any Type (other than a Swing
Line Advance) into any other Type or Types of Advances; provided  that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto.  Notwithstanding anything to the
contrary contained in this Section 2.9, during the continuance of an Event of
Default or an Unmatured Event of Default, the Administrative Agent may (or shall
at the direction of the Required Lenders), by notice to the Borrower, declare
that no Advance may be made, converted or continued as a Eurodollar
Advance.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago,
Illinois time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
 
 
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

 
 
(ii)
the aggregate amount and Type of the Advance which is to be converted or
continued, and

 
 
(iii)
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
2.10.         Changes in Interest Rate, etc.  Each Floating Rate Advance (other
than a  Swing Line Advance) shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Floating Rate for such day.  Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day.  Changes
in the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate.  Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower's selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof.   No Interest Period
in respect of any Revolving Loan may end after the Revolving Loan Termination
Date.
 
 
28

--------------------------------------------------------------------------------

 
2.11.         Default Rate.  To the extent permitted by applicable law, (i) if
any principal of any Loan is not paid when due, whether at stated maturity, upon
acceleration or otherwise, all amounts of principal of the Loans shall, for so
long as any principal remains past due, bear interest, after as well as before
judgment, at a rate per annum equal to 2.00% plus the rate otherwise applicable
to such Loan as provided in Section 2.10 and (ii) if any interest on any Loan,
or any fee or other amount payable by the Borrower hereunder is not paid when
due, such amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2.00% plus the rate applicable to Floating Rate Loans as
provided in Section 2.10.
 
2.12.         Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent's
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 12:00 noon (Chicago, Illinois time) on the date when due and
shall (except with respect to repayments of Swing Line Loans, and except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders.  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with
JPMorgan Chase for each payment of the Obligations as it becomes due
hereunder.  Each reference to the Administrative Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to the LC Issuer in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.20.6.
 
2.13.         Noteless Agreement; Evidence of Indebtedness.
 
 
(i)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 
 
(ii)
The Administrative Agent shall also maintain accounts in which it will record
(a) the date and the amount of each Loan made hereunder, the Type thereof and
the Interest Period (in the case of a Eurodollar Advance) with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (c) the original stated
amount of each Facility LC and the amount of LC Obligations outstanding at any
time, (d) the effective date and amount of each Assignment Agreement delivered
to and accepted by it and the parties thereto pursuant to Section 12.3, (e) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender's share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.

 
 
29

--------------------------------------------------------------------------------

 
 
(iii)
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 
 
(iv)
Any Lender may request that its Revolving Loans or, in the case of the Swing
Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit E, with appropriate changes for
notes evidencing Swing Line Loans.  In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to such
Lender.  Thereafter, the Loans evidenced by such Note(s) and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note(s) for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

 
2.14.         Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically.  The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, signed by an Authorized Officer, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
 
2.15.         Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity.  Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances, Floating Rate Advances (other than Floating Rate Advances for which
the interest rate payable is based on the Prime Rate), LC Fees and all other
fees hereunder shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest on Floating Rate Advances for which the interest rate
payable is based on the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365/366-day year.  Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon (Chicago, Illinois time) at the place of
payment.  If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Administrative Agent or any Lender hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest, fees
and commissions in connection with such payment.
 
 
30

--------------------------------------------------------------------------------

 
2.16.         Notification of Advances, Interest Rates, Prepayments and
Revolving Loan Commitment Reductions; Availability of Loans.  Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Revolving Loan Commitment reduction notice, Borrowing
Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder.  The Administrative Agent will
notify the Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give the Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.  Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing
Date (except with respect to Revolving Loans made available pursuant to the
terms of Section 2.4.4), each Lender shall make available its Revolving Loan or
Revolving Loans in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIII.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Administrative Agent’s aforesaid address.
 
2.17.         Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as applicable,
for the benefit of any such Lending Installation.  Each Lender and the LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.18.         Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been
made.  The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
 
2.19.         Replacement of Lender.  If (x) the Borrower is required pursuant
to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if
any Lender's obligation to make or continue, or to convert Floating Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section 3.3,
(y) any Lender becomes a Defaulting Lender hereunder or (z) in connection with
any proposed amendment, waiver or consent  requiring the consent of “each
Lender” or “each Lender affected thereby,” the consent of the Required Lenders
is obtained, but the consent of other necessary Lenders is not obtained (any
Lender so affected or subject to the foregoing clauses (x) or (y) or failing to
provide a consent as described in clause (z), an “Affected Lender”), the
Borrower may elect to terminate or replace the Revolving Loan Commitment and
Loans of such Affected Lender, provided that concurrently with such termination
or replacement, (i) if the Affected Lender is being replaced, another bank or
other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Outstanding Revolving Credit Exposure of the Affected Lender pursuant to an
Assignment Agreement substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in immediately available funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender, in each case to the extent not
paid by the purchasing lender and (iii) if the Affected Lender is being
terminated, the Borrower shall pay to such Affected Lender all Obligations due
to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus, to the extent not paid by the replacement
Lender, the outstanding principal balance of such Affected Lender’s Credit
Extensions).  The Administrative Agent shall record such payments made by the
Borrower in accordance with Section 2.13.
 
 
31

--------------------------------------------------------------------------------

 


2.20.         Facility LCs.
 
2.20.1  Existing Letters of Credit; Issuance.  The Borrower, the Lenders, the
Administrative Agent and the LC Issuer agree and confirm that, as of the Closing
Date, and subject to the satisfaction of the condition precedent set forth in
Section 4.1, the Existing Letters of Credit shall (x) be deemed to have been
issued pursuant to this Agreement, (y) constitute Facility LCs, and (z) be
governed by this Section 2.20, together with the other terms and conditions of
this Agreement.  The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby Letters of Credit (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action, a “Modification”), from time to time from
and including the date of this Agreement and prior to the Revolving Loan
Termination Date upon the request of the Borrower; provided that immediately
after each such Facility LC is issued or Modified, (i) the aggregate amount of
the outstanding LC Obligations shall not exceed $60,000,000 and (ii) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Loan Commitment.  Subject to the remaining terms of this Section
2.20.1, no Facility LC shall have an expiry date later than the earlier of (x)
the fifth Business Day prior to the Revolving Loan Termination Date and (y) one
year after its issuance; provided that any Facility LC with a one-year term may
provide for the renewal thereof for additional one-year periods (which in no
event shall extend beyond the date referred to in the preceding clause (x));
provided, further, that so long as approved by the Administrative Agent and the
LC Issuer (which approvals shall not be unreasonably withheld), Facility LCs
with stated face amounts not in excess of $250,000 in the aggregate may have
expiry dates that occur within three years of the dates of issuance thereof but
in any event no later than the date referred to in the preceding clause
(x)).  Notwithstanding anything to the contrary set forth in this Agreement, a
Facility LC may have an expiry date which occurs after the Revolving Loan
Termination Date so long as the Administrative Agent receives from the Borrower,
at least five (5) Business Days prior to the Revolving Loan Termination Date, an
amount in immediately available funds equal to at least 105% of the LC
Obligations owing under or in connection with such Facility LC.  Such funds
shall secure the repayment of such LC Obligations and any other then outstanding
Secured Obligations, if any, in respect of such Facility LC and shall be
deposited in the Facility LC Collateral Account.  The Borrower shall ensure that
the Administrative Agent for the benefit of the LC Issuer and the Lenders at all
times maintains a perfected first priority Lien upon and control over the
Facility LC Collateral Account.  Such funds and any interest accrued thereon (to
the extent not applied to reimburse the LC Issuer for any draw under a Facility
LC) shall be returned to the Borrower within three Business Days after the
expiration of the Facility LC relating to the LC Obligations secured by such
funds.
 
 
32

--------------------------------------------------------------------------------

 
 
2.20.2  Participations.  Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
 
2.20.3  Notice.  Subject to Section 2.20.1, the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Chicago, Illinois time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and, upon issuance only, the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of the amount of such Lender’s participation in such proposed Facility
LC.  The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.
 
2.20.4  LC Fees.  The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurodollar Advances of Revolving Loans then in effect times the
average daily undrawn aggregate stated amount under the Facility LCs, such fee
to be payable in arrears on each Payment Date.  The Borrower shall also pay to
the LC Issuer for its own account with respect to each Facility LC, in arrears
on each Payment Date after the issuance thereof for so long as such Facility LC
is outstanding, a fronting fee in an amount equal to 0.125% times the average
daily undrawn amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.  Each fee described in this Section
2.20.4 shall constitute an “LC Fee”.
 
2.20.5  Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”).  The responsibility of the LC Issuer to the Borrower
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Chicago, Illinois time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.
 
 
33

--------------------------------------------------------------------------------

 
2.20.6  Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer for any amounts to be paid
by the LC Issuer.  Upon any drawing under any Facility LC, a reimbursement in
respect thereof shall be made by the Borrower on the date of the drawing if the
Borrower shall have received written notice of such drawing prior to 10:00 a.m.
Chicago time on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon Chicago
time on (i) the Business Day that the Borrower receives such notice, if such
notice is received prior to 10:00 a.m. Chicago time on the day of receipt or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  Whether
or not an Event of Default or Unmatured Event of Default has occurred and is
continuing, unless the Borrower elects to repay a Reimbursement Obligation,
regardless of whether the conditions for making a Revolving Loan under Section
4.2 have been satisfied, such unpaid Reimbursement Obligation shall be
automatically converted into a Revolving Loan as of the date of the payment by
the LC Issuer giving rise to the Reimbursement Obligation.  Such Revolving Loan
shall be in an amount equal to the amount of the unpaid Reimbursement
Obligation.  Such Revolving Loan shall initially constitute a Floating Rate
Advance and the proceeds of such Advance shall be used to repay such
Reimbursement Obligation.  Such Floating Rate Advance may be converted into a
Eurodollar Advance in accordance with the terms of Section 2.9.  If the Borrower
at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20, such unpaid Reimbursement Obligation shall at that time be
automatically converted into an Obligation and the Borrower shall be deemed to
have elected to borrow a Revolving Loan from the Lenders, as of the date of the
payment by the LC Issuer giving rise to the Reimbursement Obligation, in an
amount equal to the amount of the unpaid Reimbursement Obligation.  Such
Revolving Loan shall be made as of the date of the payment giving rise to such
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to a
Revolving Loan if the Borrower shall have failed to make such payment to the
Administrative Agent for the account of the LC Issuer prior to such time.  Such
Revolving Loan shall constitute a Floating Rate Advance and the proceeds of such
Advance shall be used to repay such Reimbursement Obligation.  If, for any
reason, the Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make a Revolving Loan, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance.  The Borrower agrees to
indemnify the LC Issuer against any loss or expense determined by the LC Issuer
in good faith to have resulted from any conversion pursuant to this Section 2.20
by reason of the inability of the LC Issuer to convert the amount received from
the Borrower or from the Lenders, as applicable, into an amount equal to the
amount of such Reimbursement Obligation.  The LC Issuer will pay to each Lender
ratably as its interests shall appear all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by the LC Issuer, but only to
the extent such Lender has made payment to the LC Issuer in respect of such
Facility LC pursuant to Section 2.20.5.
 
 
34

--------------------------------------------------------------------------------

 
2.20.7  Obligations Absolute.  The Borrower’s obligations under this Section
2.20 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.
 
2.20.8  Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC
Issuer.  The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
2.20.9  Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities and related reasonable out-of-pocket
costs or expenses which such Lender, the LC Issuer or the Administrative Agent
may incur (or which may be claimed against such Lender, the LC Issuer or the
Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any such claims, damages, losses, liabilities,
costs or expenses which the LC Issuer may incur by reason of or in connection
with the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.20.9 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
2.20.10  Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share (determined as of the date the indemnity payment is
sought), indemnify the LC Issuer, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct or the LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.
 
2.20.11  Facility LC Collateral Account.  The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements reasonably satisfactory to
the Administrative Agent and the Borrower (the “Facility LC Collateral Account”)
at the Administrative Agent’s office at the address specified pursuant to
Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent for the benefit of the LC Issuers and the
Lenders and in which the Borrower shall have no interest other than as set forth
in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuer, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Secured Obligations in respect of Facility LCs.  The Borrower
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.2 as collateral for the payment and performance of the LC
Obligations and the other Secured Obligations in respect of Facility LCs.  Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower for the portion of
the LC Obligations relating to Facility LCs issued for the account of the
Borrower under this Agreement.  The Administrative Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMorgan Chase having a maturity not exceeding thirty
(30) days.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied to reimburse the LC
Issuer for Reimbursement Obligations for which it has not been reimbursed and as
collateral for the remaining LC Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 8.1, such
amount (to the extent not applied) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived.  If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.2, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower as and to the extent that, after giving effect
to such return, the Borrower would remain in compliance with
Section 2.2.  Nothing in this Section 2.20.11 shall either require the Borrower
or any Guarantor to deposit any funds in the Facility LC Collateral Account or
limit the right of the Administrative Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by this
Section, Section 2.2 or Section 8.1.
 
 
36

--------------------------------------------------------------------------------

 
2.20.12  Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.21.           Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 2.21 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.
 
2.22.           Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the Revolving Loan Commitment of
such Defaulting Lender pursuant to Section 2.5.1;
 
(b)           the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 8.2);
provided, that, except as otherwise provided in Section 8.2, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
 
(c)           if any Swing Line Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of the Swing Line Exposure or LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Outstanding Revolving Credit Exposures prior to
such reallocation plus such Defaulting Lender’s Swing Line Exposure and LC
Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving  Loan Commitments;
 
 
37

--------------------------------------------------------------------------------

 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.20.11 for so
long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.20.4 with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5.1 and Section 2.20.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
 
(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuer or any
other Lender hereunder, all letter of credit fees payable under Section 2.20.4
with respect to such Defaulting Lender’s LC Exposure shall be payable to the LC
Issuer until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d)           so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the LC Issuer shall
not be required to issue, amend or increase any Facility LC, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
made Swing Line Loan or any newly issued or increased Facility LC shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swing Line Lender or the LC Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swing Line Lender shall not
be required to fund any Swing Line Loan and the LC Issuer shall not be required
to issue, amend or increase any Facility LC, unless the Swing Line Lender or the
LC Issuer, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swing Line Lender or the LC Issuer,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the LC Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.
 
 
38

--------------------------------------------------------------------------------

 
For purposes of this Section 2.22, (x) “Swing Line Exposure” shall mean, with
respect to any Defaulting Lender at any time, such Defaulting Lender’s Pro Rata
Share of the aggregate principal amount of all Swing Line Loans outstanding at
such time and (y)  “LC Exposure” shall mean, with respect to any Defaulting
Lender at any time, such Defaulting Lender’s Pro Rata Share of the LC
Obligations at such time.
 
ARTICLE III

 
YIELD PROTECTION; TAXES
 
3.1.           Yield Protection.  If any Change in Law:
 
 
(i)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances);

 
 
(ii)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Revolving Loan Commitment or Eurodollar Loans or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein), or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Revolving Loan Commitment or Eurodollar Loans or
Facility LCs (including participations therein) held or interest or LC Fees
received by it, by an amount deemed material by such Lender or the LC Issuer, as
applicable; or

 
 
(iii)
subjects any Recipient to any taxes (other than (A) Taxes, (B) Other Taxes, (C)
Excluded Taxes or (D) Other Connection Taxes on gross or net income, profits or
revenue (including value-added or similar taxes)) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto,

 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, the LC Issuer or any other Recipient of making
or maintaining its Eurodollar Loans (in the case of the preceding clauses (i) or
(ii)) or Loans (in the case of preceding clause (iii)) or Revolving Loan
Commitment or of issuing or participating in Facility LCs, as applicable, or to
reduce the return received by such Lender or applicable Lending Installation,
the LC Issuer or any other Recipient in connection with such Loans or Revolving
Loan Commitment or Facility LCs (including participations therein), then, within
fifteen (15) days of demand, accompanied by the written statement required by
Section 3.6, by such Lender, the LC Issuer or such other Recipient, as
applicable, the Borrower shall pay such Lender, the LC Issuer or such other
Recipient, as applicable, such additional amount or amounts as will compensate
such Lender, the LC Issuer or such other Recipient, as applicable, for such
increased cost or reduction in amount received.
 
 
39

--------------------------------------------------------------------------------

 
3.2.           Changes in Capital Adequacy Regulations. If any Lender or LC
Issuer determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Loans or Facility LCs held by, such Lender,
or the Facility LCs issued by such LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, within
fifteen (15) days after receipt by the Borrower of written demand by such Lender
or LC Issuer pursuant to Section 3.6, such additional amount or amounts as will
compensate such Lender or LC Issuer or such Lender’s or LC Issuer’s holding
company for any such reduction suffered.
 
3.3.           Availability of Types of Advances.  If the Administrative Agent
determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, or no reasonable basis exists for
determining the Eurodollar Base Rate, then the Administrative Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances on the
respective last days of the then current Interest Periods with respect to such
Revolving Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
3.4.           Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made or continued, or a Floating Rate Advance is not converted
into a Eurodollar Advance, on the date specified by the Borrower for any reason
other than default by the Lenders, or a Eurodollar Advance is not prepaid on the
date specified by the Borrower for any reason, the Borrower will indemnify each
Lender for any loss or cost (excluding lost profit) incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Advance, within
fifteen (15) days after receipt by the Borrower of written demand by such Lender
pursuant to Section 3.6.
 
3.5.           Taxes.
 
 
(i)
Subject to Section 3.5(v) below, all payments by the Borrower to or for the
account of any Lender or the LC Issuer or the Administrative Agent hereunder or
under any Note shall be made free and clear of and without deduction for any and
all Taxes.  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof or, if a receipt cannot be obtained with reasonable efforts,
such other evidence of payment as is reasonably acceptable to the Administrative
Agent, in each case within thirty (30) days after such payment is made.

 
 
40

--------------------------------------------------------------------------------

 
 
(ii)
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note or Facility LC Application (“Other Taxes”).

 
 
(iii)
The Borrower shall indemnify the Administrative Agent, the LC Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that the Borrower shall not be obligated to
reimburse the Administrative Agent, the LC Issuer or a Lender in respect of
penalties, interest or similar liabilities attributable to such Taxes or Other
Taxes if such penalties, interest or similar liabilities are attributable to a
failure or delay by the Administrative Agent, the LC Issuer or a Lender to make
a written request therefore pursuant to Section 3.6; provided, further, that no
request delivered within the ninety (90) day period described in Section 3.6
shall constitute a delayed request.  Payments due under this indemnification
shall be made within thirty (30) days of the date the Administrative Agent, the
LC Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 
 
(iv)
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement or changes its lending office under this Agreement (but in any
event before a payment is due to it hereunder), (i) deliver to each of the
Borrower and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI (or successor forms), certifying
in either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (including backup withholding taxes), or (ii) in the case of a Non-U.S.
Lender that is fiscally transparent, deliver to the Administrative Agent a
United States Internal Revenue Form W-8IMY (or successor forms) together with
the applicable accompanying forms, W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States federal income tax
(including backup withholding taxes).  Each Non-U.S. Lender further undertakes
to deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent.

 
 
(v)
For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

 
 
41

--------------------------------------------------------------------------------

 
 
(vi)
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 
 
(vii)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.5(vii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 
 
(viii)
Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Taxes or Other Taxes, only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such Taxes
or Other Taxes and without limiting the obligation of the Credit Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 3.5(viii) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. The obligations of the Lenders under this Section 3.5(viii) shall survive
the payment of the Obligations and the termination of this Agreement.

 
 
(ix)
The Administrative Agent, the LC Issuer and each Lender shall take such steps as
the Borrower reasonably requests to apply or otherwise take advantage of any tax
refund or offsetting tax credit or other similar tax benefit arising out of or
in conjunction with any amounts for which they have been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.5.  If the Administrative Agent, the LC Issuer or a
Lender determines that it has received a tax benefit arising out of or in
conjunction with any amounts as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 3.5, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this Section 3.5 with respect to the amounts giving rise to such refund);
provided, however, that during the continuance of an Event of Default, any such
refund shall be applied in reduction of the Secured Obligations.

 
 
42

--------------------------------------------------------------------------------

 
 
(x)
The Administrative Agent, the LC Issuer, and each Lender shall take reasonable
steps to avoid the need for the Borrower to pay any amounts under this Section
3.5, but they shall not be required to take any steps that would impose material
costs or other detriments on them.  Any such cost incurred by the Administrative
Agent, the LC Issuer or any Lender shall constitute a Secured Obligation and the
Borrower shall reimburse such Person for such cost.

 
3.6.           Lender Statements; Survival of Indemnity.  Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement; provided that the Borrower shall not be required to make any
payments pursuant to Section 3.1, 3.2, 3.4 or 3.5 to a Lender or LC Issuer for
any increased costs incurred or reductions suffered more than ninety (90) days
prior to the date that such Lender or LC Issuer, as the case may be, notifies
the Borrower of the circumstances giving rise to such increased costs or
reductions and of such Lender's or the LC Issuer's intention to claim
compensation therefor (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the ninety (90) day period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.7.           Alternative Lending Installation.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the reasonable judgment of such Lender, reasonably disadvantageous to such
Lender.  A Lender’s designation of an alternative Lending Installation shall not
affect the Borrower’s rights under Section 2.19 to replace a Lender.
 
ARTICLE IV

 
CONDITIONS PRECEDENT
 
4.1.           Initial Credit Extension.  The Lenders shall not be required to
make the initial Credit Extension hereunder unless the following conditions
precedent are satisfied (or waived by the Administrative Agent) immediately
prior to or substantially concurrent with such initial Credit Extension:
 
4.1.1  Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.
 
4.1.2  Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors' resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.
 
 
43

--------------------------------------------------------------------------------

 
4.1.3  An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party, in each case, which
shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Credit Party.
 
4.1.4  A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing, (ii) all of the
representations and warranties in Article V shall be true and correct in all
material respects as of such date and (iii) other than  as disclosed in public
filings with the Securities and Exchange Commission prior to the initial Credit
Extension Date, no material adverse change in the business, assets, condition
(financial or otherwise), or Property of the Borrower and its Subsidiaries,
taken as a whole, has occurred since December 31, 2011.
 
4.1.5  (a)  A written opinion of the Borrower's in-house counsel, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Administrative Agent and the Lenders, in substantially the form of Exhibit
A-1, (b) a written opinion of Cravath, Swaine & Moore LLP, special New York
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent and the Lenders,
in substantially the form of Exhibit A-2 and (c) a written opinion of Richards,
Layton & Finger, special Delaware counsel to the Credit Parties, addressed to
the Administrative Agent and the Lenders, in substantially the form of Exhibit
A-3.
 
4.1.6  Any Notes requested by a Lender pursuant to Section 2.13 payable to each
such requesting Lender.
 
4.1.7  All legal matters shall be reasonably satisfactory to the Administrative
Agent.
 
4.1.8  The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Administrative Agent, on behalf of the Lenders,
holds a perfected Lien upon the Collateral having the priority required by the
Collateral Documents and that is perfected to the extent required by the
Collateral Documents, or that arrangements reasonably satisfactory to the
Administrative Agent for so perfecting such Liens are in place.
 
4.1.9  Evidence reasonably satisfactory to the Administrative Agent that (A) the
Lenders, the Administrative Agent and the Lead Arrangers have received all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the Closing Date and (B) each Departing Lender shall have received
payment in full of all of the “Obligations” under the Existing Credit Agreement
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, “Rate Management Obligations”, contingent
indemnity obligations and other contingent obligations owing to it under the
“Loan Documents” as defined in the Existing Credit Agreement).
 
4.1.10  The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements have been filed with the Securities and Exchange
Commission, and (iii) financial statement projections through and including the
Borrower’s 2016 fiscal year (including a reasonably detailed description of the
assumptions used in preparing such projections).
 
 
44

--------------------------------------------------------------------------------

 
4.1.11  Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation those documents set forth in
Exhibit G hereto.
 
4.2.           Each Credit Extension.  The Lenders shall not (except as
otherwise set forth in Section 2.4.4 or Section 2.20.6 with respect to Revolving
Loans extended for the purpose of repaying Swing Line Loans or reimbursing draws
under Facility LCs, as the case may be) be required to make any Credit Extension
unless on the applicable Credit Extension Date:
 
4.2.1  There exists no Event of Default or Unmatured Event of Default.
 
4.2.2  The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
 
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1 and 4.2.2 have been satisfied.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the date of the initial Credit Extension hereunder and (ii)
each date as required by Section 4.2:
 
5.1.           Existence and Standing.  Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
 
5.2.           Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors' rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.
 
5.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower or its Subsidiaries, as applicable, of the Loan
Documents to which such Person is a party, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Subsidiaries except for
violations which individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower's or any
Subsidiary's articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of, any such
indenture, instrument or agreement, except for violations which individually or
in the aggregate would not reasonably be expected to result in a Material
Adverse Effect.  No material order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other material action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents, except filings
necessary to perfect Liens created under the Loan Documents.
 
 
45

--------------------------------------------------------------------------------

 
5.4.           Financial Statements.  The December 31, 2011 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Administrative Agent and the Lenders were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of the Borrower and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared.
 
5.5.           Material Adverse Change.  Other than as disclosed in public
filings with the Securities and Exchange Commission prior to the initial Credit
Extension Date, since December 31, 2011, there has been no change in the
business, assets, condition (financial or otherwise), or Property of the
Borrower and its Subsidiaries taken together, in each case which could
reasonably be expected to have a Material Adverse Effect.
 
5.6.           Taxes.  The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except (i) in
respect of such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles or (ii) to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  The United States
federal income tax returns of the Borrower and its Subsidiaries have been
audited by the Internal Revenue Service or the relevant statute of limitations
has expired through the 2008 fiscal year.  No Liens have been filed and no
claims are being asserted with respect to such taxes that would reasonably be
expected to have a Material Adverse Effect.
 
5.7.           Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions.
 
5.8.           Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
 
46

--------------------------------------------------------------------------------

 
5.9.           ERISA.  The Unfunded Liabilities of all Single Employer Plans
would not reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any other member of the Controlled Group has incurred, or
reasonably expects to incur, pursuant to Section 4201 of ERISA, any withdrawal
liability to Multiemployer Plans that in the aggregate would reasonably be
expected to have a Material Adverse Effect.  Each Plan complies in all material
respects with all applicable requirements of law and regulations.  No Reportable
Event has occurred or is reasonably expected to occur with respect to any Plan
that would reasonably be expected to have a Material Adverse Effect.  No steps
have been taken to reorganize or terminate, within the meaning of Title IV of
ERISA, any Multiemployer Plan. Neither the Borrower nor any other member of the
Controlled Group has incurred any liabilities with respect to a Plan that in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.10.           Accuracy of Information.  The Loan Documents and other written
statements furnished by the Borrower and its Subsidiaries to the Administrative
Agent in connection with the negotiation of, and compliance with, the Loan
Documents (as modified or supplemented by information so furnished) taken as a
whole do not contain any material misstatement of fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that with respect to projected financial information, the Borrower and its
Subsidiaries represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.
 
5.11.           Regulations T, U, and X.  The Borrower will ensure that no use
of Advances or proceeds thereof will violate Regulation T, U or X.
 
5.12.           Material Agreements; Restrictions on Dividends.  As of the
Closing Date, neither the Borrower nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect
(other than any agreement or instrument evidencing or governing Indebtedness).
 
5.13.           Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except such
non-compliances that would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  This Section 5.13
does not relate to taxes which are the subject of Section 5.6, to employee
benefits or ERISA matters which are the subject of Section 5.9 and to
environmental matters which are the subject of Section 5.16.
 
5.14.           Ownership of Properties; Priority of Liens.  The Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.15, to all of the material Property and assets reflected in the
Borrower's most recent consolidated financial statements provided to the
Administrative Agent, as owned by the Borrower and its Subsidiaries.  The
Borrower and its Subsidiaries own or are licensed to use all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to
their business as currently conducted, and to the knowledge of the Borrower, the
use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person.  To the extent governed by
Article 8 or Article 9 of the UCC, when financing statements have been filed in
the appropriate offices, the Administrative Agent has a perfected first priority
Lien upon all of the Collateral, subject to (i) Liens permitted by Section 6.15,
(ii) filings under any federal statute for patents, trademarks, and copyrights,
and (iii) Collateral in which security interests or liens can only be perfected
through compliance with the terms of the Federal Assignment of Claims Act.
 
 
47

--------------------------------------------------------------------------------

 
5.15.           Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code).
 
5.16.           Environmental Matters.  The Borrower is in compliance with
Environmental Laws, except for any non-compliance which could not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
5.17.           Investment Company Act.  Neither the Borrower nor any Subsidiary
is required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
5.18.           Insurance.  The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, or pursuant to self-insurance arrangements, insurance on all their
material Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
reasonably consistent with sound business practice.
 
5.19.           No Event of Default or Unmatured Event of Default.  No Event of
Default or Unmatured Event of Default has occurred and is continuing.
 
5.20.           SDN List Designation.  Neither the Borrower nor any of its
Subsidiaries or, to the Borrower’s knowledge, Affiliates is a country,
individual or entity named on the Specifically Designated National and Blocked
Persons (SDN) list issued by the Office of Foreign Asset Control of the
Department of the Treasury of the United States of America.
 
5.21.           Solvency.  Immediately prior to and after the consummation of
the transactions to occur as of the initial Credit Extension Date, prior to and
immediately following the making of each Credit Extension on the initial Credit
Extension Date, and prior to and after giving effect to the application of the
proceeds of such Credit Extensions: (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at fair valuation, will
exceed the debts and liabilities, subordinated, contingent, or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis, (ii) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date and after the initial Credit Extension Date.
 
 
48

--------------------------------------------------------------------------------

 
5.22.           Trading with the Enemy Act; Patriot Act; Foreign Corrupt
Practices Act.  To the extent applicable, each Credit Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
ARTICLE VI

 
COVENANTS
 
Until the Revolving Loan Commitments have expired or been terminated, the LC
Obligations have expired, been reimbursed or been cash collateralized (in each
case in accordance with the terms of this Agreement), and the other Obligations
have been paid in full (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, contingent indemnity
obligations, other contingent obligations, Rate Management Obligations and
Banking Services Obligations), unless the Required Lenders shall otherwise
consent in writing:
 
6.1.           Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:
 
6.1.1  Within ninety (90) days after the close of each of its fiscal years,
financial statements prepared in accordance with Agreement Accounting Principles
on a consolidated basis for itself and its consolidated Subsidiaries (including,
to the extent required by Regulation S-X promulgated by the SEC, consolidating
footnote disclosure), including balance sheets as of the end of such period,
statements of income and statements of cash flows, accompanied by (a) an audit
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders and (b) a certificate of said accountants (which
certificate may be limited to the extent required by generally accepted
accounting principles, rules or guidelines) that, in the course of their audit
of the financial statements of the Borrower and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted accounting
standards, they have obtained no knowledge of any Event of Default or Unmatured
Event of Default, or if, in the opinion of such accountants, any Event of
Default or Unmatured Event of Default shall exist, stating the nature and status
thereof (for purposes hereof, delivery of the Borrower’s annual report on Form
10-K (which shall be deemed delivered on the date when such document is posted
on the SEC’s website at www.sec.gov or any replacement website) will be
sufficient in lieu of delivery of such financial statements and audit report).
 
6.1.2  Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its consolidated
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter
(including, to the extent required by Regulation S-X promulgated by the SEC,
consolidating footnote disclosure), all certified as to fairness of presentation
in all material respects in accordance with Agreement Accounting Principles,
compliance with Agreement Accounting Principles, and consistency by its chief
financial officer or treasurer, except for normal year-end audit adjustments and
the absence of footnotes (for purposes hereof, delivery of the Borrower’s
quarterly report on Form 10-Q (which shall be deemed delivered on the date when
such document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements and
certifications).
 
 
49

--------------------------------------------------------------------------------

 
6.1.3  Not later than the deadline for the financial statements required under
Sections 6.1.1 and 6.1.2, a compliance certificate in substantially the form of
Exhibit B signed by its chief financial officer or treasurer showing the
calculations necessary to determine compliance with Sections 6.20 through 6.23
and an officer’s certificate in substantially the form of Exhibit F stating
that, to such officer’s knowledge, no Event of Default or Unmatured Event of
Default exists, or if any Event of Default or Unmatured Event of Default exists,
stating the nature and status thereof;
 
6.1.4  As soon as possible and in any event within ten (10) days after the
Borrower knows that (a) any material Reportable Event has occurred with respect
to any Plan, (b) any event or condition which results or could reasonably be
expected to result in the termination of a Plan or Multiemployer Plan or the
institution by the PBGC of proceedings to terminate a Plan has occurred, (c) any
event or condition which results or could reasonably be expected to result in
the termination of a Multiemployer Plan has occurred, or (d) the Borrower or any
other member of the Controlled Group experiences a partial or complete
withdrawal from a Multiemployer Plan, a statement, signed by the chief financial
officer or treasurer of the Borrower, describing said event and the action which
the Borrower proposes to take with respect thereto.
 
6.1.5  As soon as possible and in any event within ten (10) days after receipt
by the Borrower, a copy of (a) any written notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any written notice alleging any violation of any Environmental Law by the
Borrower or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
 
6.1.6  Promptly upon the filing thereof (unless posted on the SEC’s website at
www.sec.gov or any replacement website), copies of all registration statements
and copies of all filings on forms 10-K, 10-Q, or 8-K which the Borrower or any
of its Subsidiaries makes with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.
 
6.1.7  As soon as practicable, and in any event within thirty (30) days after
the beginning of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Borrower for such fiscal year.
 
6.1.8  As soon as possible, and in any event within three (3) Business Days (in
the case of the Borrower) and fifteen (15) days (in the case of any Guarantor)
after the occurrence thereof, a reasonably detailed notification to the
Administrative Agent and its counsel of any change in the jurisdiction of
organization of the Borrower or any Guarantor.
 
6.1.9  Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
 
50

--------------------------------------------------------------------------------

 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders promptly following such earlier date.
 
6.2.           Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Revolving Loans for general corporate
purposes, including, without limitation, for working capital, commercial paper
liquidity support, Permitted Acquisitions, to pay fees and expenses incurred in
connection with this Agreement and to repurchase capital stock and other equity
securities of the Borrower to the extent permitted hereunder.  The Borrower
shall use the proceeds of Credit Extensions in compliance with all applicable
legal and regulatory requirements and any such use shall not result in a
violation of any such requirements, including, without limitation, Regulation T,
U and X, the Securities Act of 1933, as amended, and the Securities Exchange Act
of 1934, as amended, and the regulations promulgated thereunder.
 
6.3.           Notice of Event of Default.  Within three (3) Business Days after
an Authorized Officer becomes aware thereof, the Borrower will give notice in
writing to the Lenders of the occurrence of any Event of Default or Unmatured
Event of Default.
 
6.4.           Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, as in
effect on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided,
however, that the foregoing shall not prohibit any merger, dissolution, or
consolidation permitted under Section 6.11.
 
6.5.           Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay all material taxes,
assessments and governmental charges and levies before the same shall become
delinquent or in default upon it or its income, profits or Property, except
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles and except to the extent the failure to do so
would not reasonably be expected to give rise to a Material Adverse Effect.
 
6.6.           Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies, or pursuant
to self-insurance arrangements, insurance on all their material Property in such
amounts, subject to such deductibles and self-insurance retentions, and covering
such risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Event of Default hereunder, may at any time or times thereafter (but
shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.
 
6.7.           Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, ERISA and Section 302 and Section
906 of the Sarbanes-Oxley Act of 2002, except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 
6.8.           Maintenance of Properties.  Subject to Section 6.12, the Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property material to the operation of its
business in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
to any such Property so that its business carried on in connection therewith may
be properly conducted at all times.
 
6.9.           Inspection; Keeping of Books and Records.
 
 
(i)
The Borrower will, and will cause each Subsidiary to, permit (x) the
Administrative Agent at any time and (y) the Lenders during the continuance of
an Event of Default, in each case by their respective representatives and
agents, to inspect any of the Property, including, without limitation, the
Collateral, books and financial records of the Borrower and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate (in each case other than (x)
records subject to attorney-client privilege and (y) patent-related information
the disclosure of which is prohibited by applicable law or the rules and
regulations of a Governmental Authority).  The Borrower shall keep and maintain,
and cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.

 
 
(ii)
Except to the extent the Administrative Agent may reasonably consent to any
change, the Borrower will, or will cause each Subsidiary to, continue to account
for PIP in the same manner as the Credit Parties account for PIP as of the
Closing Date which is as follows:  (i) when PIP is received by any Credit
Parties, funds are initially allocated (a) as a debit to cash on the Credit
Parties’ general ledger; and (B) as a corresponding credit in a contra-account
reserve established with respect to the Credit Parties’ accounts, with the funds
in such contra-account not specifically allocated to identified accounts (the
amount of funds in such contra-account from time to time are referred to as
“Unapplied PIP”); (ii) at such time as the Borrower allocates any portion of PIP
to identified accounts, the contra-account for Unapplied PIP is reduced by that
amount and the identified account is extinguished by that amount; and (iii) at
such time as the Borrower determines any portion of PIP represents an
overpayment under Medicare, Medicaid, TRICARE, CHAMPVA or any other program of
any Governmental Authority, Borrower transfers such overpaid portion on its
books from the contra-account for Unapplied PIP to a liability entry on its
general ledger entitled “PIP Settlements”.

 
6.10.           Restricted Payments.  The Borrower will not, nor will it permit
any Subsidiary to, make any Restricted Payment (other than dividends payable in
its own capital stock) except that,
 
6.10.1  Any Subsidiary may declare and pay dividends or make distributions (i)
payable solely in its capital stock to the direct or indirect holders of its
capital stock or (ii) payable in dividends and distributions to the Borrower or
to a Subsidiary that is a Guarantor (and if such Subsidiary has shareholders
other than the Borrower or a Subsidiary that is a Guarantor, to its shareholders
on a pro rata basis).
 
 
52

--------------------------------------------------------------------------------

 
6.10.2   The Borrower may make Restricted Payments pursuant to stock incentive
or award plans approved by its stockholders.
 
6.10.3   The Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its capital stock (or warrants,
options, or other rights to acquire additional shares of its capital stock).
 
6.10.4  The Borrower and its Subsidiaries may make repurchases of capital stock
deemed to occur upon exercise of stock options if such capital stock represents
a portion of the exercise price of such options, and repurchases of capital
stock of Subsidiaries consisting of directors’ qualifying shares or repurchases
of shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses.
 
6.10.5  The Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for capital stock of the Borrower;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitations of this Section 6.10.
 
6.10.6  The Borrower may purchase, acquire, transfer or issue the Borrower’s
capital stock and make any required cash payments or deliveries of property
under or in connection with the Existing Convertible Note Transactions or the
Replacement Convertible Note Offering.
 
6.10.7  The Borrower and its Subsidiaries may make any purchase, repurchase,
redemption, retirement or other acquisition for value of shares of, or options
to purchase shares of, capital stock of the Borrower or any of its Subsidiaries
from employees, former employees, directors or former directors of the Borrower
or any of its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of agreements
(including employment agreements) or plans (or amendments thereto) approved by
the Board of Directors under which such individuals purchase or sell or are
granted the option to purchase or sell, shares of such capital stock; provided,
however, that the aggregate amount of such purchases, repurchases, redemptions,
retirements and other acquisitions for value will not exceed $2,000,000 in any
calendar year.
 
6.10.8  The Borrower and its Subsidiaries may make any Restricted Payment to the
extent not otherwise permitted under this Section 6.10 so long as at the time of
such Restricted Payment the aggregate amount of such additional Restricted
Payment together with all other outstanding Restricted Payments pursuant to this
Section 6.10.8 does not exceed $5,000,000.
 
6.10.9  Any Restricted Payment may be made by or to a Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.10.10  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), the Borrower may declare and pay cash dividends on its capital stock,
repurchase and otherwise acquire its capital stock and make any other Restricted
Payment.
 
 
53

--------------------------------------------------------------------------------

 
6.11.           Merger or Dissolution.  The Borrower will not, nor will it
permit any Subsidiary to, merge or consolidate into any other Person or
dissolve, except that:
 
6.11.1  A Guarantor may merge into (x) the Borrower or (y) a Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.
 
6.11.2  A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Person; provided, however, that
if the equity interests of such Subsidiary have been pledged to the
Administrative Agent as Collateral, then such merger or consolidation shall not
be permitted unless such Subsidiary is the surviving entity of such merger or
consolidation or such merger or consolidation is approved in writing by the
Administrative Agent prior to the consummation thereof (such approval not to be
unreasonably withheld).
 
6.11.3  The Borrower or any Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition.
 
6.11.4  Any Person may merge into the Borrower, provided that the Borrower shall
be the continuing or surviving entity resulting from such merger.
 
6.11.5  Any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and the Subsidiaries and is not materially disadvantageous to the
Lenders.
 
6.12.           Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property (other than cash
or cash equivalents not constituting Cash Equivalent Investments) to any other
Person, except:
 
6.12.1  Sales or other dispositions of inventory in the ordinary course of
business.
 
6.12.2  A disposition or transfer of assets by a Subsidiary to the Borrower, by
the Borrower to a Subsidiary, by a Subsidiary to a Subsidiary or by or to a
Rabbi Trust or Rabbi Trust Subsidiary.
 
6.12.3  A disposition of obsolete, excess, damaged or worn-out Property,
Property no longer used or useful in the business of the Borrower or its
Subsidiaries or other assets in the ordinary course of business of the Borrower
or any Subsidiary.
 
6.12.4  Sales or liquidations of Cash Equivalent Investments.
 
6.12.5  Each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries.
 
6.12.6  Restricted Payments permitted by Section 6.10.
 
6.12.7  Investments permitted by Section 6.13.
 
6.12.8  Liens permitted by Section 6.15.
 
 
54

--------------------------------------------------------------------------------

 
6.12.9  Sale and Leaseback Transactions permitted by Section 6.14.4.
 
6.12.10  Sales of directors’ qualifying shares or shares issued to third parties
to the extent necessary to satisfy any licensing requirements under applicable
law with respect to the Borrower’s or any of its Subsidiaries’ businesses.
 
6.12.11  Any lease, sale or other disposition of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than dispositions otherwise permitted by this Section
6.12) pursuant to this Section 6.12.11 during the then-current fiscal year of
the Borrower do not exceed an amount in the aggregate equal to 5% of the
aggregate book value of the Borrower’s and its Subsidiaries’ Property as of the
end of the immediately preceding fiscal year.
 
6.13.           Investments and Acquisitions.  The Borrower will not, nor will
it permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
 
6.13.1  Cash Equivalent Investments.
 
6.13.2  Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.13.
 
6.13.3  Investments permitted by Section 6.14.5.
 
6.13.4  Investments by (x) a Credit Party in another Credit Party or in any
newly formed or acquired Subsidiary so long as the newly formed or acquired
Subsidiary promptly becomes a Credit Party thereafter and (y) a Subsidiary that
is not a Credit Party in any other Subsidiary that is not a Credit Party.
 
6.13.5   Any Investment by a Credit Party in any Subsidiary thereof that is not
a Credit Party so long as, at the time of such Investment, the aggregate of such
Investment together with all outstanding Investments pursuant to this Section
6.13.5 (net of any return of (but not return on) such Investments), when taken
together with intercompany loans and advances outstanding pursuant to Section
6.14.6 (net of all outstanding intercompany loans and advances outstanding
pursuant to Section 6.14.5(ii)), do not at such time exceed $10,000,000 in the
aggregate.
 
6.13.6  Investments permitted by Section 6.17.
 
6.13.7  Investments consisting of Contingent Obligations not prohibited by
Section 6.14.
 
6.13.8  Investments arising out of deposits and pledges permitted by Section
6.15.
 
6.13.9  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers.
 
6.13.10  Investments resulting from transactions permitted by Section 6.11.
 
6.13.11  Investments resulting from transactions permitted by Section 6.12.
 
 
55

--------------------------------------------------------------------------------

 
6.13.12  Loans and advances to employees, officers and directors of the Borrower
and its Subsidiaries not to exceed in the aggregate outstanding at any time
under this Section 6.13.12 (x) $6,000,000 in respect of split dollar policies
and (y) $2,000,000 in respect of other loans and advances.
 
6.13.13  Payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business.
 
6.13.14  Investments resulting from stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments.
 
6.13.15  Investments in any Person consisting of the licensing of intellectual
property pursuant to joint ventures, strategic alliances or joint marketing
arrangements with such Person, in each case made in the ordinary course of
business.
 
6.13.16  [Intentionally Omitted]
 
6.13.17  Any Investment in respect of Permitted Stock Transactions.
 
6.13.18  Any Investment in or by a Rabbi Trust or a Rabbi Trust Subsidiary.
 
6.13.19  Any Investment so long as (x) such Investment is made in the ordinary
course of business and is consistent with past practice and (y) at the time of
such Investment the aggregate amount of such Investment together with the
aggregate amount of all outstanding Investments (net of return of (but not
return on) such Investments) pursuant to this Section 6.13.19 does not exceed
$10,000,000.
 
6.13.20  Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):
 
 
(i)
as of the date of the consummation of such Acquisition, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or would result
from such Acquisition, and the representation and warranty contained in Section
5.11 shall be true both before and after giving effect to such Acquisition;

 
 
(ii)
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired;

 
 
(iii)
the business to be acquired in such Acquisition is similar or related to one or
more of the lines of business in which the Borrower and its Subsidiaries are
engaged on the Closing Date;

 
 
(iv)
as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 
 
(v)
at any time the Leverage Ratio, after giving pro forma effect to the applicable
Acquisition, exceeds 3.00 to 1.00, the aggregate of the Purchase Price for such
Acquisition and all prior Acquisitions during the then current calendar year
pursuant to this Section 6.13.20 shall not exceed $150,000,000 for such calendar
year;

 
 
56

--------------------------------------------------------------------------------

 
 
(vi)
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the
consummation of such Permitted Acquisition if the Purchase Price for such
Acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Borrower and its Subsidiaries (the “Acquisition
Pro Forma”), based on the Borrower’s most recent financial statements delivered
pursuant to Section 6.1.1 and using historical financial statements for the
acquired entity provided by the seller(s) or which shall be complete and shall
fairly present, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with Agreement Accounting Principles, but taking into account such Permitted
Acquisition and the funding of all Credit Extensions in connection therewith,
and such Acquisition Pro Forma shall reflect that, on a pro forma basis, the
Borrower would have been in compliance with the financial covenants set forth in
Sections 6.20 through 6.23 for the period of four fiscal quarters reflected in
the compliance certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1.3 prior to the consummation of such Permitted
Acquisition (giving effect to such Permitted Acquisition and all Credit
Extensions funded in connection therewith as if made on the first day of such
period);

 
 
(vii)
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the date on
which a Permitted Acquisition is consummated if the Purchase Price for such
Acquisition exceeds $50,000,000, the Borrower shall deliver to the
Administrative Agent a documentation, information and certification package in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation:

 
 
(A)
a final version (with no amendments to be made thereto that could reasonably be
expected to be materially adverse to the Lenders, without the approval of the
Administrative Agent) of the acquisition agreement for such Acquisition together
with drafts of the material schedules thereto;

 
 
(B)
a final version (with no amendments to be made thereto that could reasonably be
expected to be materially adverse to the Lenders, without the approval of the
Administrative Agent) of all documents, instruments and agreements with respect
to any Indebtedness to be incurred or assumed in connection with such
Acquisition; and

 
 
(C)
such other documents or information as shall be reasonably requested by the
Administrative Agent in connection with such Acquisition; and

 
 
(viii)
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the date on
which a Permitted Acquisition is consummated, the Borrower shall deliver (or
shall cause the delivery) to the Administrative Agent and the Administrative
Agent all of the Collateral Documents necessary for the perfection (to the
extent required by the Collateral Documents) of a first priority Lien (subject
to Liens permitted by Section 6.15) in all of the Property to be acquired
(including, as applicable, equity interests in the Person being acquired and
such Person’s Subsidiaries required to constitute Collateral in accordance with
the Collateral Documents), all in accordance with the requirements of Section
6.25, and in each case together with opinions of counsel in form and substance
reasonably acceptable to the Administrative Agent.  The Borrower shall also
deliver (or shall cause the delivery) to the Administrative Agent, in accordance
with Section 6.24, a supplement to the Guaranty Agreement if the Permitted
Acquisition is an Acquisition of equities and the Person being acquired will be
a Required Guarantor Subsidiary that is not being merged with the Borrower or
any other Subsidiary.

 
 
57

--------------------------------------------------------------------------------

 
6.13.21  Any Investment made by the Borrower to enter into or perform its
obligations in respect of Permitted Stock Transactions.
 
6.13.22  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), any Investment.
 
6.14.        Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
6.14.1  The Secured Obligations.
 
6.14.2  Indebtedness existing on the Closing Date and described in Schedule 6.14
(and renewals, refinancings or extensions thereof on non-pricing terms and
conditions, taken as a whole, not materially less favorable to the applicable
obligor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension
plus the amount of any interest, premium or penalties required to be paid
thereon plus fees and expenses associated therewith).
 
6.14.3  Indebtedness arising under Rate Management Transactions permitted under
Section 6.17.
 
6.14.4  Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) and Indebtedness in respect of Sale and Leaseback Transactions that is
incurred by the Borrower or any of its Subsidiaries after the Closing Date to
finance the acquisition of assets used in its business, if (1) the total of all
such Indebtedness for the Borrower and its Subsidiaries taken together incurred
on or after the Closing Date pursuant to this Section 6.14.4 shall not exceed an
aggregate principal amount of $10,000,000 at any one time outstanding, (2) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed, (3) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, and (4) any Lien
securing such Indebtedness is permitted under Section 6.15 (such Indebtedness
being referred to herein as “Permitted Purchase Money Indebtedness”).
 
6.14.5  Indebtedness arising from intercompany loans and advances made by (i)
any Credit Party to any other Credit Party, (ii) any Subsidiary that is not a
Credit Party to any Credit Party and (iii) any Subsidiary that is not a Credit
Party to any other Subsidiary that is not a Credit Party; provided that all such
Indebtedness subject to clause (ii) shall be expressly subordinated to the
Secured Obligations pursuant to subordination provisions reasonably acceptable
to the Administrative Agent.
 
 
58

--------------------------------------------------------------------------------

 
6.14.6  Indebtedness arising from an intercompany loan or advance made by any
Credit Party to any Subsidiary that is not a Credit Party so long as, at the
time of such loan or advance, the aggregate of such loan or advance together
with all other intercompany loans and advances outstanding pursuant to this
Section 6.14.6 (net of all intercompany loans and advances outstanding pursuant
to Section 6.14.5(ii)), when taken together with Investments outstanding
pursuant to Section 6.13.5 (net of any return of (but not any return on) such
Investments) do not exceed at such time $10,000,000 in the aggregate.
 
6.14.7  Contingent Obligations of the Borrower of any Indebtedness or
obligations of any Subsidiary permitted under this Section 6.14.
 
6.14.8  Contingent Obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.
 
6.14.9  Indebtedness of any Subsidiary of the Borrower at the time such
Subsidiary is merged or consolidated with or into the Borrower or any Subsidiary
and is not created in contemplation of such event.
 
6.14.10  Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default.
 
6.14.11  Indebtedness incurred under Financial Contracts entered into in the
ordinary course of financial management and not for speculative purposes.
 
6.14.12  Indebtedness in respect of performance bonds, bankers’ acceptances and
surety or appeal bonds provided by the Borrower and its Subsidiaries in the
ordinary course of their business.
 
6.14.13  Indebtedness arising from the agreements of the Borrower or a
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred in connection with the disposition of
any business, assets or a Subsidiary of the Borrower in accordance with the
terms of this Agreement other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition.
 
6.14.14  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence.
 
6.14.15  Obligations arising from or representing deferred compensation to
employees of the Borrower or its Subsidiaries that constitute or are deemed to
be Indebtedness under Agreement Accounting Principles and that are incurred in
the ordinary course of business.
 
6.14.16  Indebtedness incurred by a Guarantor, to the extent that the proceeds
of such Indebtedness are used to repay Indebtedness under this Agreement.
 
6.14.17  Indebtedness in an aggregate amount not to exceed $50,000,000 at any
time arising under or in connection with letters of credit, bank guarantees,
banker’s acceptances, surety bonds or similar obligations issued in connection
with worker’s compensation claims or laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation.
 
 
59

--------------------------------------------------------------------------------

 
6.14.18  The Existing Convertible Notes and, so long as no Event of Default or
Unmatured Event of Default is outstanding at the time of the issuance thereof or
would result upon the issuance thereof (giving pro forma effect thereto), the
Replacement Convertible Notes issued pursuant to the Replacement Convertible
Note Offering.
 
6.14.19  Loans and advances to or from any Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.14.20  Additional unsecured Indebtedness of the Borrower or any Subsidiary, so
long as at the time such Indebtedness is incurred no Event of Default or
Unmatured Event of Default is outstanding or would result therefrom (giving pro
forma effect thereto).
 
6.15.           Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
 
6.15.1  Liens securing Secured Obligations.
 
6.15.2  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which reserves, if any, required in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
6.15.3  Liens imposed by law, such as landlords’, wage earners’, carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
forty-five (45) days past due or which are being contested in good faith by
appropriate proceedings and for which reserves, if any, required in accordance
with Agreement Accounting Principles shall have been set aside on its books.
 
6.15.4  Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
6.15.5  Liens existing on the Closing Date and described in Schedule 6.15.
 
6.15.6  Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements or Indebtedness permitted under Section 6.14.17.
 
6.15.7  Deposits to secure the performance of bids, contracts (other than for
borrowed money), leases, public or statutory obligations, surety and appeal
bonds, contested taxes, the payment of rent, performance bonds and other
obligations of a like nature incurred in the ordinary course of business.
 
6.15.8  Easements, reservations, rights-of-way, zoning, building and other
restrictions, survey exceptions and other similar encumbrances as to real
property of the Borrower and its Subsidiaries which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not materially interfere with the conduct of the business of the
Borrower or such Subsidiary conducted at the property subject thereto.
 
 
60

--------------------------------------------------------------------------------

 
6.15.9  Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.
 
6.15.10  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.
 
6.15.11  Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.
 
6.15.12  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.
 
6.15.13  Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets.
 
6.15.14  Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under this Section 6.15;
provided that (a) such Indebtedness is not secured by any additional assets, and
(b) the principal amount of such Indebtedness secured by any such Lien is not
increased, except to the extent such increase includes interest, premiums,
penalties, fees and expenses paid in respect of refinancing, extending, renewing
or refunding such Indebtedness.
 
6.15.15  Bankers’ liens and rights of set off with respect to customary
depositary arrangements entered into in the ordinary course of business.
 
6.15.16  Liens on assets of any Subsidiary of any Credit Party in favor of any
Credit Party securing borrowings from such Credit Party, and Liens on assets of
a Rabbi Trust or Rabbi Trust Subsidiary.
 
6.15.17  Liens in favor of customs and revenue authorities which secure payment
of customs duties in connection with the importation of goods.
 
6.15.18  Liens arising out of Capitalized Leases or Operating Leases.
 
6.15.19  Licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower and its Subsidiaries.
 
6.15.20  Liens arising from judgments, awards, orders or attachments in
circumstances not constituting an Event of Default.
 
6.15.21  Liens affecting the interest of the landlord of any ground lease.
 
6.15.22  Liens securing Indebtedness permitted by Section 6.14.14.
 
 
61

--------------------------------------------------------------------------------

 
6.15.23  Liens issued in favor of surety bonds in existence on the Closing Date
and identified on Schedule 6.15.
 
6.15.24  Liens of any landlord arising under a real property lease to the extent
such Liens arise in the ordinary course of business and secure obligations not
more than forty-five (45) days past due or which are being contested in good
faith by appropriate proceedings and for which reserves, if any, required in
accordance with Agreement Accounting Principles shall have been set aside on its
books.
 
6.15.25  Liens in favor of any Holder of Secured Obligations securing Rate
Management Obligations permitted under Section 6.17.
 
6.15.26  Liens deemed to exist in connection with Cash Equivalent Investments of
the type described in clause (v) of the definition thereof.
 
6.15.27  Rights of recoupment and any other Liens, rights and benefits of any
governmental Third Party Payor with respect to Governmental Receivables.
 
6.15.28  Any Lien so long as the aggregate amount of Indebtedness then
outstanding secured thereby and by all other outstanding Liens incurred pursuant
to this Section 6.15.28 does not exceed 5% of the total consolidated
stockholders equity of the Borrower as of the end of the immediately preceding
fiscal year.
 
6.16.           Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (i) pursuant to the reasonable
requirements of the Borrower's or such Subsidiary's business and upon terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction, (ii)
transactions between or among the Credit Parties not involving any other
Affiliate, (iii) transactions between or among Subsidiaries that are not
Guarantors not involving any other Affiliate and transactions by or with a Rabbi
Trust or Rabbi Trust Subsidiary, (iv) the Borrower and its Subsidiaries may make
loans and advances to directors, officers, and employees of the Borrower and its
Subsidiaries in the ordinary course of business, (v) the Borrower and its
Subsidiaries may make payments in respect of transactions required to be made
pursuant to agreements or arrangements in effect on the Closing Date and set
forth on Schedule 6.16, (vi) the Borrower and its Subsidiaries may enter into,
make payments under, or issue securities, stock options or similar rights
pursuant to employment arrangements, employee benefit plans, equity option
plans, indemnification provisions and other compensatory arrangements with
directors, officers, and employees of the Borrower and its Subsidiaries in the
ordinary course of business, so long as such payments and issuances otherwise
comply with the terms of this Agreement, (vii) the Borrower and its Subsidiaries
may make Restricted Payments permitted by Section 6.10, (viii) the Borrower and
its Subsidiaries may enter into transactions permitted by Section 6.11, 6.12,
6.13 or 6.14, and (ix) the making of severance payments to directors, officers
or employees of VITAS Healthcare that are required pursuant to arrangements in
effect prior to the date that the Borrower acquired VITAS Healthcare.
 
6.17.           Financial Contracts.  The Borrower will not, nor will it permit
any Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes and Permitted
Stock Transactions.
 
 
62

--------------------------------------------------------------------------------

 
6.18.           Subsidiary Covenants.  The Borrower will not, and will not
permit any Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (i) to pay dividends or make any other distribution on its stock,
(ii) to pay any Indebtedness or other obligation owed to the Borrower or any
other Credit Party, (iii) to make loans or advances or other Investments in the
Borrower or any other Credit Party, or (iv) to sell, transfer or otherwise
convey any of its property to the Borrower or any other Credit Party, except
(A) any restriction existing under (1) the Loan Documents, (2) agreements
disclosed in Schedule 6.18, and (3) agreements with respect to Indebtedness
permitted by this Agreement setting forth provisions described in clauses (i),
(ii) and (iii) above that are not materially more  restrictive (as reasonably
determined by the Administrative Agent), taken as a whole, than those of the
Senior Unsecured Indenture, (B) customary non-assignment, subletting or transfer
provisions in leases, licenses and other contracts entered into in the ordinary
course of business, (C) customary restrictions contained in purchase and sale
agreements limiting the transfer of the subject assets pending closing, (D) any
restriction or condition as required by applicable law, (E) any restriction
existing under agreements relating to assets acquired by the Borrower or a
Subsidiary in a transaction permitted hereby; provided that such agreements
existed at the time of such acquisition, were not put into place in anticipation
of such acquisition and are not applicable to any assets other than assets so
acquired, (F) any restriction existing under any agreement of a Person acquired
as a Subsidiary in a transaction permitted hereby; provided any such agreement
existed at the time of such acquisition, was not put into place in anticipation
of such acquisition and was not applicable to any Person or assets other than
the Person or assets so acquired, (G) agreements with respect to Indebtedness
secured by Liens permitted by Section 6.15 that restrict the ability to transfer
the assets securing such Indebtedness, (H) any encumbrance or restriction
pursuant to an agreement effecting a refinancing of Indebtedness incurred
pursuant to an agreement referred to in clause (A)(2), (E), (F) or (G) of this
covenant or this clause (H) or contained in any amendment to an agreement
referred to in clause (A)(2), (E), (F) or (G) of this covenant or this
clause (H); provided, however, that the encumbrances and restrictions contained
in any such refinancing agreement or amendment, taken as a whole, are not
materially more restrictive than the encumbrances and restrictions contained in
such predecessor agreements (as reasonably determined by the Administrative
Agent) and (I) any encumbrance or restriction on assets of a Rabbi Trust or
Rabbi Trust Subsidiary.
 
6.19.           Contingent Obligations.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Contingent Obligation in
respect of Indebtedness of another Person (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any Contingent
Obligation in respect of the Secured Obligations and (iv) any Indebtedness
permitted by Section 6.14.
 
6.20.           Leverage Ratio.  The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters, of
(i) Consolidated Funded Indebtedness of the Borrower as of the end of such
fiscal quarter to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 3.50 to 1.00.
 
6.21.           Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the end of each of
its fiscal quarters for the then most-recently ended four fiscal quarters of (i)
Consolidated EBITDA minus Consolidated Capital Expenditures to (ii) Consolidated
Interest Expense plus Consolidated Current Maturities during such period
(including, without limitation, Capitalized Lease Obligations) plus cash
dividends paid on the equity interests of the Borrower during such period plus
expenses for cash income taxes paid during such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 1.50 to
1.00.
 
6.22.           [Reserved].
 
 
63

--------------------------------------------------------------------------------

 
6.23.           Operating Leases.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Operating Lease, synthetic
lease or tax ownership operating lease, except for Operating Leases for which
the Borrower’s and its Subsidiaries’ annual aggregate payment obligations in
respect of fixed lease payments do not exceed $30,000,000.
 
6.24.           Guarantors. The Borrower shall cause each Required Guarantor
Subsidiary to guarantee pursuant to the Guaranty Agreement or supplement thereto
the Secured Obligations.  In furtherance of the above, the Borrower shall
promptly (and in any event within forty-five (45) days thereof) (i) provide
written notice to the Administrative Agent upon any Person becoming a Required
Guarantor Subsidiary, (ii) cause such Person to execute a supplement to the
Guaranty Agreement and such other Collateral Documents as are necessary for the
Borrower and its Required Guarantor Subsidiaries to comply with Section 6.25,
(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person to be delivered to the Administrative Agent
(together with undated stock powers signed in blank, if applicable) and pledged
to the Administrative Agent pursuant to an appropriate pledge agreement(s) in
substantially the form of the Pledge and Security Agreement (or joinder or other
supplement thereto) and otherwise in form reasonably acceptable to the
Administrative Agent and (iv) deliver such other documentation and information
relating to such Person as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other authority documents of such Person and, to the extent
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
6.25.           Collateral.  The Borrower will cause, and will cause each other
Credit Party to cause, such of its owned Property (but in any event excluding
real property) that constitutes Collateral pursuant to the Collateral Documents
to be subject at all times to Liens in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations, to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.15 hereof; provided, however, that
the Borrower and the other Credit Parties shall not be required to comply with
the terms of the Federal Assignment of Claims Act in connection with their
pledge of any Collateral to the Administrative Agent.  The Pledge and Security
Agreement sets forth the types of Property required to be subject to such Liens
and the priority of such Liens.  Without limiting the generality of the
foregoing, the Borrower will cause the Applicable Pledge Percentage of the
issued and outstanding equity interests of each Pledge Subsidiary directly owned
by the Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent in accordance with
the terms and conditions of this Agreement and the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request,
in each case to the extent, and within such time period as is, reasonably
required by the Administrative Agent, subject in any case to Liens permitted by
Section 6.15.  Notwithstanding the foregoing, (i) no Credit Party shall be
required to pledge (A) the equity interests of Roto-Rooter of Canada, Ltd., VNF,
or any Rabbi Trust or Rabbi Trust Subsidiary, (B) more than 40% of the equity
interests of RR Plumbing Services Corporation, (C) more than 49% of the equity
interests of Complete Plumbing Services Inc., or (D) more than 80% of the equity
interests of Nurotoco of New Jersey, Inc.; provided, however, that, except to
the extent necessary to satisfy any licensing requirement under applicable law
with respect to the Borrower’s or any Subsidiary’s business, the Borrower will
not permit, nor will it permit any other Credit Party to, grant a security
interest in, pledge or deliver to any non-Credit Party those equity interests
that are not pledged or delivered to the Administrative Agent pursuant to this
Section 6.25; and (ii) no pledge agreement in respect of the equity interests of
a Foreign Subsidiary shall be required hereunder to the extent such pledge
thereunder is prohibited by applicable law or its counsel reasonably determines
that such pledge would not provide material credit support for the benefit of
the Holders of Secured Obligations pursuant to legally valid, binding and
enforceable pledge agreements.
 
 
64

--------------------------------------------------------------------------------

 
6.26.           Convertible Note Transactions.  Notwithstanding anything to the
contrary set forth herein, (i) so long as no Event of Default or Unmatured Event
of Default is then outstanding or would result therefrom, nothing in this
Agreement or the other Loan Documents shall prohibit the Borrower from
permitting to exist the Existing Convertible Notes or the Existing Convertible
Notes Transactions or consummating the Replacement Convertible Note Offering,
and (ii) nothing in this Agreement or the other Loan Documents shall prohibit
the Borrower from converting the Existing Convertible Notes or any Replacement
Convertible Notes into cash, shares of the Borrower’s capital stock, other
property or a combination thereof or otherwise exchanging, transferring or
issuing shares of the Borrower’s capital stock, other property or a combination
thereof in connection with the Existing Convertible Notes or the Existing
Convertible Note Transactions or the Replacement Convertible Note Offering or
making any required cash payments or deliveries of property under or in
connection with the Existing Convertible Note Transactions or the Replacement
Convertible Note Offering or otherwise performing its obligations under the
Existing Convertible Indenture Documents, the Replacement Convertible Notes or
the Permitted Stock Transactions.
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
Event of Default:
 
7.1           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.
 
7.2           Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.
 
7.3           The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20,
6.21, 6.23, 6.24 and 6.25.
 
7.4           The breach by the Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of (i) this Agreement or (ii) any other Loan Document
(beyond the applicable grace period with respect thereto, if any), in each case
which is not remedied within thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower.
 
7.5           Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness (subject to any applicable grace period with respect
thereto, if any, set forth in the Material Indebtedness Agreement evidencing
such Material Indebtedness) which failure has not been (i) timely cured or (ii)
waived in writing by the requisite holders of such Material Indebtedness; or the
default by the Borrower or any of its Subsidiaries in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any Material Indebtedness Agreement and such default
has not been (x) timely cured or (y) waived in writing by the requisite holders
of the Material Indebtedness in respect thereof, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof, in each case other than any Indebtedness that becomes due or is
required to be prepaid or repurchased (A) as a result of any voluntary sale or
transfer of, or any casualty, condemnation or similar event in respect of, any
Property securing such Indebtedness,  (B) as a result of a refinancing thereof
permitted by this Agreement or (C) as a result of any customary prepayment or
repurchase obligations arising thereunder other than as a result of any breach
of the terms of such Indebtedness or any transaction not permitted by this
Agreement; or the Borrower or any of its Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.
 
 
65

--------------------------------------------------------------------------------

 
7.6           The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, or (v) take any corporate or partnership action to authorize or effect any
of the foregoing actions set forth in this Section 7.6.
 
7.7           Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
 
7.8           The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge one or more judgments or orders
for the payment of money in excess of $20,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.
 
7.9           The Unfunded Liabilities of all Single Employer Plans shall exceed
$5,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan and such Reportable Event would reasonably be expected to have a
Material Adverse Effect.
 
7.10           Any Change of Control shall occur.
 
7.11           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $5,000,000 per
annum.
 
7.12           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased, in the aggregate, over the annual amounts contributed to such
Multiemployer Plans for the respective plan years of such Multiemployer Plans
immediately preceding the plan year in which the reorganization or termination
occurs by an amount exceeding $5,000,000.
 
 
66

--------------------------------------------------------------------------------

 
7.13           Other than with respect to environmental proceedings,
investigations, violations, or liabilities disclosed by the Borrower to the
Administrative Agent and the Lenders prior to the Closing Date, the Borrower or
any of its Subsidiaries shall (i) be the subject of any proceeding or
investigation pertaining to the release by the Borrower, any of its Subsidiaries
or any other Person of any toxic or hazardous waste or substance into the
environment, or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii), has resulted in liability to the
Borrower or any of its Subsidiaries in an amount equal to $5,000,000 or more,
which liability is not paid, bonded or otherwise discharged within forty-five
(45) days or which is not stayed on appeal and being appropriately contested in
good faith.
 
7.14           Any Loan Document shall fail to remain in full force or effect or
any action shall be taken by the Borrower to assert the invalidity or
unenforceability of, or which results in the invalidity or unenforceability of,
any Loan Document or any Lien in favor of the Administrative Agent under the
Loan Documents as to assets that are material to the Borrower and its
Subsidiaries taken as a whole, or such Lien shall not have the priority
contemplated by the Loan Documents, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under any Loan Document or as a result of the
negligent or willful failure of the Administrative Agent to take such action as
is necessary to continue such Liens.
 
ARTICLE VIII

 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.           Acceleration.
 
 
(i)
If any Event of Default described in Section 7.6 or 7.7 occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time less (y) the amount or deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the Secured
Obligations (the “Collateral Shortfall Amount”).  If any other Event of Default
occurs, the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) may (a) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs, or declare the Secured Obligations to be due and payable, or
both, whereupon the Secured Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 
 
67

--------------------------------------------------------------------------------

 
 
(ii)
If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 
 
(iii)
While an Event of Default is continuing, the Administrative Agent may at any
time or from time to time after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Secured Obligations
in respect of Facility LCs and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

 
 
(iv)
At any time while any Event of Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be paid to the Administrative Agent or paid
to whomever may be legally entitled thereto at such time.

 
 
(v)
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

 
8.2.           Amendments.  Except for actions expressly permitted to be taken
by the Administrative Agent, the LC Issuer or the Swing Line Lender, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Credit
Party or Credit Parties that are parties thereto, in each case with the consent
of the Required Lenders; provided, however, that no such supplemental agreement
shall (i) except pursuant to Section 2.5.3, increase the Revolving Loan
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby (other than (x) a waiver of the application of the default rate of
interest pursuant to Section 2.11 hereof and (y) any reduction of the amount of
or any modification of the payment date for the mandatory payments required
under the second sentence of
 
 
68

--------------------------------------------------------------------------------

 
Section 2.2, in each case which shall only require the approval of the Required
Lenders), (iii) postpone the scheduled maturity date of any Loan or any
scheduled date of payment of any Reimbursement Obligation, or any date for the
scheduled payment of any interest, fees or other Obligations payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Loan Commitment, without the
written consent of each Lender directly affected thereby, (iv) change Section
11.1 or 11.2 or the definition of “Pro Rata Share” in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release the
Borrower from its obligations hereunder, without the consent of each Lender,
(vii) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Collateral, without the
consent of each Lender or (viii) other than in connection with a transaction
permitted under this Agreement, release all or substantially all of the
Guarantors from their obligations under the Guaranty Agreement or any other
agreement pursuant to which such Guarantors guarantee the repayment of the
Secured Obligations, without the consent of each Lender. No amendment of any
provision of this Agreement relating to (a) the Administrative Agent shall be
effective without the written consent of the Administrative Agent, (b) the Swing
Line Lender or any Swing Line Loan shall be effective without the written
consent of the Swing Line Lender and (c) the LC Issuer or any Facility LC shall
be effective without the written consent of the LC Issuer.  The Administrative
Agent may waive payment of the fee required under Section 12.3.3 without
obtaining the consent of any other party to this Agreement. No amendment to
Section 2.22 of this Agreement shall be effective without the written consent of
the Swing Line Lender and the LC Issuer. Notwithstanding the foregoing, (i) no
Lender’s consent shall be required for any amendment, modification or waiver if
(A) by the terms of such amendment, modification or waiver the Revolving Loan
Commitment of such Lender shall terminate upon the effectiveness of such
amendment, modification or waiver and (B) at the time such amendment,
modification or waiver becomes effective, such Lender receives payment in full
of all of the Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations and
other contingent obligations) owing to it under the Loan Documents, (ii) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
if, following the Closing Date, the Borrower and the Administrative Agent shall
have identified any inconsistency, obvious error or omission of a technical or
immaterial nature so long as, in each case, the Lenders shall have received at
least ten (10) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within ten (10) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (iii) no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the proviso to the first sentence of this paragraph and then only in the
event such Defaulting Lender shall be directly affected by such amendment,
waiver or other modification.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
 
 
69

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, increases in Revolving Loan Commitments or
additions of Incremental Term Loans pursuant to Section 2.5.3 shall be effected
under this Agreement pursuant to an amendment (an “Incremental Amendment”) or
Incremental Term Loan Amendment, as applicable, to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender, if any, each Augmenting Lender, if any, and the Administrative
Agent.  The Incremental Amendment or Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section and Section 2.5.3.
 
8.3.           Preservation of Rights.  No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or Unmatured Event of
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set
forth.  All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent, the LC Issuer
and the Lenders until all of the Secured Obligations have been paid in
full.  Except with respect to the exercise of setoff rights of any Lender,
including any LC Issuer, in accordance with the terms of this Agreement, the
proceeds of which are applied in accordance with this Agreement, each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other Credit Party, or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent or all of the Lenders, as the case may be.
 
ARTICLE IX

 
GENERAL PROVISIONS
 
9.1.           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.
 
9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 which shall survive and remain in full force and
effect during the term of this Agreement.
 
 
70

--------------------------------------------------------------------------------

 
9.5.           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
9.6.           Expenses; Indemnification.  (a)  The Borrower shall reimburse the
Administrative Agent and J.P. Morgan Securities LLC, as Arranger, for any
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorneys' fees and out-of-pocket expenses of and fees for other advisors and
professionals engaged by the Administrative Agent or J.P. Morgan Securities LLC,
as Arranger) paid or incurred by the Administrative Agent or J.P. Morgan
Securities LLC, as Arranger, in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification and administration of the Loan Documents.  The Borrower also agrees
to reimburse the Administrative Agent, the Arrangers, the LC Issuer and the
Lenders for any reasonable out-of-pocket costs and expenses (including
reasonable out-of-pocket attorneys' fees and expenses) paid or incurred by the
Administrative Agent, the Arrangers, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents, or incurred in
connection with the workout or restructuring of the facility evidenced by the
Loan Documents.  Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence.  The Borrower acknowledges that
from time to time JPMorgan Chase may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by JPMorgan Chase from information furnished to it by or
on behalf of the Borrower, after JPMorgan Chase has exercised its rights of
inspection pursuant to this Agreement.
 
(ii)           The Borrower hereby further agrees to indemnify the
Administrative Agent, the Arrangers, the LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers, employees, agents
and advisors against all losses, claims, damages, penalties, judgments,
liabilities and related reasonable out-of-pocket expenses (including, without
limitation, all reasonable out-of-pocket expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arrangers, the LC Issuer,
any Lender or any affiliate is a party thereto, and all reasonable out-of-pocket
attorneys’ fees and expenses) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
 
9.7.           Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders, to the extent that the Administrative Agent deems
appropriate.
 
 
71

--------------------------------------------------------------------------------

 
9.8.           Accounting.  Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests, restrictions or standards
herein or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Borrower's request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower's and its Subsidiaries' financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations.  In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment.  Notwithstanding the foregoing, all financial
statements to be delivered by the Borrower pursuant to Section 6.1 shall be
prepared in accordance with generally accepted accounting principles in effect
at such time.
 
9.9.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10.           Nonliability of Lenders.  The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent,
the Arrangers, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations.  The Borrower agrees that
neither the Administrative Agent, the Arrangers, the LC Issuer nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Administrative Agent, the Arrangers, the LC Issuer nor any
Lender shall have any liability to the Borrower with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
 
9.11.           Confidentiality.  The Administrative Agent and each Lender
agrees to hold the “Information” (as defined below) which it may receive from
the Borrower in connection with this Agreement in confidence, except for
disclosure (i) on a confidential basis to its Affiliates and to any other party
to this Agreement, (ii) on a confidential basis to legal counsel, accountants,
and other professional advisors to such Lender, (iii) to regulatory officials as
requested, (iv) to any Person as required by law, regulation, or legal process,
(v) to any Person as required in connection with any legal proceeding to which
it is a party, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, on a confidential basis to its direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (vii)
permitted by Section 12.4.  Without limiting Section 9.4, the Borrower agrees
that the terms of this Section 9.11 shall set forth the entire agreement between
the Borrower and each Lender (including the Administrative Agent) with respect
to any confidential information previously or hereafter received by such Lender
in connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.  For the purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or their respective
businesses, as the case may be, other than any such information that is
available to the Administrative Agent, the LC Issuer or any Lender on a
nonconfidential basis.
 
 
72

--------------------------------------------------------------------------------

 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE CREDIT PARTIES AND THEIR AFFILIATES OR ANY  OF THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN AN ADMINISTRATIVE QUESTIONNAIRE
DELIVERED TO THE ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
9.12.           Lenders Not Utilizing Plan Assets.  Each Lender represents and
warrants that none of the consideration used by such Lender to make its Credit
Extensions constitutes for any purpose of ERISA or Section 4975 of the Code
assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of the
Code and the rights and interests of such Lender in and under the Loan Documents
shall not constitute such “plan assets” under ERISA.
 
9.13.           Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.
 
9.14.           Disclosure.  The Borrower and each Lender, including the LC
Issuer, hereby acknowledge and agree that each Lender and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.
 
 
73

--------------------------------------------------------------------------------

 
9.15.           Performance of Obligations.  The Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) after the
occurrence and during the continuance of an Event of Default, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any Collateral and (ii) after the occurrence and during the
continuance of an Event of Default make any other payment or perform any act
required of the Borrower under any Loan Document or take any other action which
the Administrative Agent in its discretion deems necessary or desirable to
protect or preserve the Collateral, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Borrower which are more than
thirty (30) days past due, or as to which the landlord has given notice of
termination, under any lease.  The Administrative Agent shall use its best
efforts to give the Borrower notice of any action taken under this Section 9.15
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower's obligations in respect
thereof.  The Borrower agrees to pay the Administrative Agent, upon demand, the
principal amount of all funds advanced by the Administrative Agent under this
Section 9.15 together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full.  If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share (determined as of the time the
unreimbursed advance is sought) of such advance.  If such funds are not made
available to the Administrative Agent by such Lender within one (1) Business Day
after the Administrative Agent's demand therefor, the Administrative Agent will
be entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received.  The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this Section
9.15 shall neither relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent such other Lender's Pro Rata Share of such
advance on the date such payment is to be made nor increase the obligation of
any other Lender to make such payment to the Administrative Agent.  All
outstanding principal of, and interest on, advances made under this Section 9.15
shall constitute Obligations secured by the Collateral until paid in full by the
Borrower.
 
9.16.           USA Patriot Act Notification.  Each Lender that is subject to
the requirements of the Patriot Act hereby notifies each Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Patriot Act.
 
9.17.           Subordination of Intercompany Indebtedness.  The Borrower agrees
that any and all claims of the Borrower against any Guarantor with respect to
any “Intercompany Indebtedness” (as hereinafter defined) shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Secured Obligations; provided that, and not in contravention of the
foregoing, unless an Event of Default has occurred and is continuing and the
Borrower receives from the Administrative Agent a payment blockage notice
pursuant to this Section 9.17 that has not been withdrawn, the Borrower may make
loans to and receive payments in the ordinary course with respect to such
Intercompany Indebtedness from the Guarantors, to the extent permitted by the
terms of this Agreement and the other Loan Documents.  Notwithstanding any right
of the Borrower to ask, demand, sue for, take or receive any payment from the
Guarantors, all rights, liens and security interests of the Borrower, whether
now or hereafter arising and howsoever existing, in any assets of any such
guarantor shall be and are subordinated to the rights of the Holders of Secured
Obligations in those assets.  The Borrower shall not have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, Rate Management Obligations, Banking
Services Obligations, contingent indemnity obligations, and other contingent
obligations) shall have been fully paid and satisfied (in cash).  If all or any
part of the assets of any such guarantor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of such guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other similar action or proceeding, then, and in any such
event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Guarantor, to the Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
to any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than obligations to pay fees and expenses with respect to
which the Borrower has not received an invoice, Rate Management Obligations,
Banking Services Obligations, contingent indemnity obligations, and other
contingent obligations) shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the Borrower upon or with respect to the Intercompany
Indebtedness after an Insolvency Event prior to the satisfaction of all of the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations and
other contingent obligations), the Borrower shall receive and hold the same in
trust, as trustee, for the benefit of the Holders of Secured Obligations and
shall forthwith deliver the same to the Administrative Agent for application to
any of the Secured Obligations, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), and, until so
delivered, the same shall be held in trust by the Borrower as the property of
the Administrative Agent.  If the Borrower fails to make any such endorsement or
assignment to the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same.  The Borrower agrees that until the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations, and
other contingent obligations) have been paid in full (in cash) and satisfied,
the Borrower will not assign or transfer to any Person (other than the Agent)
any claim the Borrower has or may have against any Guarantor except as otherwise
permitted by the Loan Documents.
 
 
74

--------------------------------------------------------------------------------

 
ARTICLE X

 
THE ADMINISTRATIVE AGENT
 
10.1.           Appointment; Nature of Relationship.  JPMorgan Chase is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any of
the Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders'
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Holders of Secured Obligations, (ii) is a
“representative” of the Holders of Secured Obligations within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Secured Obligations, hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.
 
 
75

--------------------------------------------------------------------------------

 
10.2.           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Administrative Agent.
 
10.3.           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower, or
any Lender or Holder of Secured Obligations for any action taken or omitted to
be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except to the extent such action or inaction is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.
 
10.4.           No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Event of Default or
Unmatured Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any Collateral; or (g) the financial
condition of the Borrower or any guarantor of any of the Obligations or of any
of the Borrower's or any such guarantor's respective Subsidiaries.  The
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Administrative Agent
at such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).  Except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent in such capacity
or any Affiliate thereof in any capacity.
 
10.5.           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such).  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
 
10.6.           Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent's duties hereunder and under any other Loan Document.
 
 
76

--------------------------------------------------------------------------------

 
10.7.           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
 
10.8.           Administrative Agent's Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to the Lenders’ Pro Rata Shares (determined as of the time the
unreimbursed expense or indemnity payment is sought) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(viii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Secured Obligations
and termination of this Agreement.
 
10.9.           Notice of Event of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Event of Default
or Unmatured Event of Default hereunder unless the Administrative Agent has
received written notice from a Lender or the Borrower referring to this
Agreement describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.
 
10.10.           Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Revolving Loan Commitment
and its Credit Extensions as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.
 
 
77

--------------------------------------------------------------------------------

 
10.11.           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
10.12.           Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign.  The Administrative Agent may not be removed
at any time without its prior written consent.  Upon any resignation, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent reasonably acceptable to the
Borrower.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders within thirty (30) days after the resigning Administrative
Agent's giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent reasonably acceptable to the
Borrower.  Notwithstanding the previous sentence, the Administrative Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.
 
10.13.           Administrative Agent and Arranger Fees.  The Borrower agrees to
pay to the Administrative Agent and J.P. Morgan Securities LLC, as Arranger, for
their respective accounts, the fees agreed to by the Borrower, the
Administrative Agent and J.P. Morgan Securities LLC pursuant to that certain
letter agreement dated November 21, 2012, or as otherwise agreed from time to
time.
 
 
78

--------------------------------------------------------------------------------

 
10.14.           Delegation to Affiliates.  The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.
 
10.15.           Collateral Documents.  (a) Each Lender authorizes the
Administrative Agent to enter into, on behalf of each such Lender, each of the
Collateral Documents to which it is a party, and to take all action contemplated
by each of such documents.  Each Lender agrees that no Holder of Secured
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations.
 
(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent.
 
(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral and to release any Guarantor from its obligations
under any Loan Document (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations (other than obligations
to pay fees and expenses with respect to which the Borrower has not received an
invoice, contingent indemnity obligations and other contingent obligations, Rate
Management Obligations and Banking Services Obligations) at any time arising
under or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 10.15.
 
(d)  Upon any sale or transfer of assets constituting Collateral, or the
consummation of any transaction pursuant to which a Guarantor ceases to be a
Required Guarantor Subsidiary, in each case which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, the security interest in such Collateral
shall be automatically released or such Guarantor shall be automatically
released from its obligations under the Loan Documents, as the case may be. In
connection with any such release, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Collateral that was sold or transferred or the release of such
Guarantor from its obligations under the Loan Documents, as the case may be;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent's opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens or such Guarantor
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.
 
 
79

--------------------------------------------------------------------------------

 
ARTICLE XI

 
SETOFF; RATABLE PAYMENTS
 
11.1.           Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Event of Default occurs and is
continuing, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Secured Obligations owing to such Lender, whether or
not the Secured Obligations, or any part thereof, shall then be due.
 
11.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Revolving Credit Exposure
(other than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a participation in the Aggregate Outstanding
Revolving Credit Exposure held by the other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Outstanding Revolving Credit Exposure.  If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that the benefit of all such
collateral shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Outstanding Revolving Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
11.3.           Failure to Make Payment. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4.4, 2.20.5, 2.18, 9.15
or 10.8, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swing Line Lender or the LC Issuer to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
ARTICLE XII

 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that (i) no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, (ii) the Lender making such pledge or assignment shall
retain the sole right to approve, without consent of any pledgee or assignee,
any amendment, modification or waiver of any provisions of the Loan Documents,
and (iii) the Borrower shall continue to deal solely and directly with such
Lenders in connection such Lenders' rights and obligations under the Loan
Documents unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
 
 
80

--------------------------------------------------------------------------------

 
12.2.           Participations.
 
12.2.1  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
12.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.
 
12.2.3  Benefit of Certain Provisions.  To the extent permitted by law, the
Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.  The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender.
 
 
81

--------------------------------------------------------------------------------

 
12.2.4  Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any Outstanding
Revolving Credit Exposure, Note, Revolving Loan Commitment or any other interest
of such Lender under any Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Outstanding
Revolving Credit Exposure, Note, Revolving Loan Commitment or any other interest
of any Lender under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Outstanding Revolving Credit Exposure, Note,
Revolving Loan Commitment or such other interest of such Lender is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
12.3.           Assignments.
 
12.3.1  Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000.  The amount of the assignment shall be based on
the Revolving Loan Commitment or Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated), subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.
 
12.3.2  Consents.  The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the consent of the Borrower shall
not be required if (i) an Event of Default has occurred and is continuing or
(ii) if such assignment is in connection with the physical settlement of any
Lender’s obligations to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof.  The consent of the Administrative Agent
shall be required prior to an assignment becoming effective.  The consent of the
LC Issuer shall be required prior to an assignment becoming effective.  Any
consent required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.
 
 
82

--------------------------------------------------------------------------------

 
12.3.3  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent
for processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment.  The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA or Section 4975 of the Code and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA or Section 4975 of the Code.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.2.  Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Revolving Loan Commitments (or, if the Revolving Loan Termination Date has
occurred, their respective Outstanding Revolving Credit Exposure) as adjusted
pursuant to such assignment.
 
12.3.4  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Loan Commitments of, and principal amounts of the Credit Extensions owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.
 
 
83

--------------------------------------------------------------------------------

 
12.4.        Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.  A Transferee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which such Transferee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with such Transferee’s compliance procedures and applicable laws,
including federal and state securities laws.
 
12.5.        Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv) and (vii).
 
ARTICLE XIII

 
NOTICES
 
13.1.        Notices; Effectiveness; Electronic Communication
 
13.1.1  Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.1.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
 
 
(i)
if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

 
 
(ii)
if to the Administrative Agent, at its address or telecopier number set forth on
the signature page hereof;

 
 
(iii)
if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

 
 
(iv)
if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said Section
13.1.2.
 
13.1.2  Electronic Communications.  Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
84

--------------------------------------------------------------------------------

 
13.2.           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
ARTICLE XIV

 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
14.1.           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of such parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
14.2.           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
 
ARTICLE XV

 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1.           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS OR PRINCIPLES) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
 
85

--------------------------------------------------------------------------------

 
15.2.           CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED
OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER, ANY
LENDER OR ANY HOLDER OF SECURED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT MAY BE BROUGHT IN A COURT IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW
YORK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS TO BRING PROCEEDINGS
AGAINST THE BORROWER OR LIMIT THE RIGHTS OF THE BORROWER TO BRING PROCEEDINGS
AGAINST SUCH OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
15.3.           WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LC ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
ARTICLE XVI
 
EXISTING CREDIT AGREEMENT

 
The Borrower, the Lenders and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and (ii)
satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 4.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation of the Existing Credit
Agreement or the Indebtedness created thereunder.  The commitment of each Lender
that is a party to the Existing Credit Agreement shall, on the effective date
hereof, automatically be deemed amended and the only commitments shall be those
hereunder.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all loans and letters of credit incurred under the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and Letters of
Credit under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, (b) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (c) all obligations
constituting
 
 
86

--------------------------------------------------------------------------------

 
“Obligations” under the Existing Credit Agreement with any Lender or any
Affiliate of any Lender which are outstanding on the Closing Date shall continue
as Obligations under this Agreement and the other Loan Documents, (d) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Outstanding Revolving Credit Exposure hereunder reflects such Lender’s Pro Rata
Share of the Aggregate Outstanding Revolving Credit Exposure on the Closing Date
and the Borrower hereby agrees to compensate each Lender (including each
Departing Lender) for any and all losses, costs and expenses incurred by such
Lender in connection with the sale and assignment of any Eurodollar Loans on the
terms and in the manner set forth in Section 3.4 hereof and (e) upon the
effectiveness hereof, each Departing Lender’s “Revolving Loan Commitment” under
the Existing Credit Agreement shall be terminated, each Departing Lender shall
have received payment in full of all of the “Obligations” under the Existing
Credit Agreement (other than obligations to pay fees and expenses with respect
to which the Borrower has not received an invoice, “Rate Management
Obligations”, contingent indemnity obligations and other contingent obligations
owing to it under the “Loan Documents” as defined in the Existing Credit
Agreement) and each Departing Lender shall not be a Lender hereunder.
 
The remainder of this page is intentionally blank.
 
 
 
 
 
 
87

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
 

 
CHEMED CORPORATION,
as Borrower
         
 
By:
/s/ David P. Williams     Name: David P. Williams     Title:   Executive Vice
President and Chief Financial Officer          

 
 
 
 
 
 
 
 


 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
JP MORGAN CHASE BANK. NATIONAL ASSOCIATION,
as Administrative Agent and Lender
         
 
By:
/s/ Thomas J. Reinhold     Name: Thomas J. Reinhold     Title:   Senior Vice
President          

 
 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Lender
         
 
By:
/s/ Anthony M. Buehler    
Name: Anthony M. Buehler
   
Title:   Senior Vice President
         

 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as Lender
         
 
By:
/s/ John M. Langenderfer    
John M. Langenderfer
   
Senior Vice President
         

 
 
 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, N.A.,
as Lender
         
 
By:
/s/ Doug Adams    
Name: Doug Adams
   
Title: Senior Vice President
         

 
 


 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY
as Lender
         
 
By:
/s/ Jenna M. Adkins    
Name: Jenna M. Adkins
Title: Assistant Vice President
         

 
 


 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
THE HUNTINGTON NATIONAL BANK,
as Lender
         
 
By:
/s/ Joshua D. Elsea    
Name: Joshua D. Elsea
Title: Vice President, Commercial Banking
         

  
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, NATIONAL ASSOCIATION,
as Departing Lender
         
 
By:
/s/ Doug Cornett    
Name: Doug Cornett
Title: Senior Vice President
         

 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK,
as Departing Lender
         
 
By:
/s/ Joshua N. Livingston    
Name: Joshua N. Livingston
Title: Duly Authorized Signatory
         

 
 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as Departing Lender
         
 
By:
/s/ David W. Johnson    
Name: David W. Johnson
Title: Vice President
         

 
 
 
 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
COMMITMENT SCHEDULE
 
 
Revolving Loan Commitments
 
Lender
Amount of Revolving Loan Commitment
 
JPMorgan Chase Bank, National Association
$97,500,000
Bank of America, N.A.
$97,500,000
U.S. Bank National Association
$60,000,000
PNC Bank, N.A.
$45,000,000
Branch Banking & Trust Company, Inc.
$25,000,000
The Huntington National Bank
$25,000,000
TOTAL
$350,000,000.00

 
 
 

--------------------------------------------------------------------------------

 
 
DEPARTING LENDER SCHEDULE
 
Fifth Third Bank
 
KeyBank National Association
 
RBS Citizens, National Association
 


 
 

--------------------------------------------------------------------------------

 
 
PRICING SCHEDULE
 
Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Level VI
Status
Eurodollar Rate
1.125%
1.25%
1.50%
1.75%
2.00%
2.25%
Floating Rate
0.125%
0.25%%
0.50%
0.75%
1.00%
1.25%
                 
Applicable Fee
Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Level VI
Status
Commitment Fee
0.15%
0.20%
0.25%
0.30%
0.35%
0.35%
               

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
"Financials" means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.
 
"Level I Status" exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.
 
"Level II Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00.
 
"Level III Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00.
 
"Level IV Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00.
 
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00.
 
“Level VI Status” exists at any date, if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 3.00 to 1.00.
 
"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
 
 

--------------------------------------------------------------------------------

 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with foregoing table based on the Borrower's Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials.  If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.
 
Notwithstanding the foregoing, Level II Status shall be in effect until the
Administrative Agent receives the Financials for the Borrower’s fiscal quarter
ending on March 31, 2013 and adjustments to the Applicable Margin and Applicable
Fee Rate shall thereafter be effected in accordance with the preceding
paragraph.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.20
Existing Letters of Credit
 

 
(1)
IN U.S. DOLLARS
 
(2)
RATE(c)
 
(3)
BANK
(L.C. NUMBER)
 
(4)
IN FAVOR OF
 
(5)
COMPANY/PURPOSE
(PERIOD COVERED)
                   
(1)
$24,269
 
1.750%
 
JP MORGAN
 
LUMBERMENS MUTUAL
 
CHEMED INSURANCE
         
CHASE
 
CASUALTY CO.
 
(3/10/04-10/1/13)
         
(#635634)
                           
(2)
$475,489
 
1.750%
 
JP MORGAN
 
NATIONAL UNION FIRE
 
CHEMED INSURANCE
         
CHASE
 
INSURANCE COMPANY OF
 
(3/10/04-10/1/13)
         
(#635633)
 
PITTSBURGH, PA
                       
(3)
$25,000
 
1.750%
 
JP MORGAN
 
CITY OF CHICAGO, IL
 
RRSC STANDBY
         
CHASE
 
DEPT OF
 
(10/28/02-12/31/16)
         
(#635148)
 
TRANSPORTATION
                       
(4)
$5,000
 
1.750%
 
JP MORGAN
 
TOWN OF RIVERHEAD, NY
 
RRSC STANDBY
         
CHASE
 
RIVERHEAD SEWER
 
(8/13/03-7/31/12)
         
(#635136)
 
DISTRICT
                       
(5)
$700,000
 
1.750%
 
JP MORGAN
 
FEDERAL INSURANCE
 
CHEMED INSURANCE
         
CHASE
 
COMPANY
 
(4/1/03-4/1/13)
         
(#635147)
 
CHUBB COMMERCIAL INSURANCE
                       
(6)
$372,000
 
1.750%
 
JP MORGAN
 
CONTINENTAL CASUALTY
 
CHEMED INSURANCE
         
CHASE.
 
TRANSPORTATION
 
(3/10/04-10/1/13)
         
(#635632)
 
INSURANCE CO.
                       
(7)
$16.925,000
 
1.750%
 
JP MORGAN
 
ZURICH AMERICAN
 
CHEMED INSURANCE
         
CHASE.
 
INSURANCE CO
 
(3/31/04-3/31/13)
         
(#635652)
                           
(8)
$703,118
 
1.750%
 
JP MORGAN
 
RELIANCE INSURANCE
 
VITAS INSURANCE
         
CHASE.
 
COMPANY
 
(3/10/04-10/1/13)
         
(#635631)
                           
(9)
$7,500,000
 
1.750%
 
JP MORGAN
 
SENTRY INSURANCE
 
VITAS INSURANCE
         
CHASE
     
(3/10/04-10/1/13)
         
(#635629)
                           
(10)
$2,250,000
 
1.750%
 
JP MORGAN
 
SENTRY INSURANCE
 
VITAS INSURANCE
         
CHASE
     
(3/10/04-10/1/13)
         
(#635630)
                           
(11)
$10,000
 
1.750%
 
JP MORGAN
 
CITY OF LAKEWOOD, CO
 
RRSC STANDBY
         
CHASE
 
DIRECTOR OR PUBLIC
 
(11/21/05-11/30/12)
         
(S-214667)
 
WORKS
                       
(12)
$200,000
 
1.750%
 
JP MORGAN
 
ZURICH AMERICAN
 
VITAS INSURANCE
         
CHASE
 
INSURANCE CO.
 
(10/17/08-10/8/13)
         
(CPCA-699319)
                           
(13)
$22,000
 
1.750%
 
JP MORGAN
 
OHIO STATE FIRE
 
JET RESOURCE
         
CHASE
 
MARSHAL
 
(7/28/09 - 6/30/13)
         
(CPCS-799683)
                   
(14)
$29,211,876
 
TOTAL LETTERS OF CREDIT
   

 
 
 

--------------------------------------------------------------------------------

 
 
Schedules 5.8 — Subsidiaries
 
Name of Subsidiary
Jurisdiction of
Organization
Ownership
Comfort Care Holdings Co.
Nevada
100% owned by Chemed
Jet Resource, Inc.
Delaware
100% owned by Chemed
Roto-Rooter Corporation
Iowa
100% owned by Roto-Rooter Group, Inc.
Roto-Rooter Services Company
Iowa
100% owned by Roto-Rooter Group, Inc.
Nurotoco of Massachusetts, Inc.
Massachusetts
100% owned by Roto-Rooter Services Company
Nurotoco of Massachusetts, Inc. II
Massachusetts
100% owned by Roto-Rooter Services Company
Nurotoco of Massachusetts, Inc. III
Massachusetts
100% owned by Roto-Rooter Services Company
Roto-Rooter Group, Inc.
Delaware
100% owned by Chemed
R.R. UK, Inc.
Delaware
100% owned by Roto-Rooter Group, Inc.
Roto-Rooter Development Company
Delaware
100% owned by Roto-Rooter Corporation
Consolidated HVAC, Inc.
Ohio
100% owned by Roto-Rooter Services Company
Vitas Healthcare Corporation
Delaware
100% owned by Comfort Care Holdings Co.
Vitas Hospice Services, L.L.C.
Delaware
100% owned by Vitas Healthcare Corporation
Vitas Healthcare Corporation of Illinois
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of California
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Ohio
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Florida
Florida
100% owned by Vitas Hospice Services, L.L.C.
Vitas HME Solutions, Inc.
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Holdings Corporation
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare of Texas, L.P.
Texas
99% owned by Vitas Holdings Corporation, the limited partner,
1% owned by Vitas Hospice Services, L.L.C., the general partner
Hospice Care Incorporated
Delaware
100% owned by Vitas Hospice Services, L.L.C.

 
 
 

--------------------------------------------------------------------------------

 
 
Vitas Healthcare Corporation of Georgia
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation Atlantic
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation Midwest
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Care Solutions, Inc.
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Solutions, Inc.
Delaware
100% owned by Vitas Hospice Services, L.L.C.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.13
Existing Investments
 

 
Grantor
 
Issuer
 
Type
 
Amount
(1)
Chemed Corporation
 
Roto-Rooter Development Company
 
Intercompany Receivable
 
$11,397,628
               
(2)
Chemed Corporation
 
Consolidated HVAC, Inc.
 
Intercompany Receivable
 
$85,270,539
               
(3)
Chemed Corporation
 
Comfort Care Holdings Co.
 
Intercompany Receivable
 
$105,815,703
               
(4)
Chemed Corporation
 
Jet Resource, Inc.
 
Intercompany Receivable
 
$8,984,777
               
(5)
Chemed Corporation
 
Comfort Care Holdings Co.
 
Note Receivable
 
$312,397,376
               
(6)
Roto-Rooter Services Co.
 
Various independent contractors (total of 19)
 
Notes Receivable
 
$1,018,544
               
(7)
Various Roto Rooter wholly owned subsidiaries
 
Complete Plumbing Service Inc.
 
Intercompany Receivable
 
$1,461,789

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.14
Existing Indebtedness
 
1.  
Purchase money indebtedness owed to Ferguson Enterprises, Inc. in respect of
inventory, equipment and goods distributed by Ferguson Enterprises, Inc to
Consolidated HVAC, Inc. Balance fluctuates between $300,000 to $400,000.

 
2.  
Purchase money indebtedness owed to Qwest Communications Corporation in respect
of equipment sold by Qwest Communications Corporation pursuant to that certain
Purchase Order No. 10013 dated March 6, 2008. The value of the equipment
purchased was $233,200.00.

 
3.  
Purchase money indebtedness owed to Les Schwab Tire Centers of Washington, Inc.
in respect of products and goods sold by Les Schwab Tire Centers of Washington,
Inc. to Roto-Rooter Services Company. This is an open account and Roto-Rooter
Services Company has a zero balance outstanding.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.15
Existing Liens; Closing Date Surety Bond Liens
 
UCC Liens
 
Debtor Name: Consolidated HVAC, Inc.
Jurisdiction/Filing Office
Thru Date
Filing Date;
Number
Secured Party; Collateral
Ohio
     
UCC Liens – Secretary of State
12/08/15
12/08/10;
OH00146720334
Ferguson Enterprises, Inc.;
All inventory, equipment
and goods distributed by
Seller, whenever sold,
consigned, leased, rented or
delivered, directly or
indirectly, to or for the
benefit of Applicant by
Seller

 
Debtor Name: Roto-Rooter Services Company
Jurisdiction/Filing Office
Thru Date
Filing Date;
Number
Secured Party; Collateral
Iowa
     
UCC Liens – Secretary of State
05/20/13
05/20/08;
X129716-5
Qwest Communications
Corporation; All equipment
sold by Secured Party to
Debtor pursuant to that
certain Purchase Order No.
10013 dated March 6, 2008
and any proceeds thereto
UCC Liens – Secretary of State
03/13/14
03/13/09;
X156334-8
Les Schwab Tire Centers of
Washington, Inc.; All
present and future products
and goods and proceeds
thereof, purchased by the
Debtor from Secured Party
UCC Liens – Secretary of State
12/17/15
12/17/10;
E10077266-5
Barnett, a division of
Interline Brands, Inc.; All
inventory whenever sold,
consigned or delivered,
directly or indirectly, to or
for the benefit of the Debtor
by Secured Party

 
 
 

--------------------------------------------------------------------------------

 
 
Jurisdiction/Filing Office
Thru Date
Filing Date;
Number
Secured Party; Collateral
UCC Liens – Secretary of State
12/27/15
12/27/10;
Barnett, a division of
   
P10010424-4
Interline Brands, Inc.;
Interest in products
identified on Schedule A to
financing statement,
together with all present and
future attachments,
exchanges, replacement
parts and all cash and non-
cash proceeds of the sale or
other disposition of the
foregoing

 
 
 

--------------------------------------------------------------------------------

 
 


 
Schedule 6.16
Transactions with Affiliates
 
None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.18
Subsidiary Covenants
 
None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
 
FORM OF BORROWER’S IN-HOUSE COUNSEL’S OPINION
 
Attached
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  SUITE 2600   255 E. 5TH STREET   CINCINNATI, OH 45202-4726  
513 762-6946  ■ FAX 513 287-6216
  E-MAIL naomi.dallob@chemed.com    
CHEMED CORPORATION
       
January 18, 2013
    NAOMI C. DALLOB, ESQ.    CHIEF LEGAL OFFICER   

 
To the Administrative Agent and
each of the Lenders party to the
Credit Agreement referenced below
 
Re: Chemed Corporation
 
Ladies and Gentlemen:
 
I am General Counsel to Chemed Corporation, a Delaware corporation (the
“Borrower”), and in such capacity have acted as counsel to the Borrower and the
subsidiaries of the Borrower identified on Schedule I hereto (the “Subsidiaries”
and together with the Borrower, collectively, the “Loan Parties”), in connection
with the Second Amended and Restated Credit Agreement of even date herewith (the
“Credit Agreement”), by and among the Borrower, the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, National
Association (in such capacity, the “Administrative Agent”). This opinion is brig
delivered to you pursuant to Section 4.1.5(a) of the Credit Agreement. All
capitalized terms used and not defined herein have the same meanings herein as
set forth in the Credit Agreement.
 
In that connection, I have examined, caused the examination of, or am otherwise
familiar with, originals, or copies certified or otherwise identified to my
satisfaction, of such documents, corporate records and other instruments as I
have deemed necessary or appropriate for purposes of this opinion, including:
 
(i) the Credit Agreement,
 
(ii) the Amended and Restated Pledge and Security Agreement dated as of March 1,
2011 (the “Original Pledge and Security Agreement”), made by the Borrower and
certain of its Subsidiaries party thereto, in favor of the Administrative Agent,
as supplemented by the Security Agreement Supplements and the Supplement to
Security Agreement referred to below (the Original Pledge and Security
Agreement, as supplemented by the Security Agreement Supplements and the
Supplement to Security Agreement, is referred to herein as the “Pledge and,
Security Agreement”),
 
(iii) the Amended and Restated Guaranty Agreement dated as of March 1, 2011,
made by certain Subsidiaries of the Borrower party thereto, in favor of the
Administrative Agent, as supplemented by the Guaranty Supplements referred to
below,
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) the Security Agreement Supplement dated as of December 21, 2012 (the
“Nurotoco II Security Agreement Supplement”), executed and delivered by Nurotoco
of Massachusetts, Inc. II, a Massachusetts corporation (“Nurotoco II”),
 
(v) the Security Agreement Supplement dated as of December 21, 2012 (together
with the Nurotoco II Security Agreement Supplement, the “Security Agreement
Supplements”), executed and delivered by Nurotoco of Massachusetts, Inc. III, a
Massachusetts corporation (“Nurotoco III” and, together with Nurotoco II, the
“New Loan Parties”),
 
(vi) the Supplement to Security Agreement dated as of January 2, 2013 (the
“Supplement to Security Agreement”), executed and delivered by Roto-Rooter
Services Company, an Iowa corporation,
 
(vii) the Guaranty Supplement dated as of December 21, 2012 (the
“Nurotoco II Guaranty Supplement”), executed and delivered by Nurotoco II,
 
(viii) the Guaranty Supplement dated as of December 21, 2012 (together with the
Nurotoco II Guaranty Supplement, the “Guaranty Supplements”), executed and
delivered by Nurotoco III,
 
(ix) the Affirmation of Loan Documents of even date herewith (the “Affirmation
Agreement”), executed and delivered by the Borrower and the Subsidiaries party
thereto, and
 
(x) charter and by-laws or other formation documents, as applicable, for each
Loan Party.
 
The documents described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) and (ix) of the immediately preceding sentence are sometimes referred to
as the “Specified Loan Documents”, and the documents described in clauses (i),
(iv), (v), (vi), (vii), (viii) and (ix) of the immediately preceding sentence
are sometimes referred to as the “New Specified Loan Documents”. I have also
relied, with respect to certain factual matters, on the representations and
warranties of each Loan Party contained in the Specified Loan Documents and have
assumed compliance by each Loan Party with the terms of the Specified Loan
Documents.
 
In rendering my opinion, I have assumed (i) the due authorization of the
Specified Loan Documents by all parties thereto other than the Subsidiaries
incorporated in states other than the State of Delaware that are identified on
Schedule II hereto (the “Non-Delaware Subsidiaries”) and (ii) each party to the
Specified Loan Documents (other than the Non-Delaware Subsidiaries) has the full
power, authority and legal right to enter into and perform its obligations under
the Specified Loan Documents to which it is a party.
 
Based upon the foregoing, and subject to the qualifications hereinafter set
forth, I am of the opinion that:
 
1.   Each of the Non-Delaware Subsidiaries (other than the New Loan Parties and
Vitas Healthcare of Texas, L.P.) has all requisite corporate power and authority
to conduct its business as now conducted and to execute and deliver the
Affirmation Agreement, and to consummate the transactions contemplated by the
Affirmation Agreement. Each New Loan
 
 
 

--------------------------------------------------------------------------------

 
 
Party has all requisite corporate power and authority to conduct its business as
now conducted and to execute and deliver each New Specified Loan Document to
which it is a party, and to consummate the transactions contemplated by the
Specified Loan Documents to which it is a party. Vitas Healthcare of Texas, L.P.
has the limited liability partnership power and authority to conduct its
business as now conducted and to execute and deliver the Affirmation Agreement,
and to consummate the transactions contemplated by the Affirmation Agreement.
Each of the Non-Delaware Subsidiaries is in good standing in the laws of its
respective State of Incorporation (as identified on Schedule II hereto).
 
2.   Each Loan Party is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except in jurisdictions where the absence of
any such qualification could not reasonably be expected to result in a Material
Adverse Effect.
 
3.   The execution and delivery by each Non-Delaware Subsidiary of each New
Specified Loan Document to which it is a party, the performance by each
Non-Delaware Subsidiary (other than the New Loan Parties) of its obligations
under the Affirmation Agreement and the performance by each New Loan Party of
its obligations under the Specified Loan Documents to which it is a party, (a)
have been duly authorized by all necessary corporate action, limited partnership
action or limited liability company action, as applicable, and (b) do not
contravene its charter or by-laws or other formation documents, as applicable.
 
4.   The execution and delivery by each Loan Party of each New Specified Loan
Document to which it is a party, the performance by each Non-Delaware Subsidiary
(other than the New Loan Parties) of its obligations under the Affirmation
Agreement and the performance by each New Loan Party of its obligations under
the Specified Loan Documents to which it is a party, (a) do not violate the
terms of any indenture, mortgage, deed of trust, loan agreement, lease agreement
or any other agreement known to me to which it or any of its properties may be
bound and the violation of which could reasonably be expected to have, singly or
in the aggregate, a Material Adverse Effect and (b) do not result in the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of its properties pursuant to the terms of any contractual
restriction binding on it or any of its properties that could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect, other
than pursuant to or as permitted by the Loan Documents. My opinion does not
extend to compliance by any Loan Party with any financial ratio or limitation in
any contractual restriction expressed as a dollar amount (or an amount expressed
in another currency) or to performance under any contractual restriction in the
Specified Loan Documents to the extent it restricts actions required under the
agreements in clause (a) of the preceding sentence.
 
5.   Each New Specified Loan Document has been duly executed and delivered by
each Loan Party which is a party thereto.
 
6.   The securities described on Schedule III (the “Pledged Securities”) have
been duly authorized and validly issued, are fully paid and nonassessable and
the Pledge and Security Agreement accurately identifies the Pledged Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
7.   To my knowledge, there is no pending or threatened action, suit or
proceeding involving any Loan Party before any court or other Governmental
Authority or any arbitrator that could reasonably be expected to have a Material
Adverse Effect.
 
8.   No authorization, approval or other action by, and no notice to, consent
of, order of or filing with, any United States Federal or Florida, Iowa,
Massachusetts, Nevada, Ohio or Texas governmental authority is required to be
made or obtained by any of the Non-Delaware Subsidiaries in connection with the
execution and delivery of the New Specified Loan Documents to which it is a
party, the performance by any Non-Delaware Subsidiary (other than the New Loan
Parties) of its obligations under the Affirmation Agreement or the performance
by each New Loan Party of its obligations under the Specified Loan Documents to
which it is a party, other than (i) such reports to United States governmental
authorities regarding international capital and foreign currency transactions as
may be required pursuant to 31 C.F.R. Part 128, (ii) those that have been made
or obtained and are in full force and effect or as to which the failure to be
made or obtained or to be in full force and effect should not result,
individually or in the aggregate, in a material adverse effect on Borrower and
its Subsidiaries, taken as a whole, (iii) such registrations, filings and
approvals under Federal or state laws as may be necessary in connection with the
exercise of remedies or sale of collateral or the granting of additional
security interests or guarantees pursuant to the Specified Loan Documents, (iv)
such registrations, filings or approvals that are required in order to perfect
or record security interests granted under the Specified Loan Documents and (v)
such registrations, filings and approvals that may be required because of the
legal or regulatory status of any Lender or because of any other facts
specifically pertaining to any Lender.
 
9.   No Loan Party is required to register as an "investment company" as such
term is defined in the Investment Company Act of 1940.
 
I understand that you are satisfying yourselves as to the status under Section
548 of the Bankruptcy Code and applicable state fraudulent conveyance laws of
the obligations of the Loan Parties under the Loan Documents and I express no
opinion thereon. I also express no opinion as to compliance with, or the
application or effect of, Federal or state securities laws or regulations
(except to the extent set forth in paragraph 9) or the application or effect of
any health care laws or regulations to which Vitas Healthcare Corporation or any
of its subsidiaries is subject or the necessity of any authorization, approval
or action by, or any notice to, consent of, order of, or a filing with, any
Governmental Authority pursuant to any such laws or regulations.
 
I am admitted to practice only in the State of Ohio and I express no other
opinion as to matters governed by any laws other than the laws of Delaware,
Florida, Iowa, Massachusetts, Nevada, Ohio and Texas and the Federal law of the
United States of America.
 
 
 

--------------------------------------------------------------------------------

 
 
My opinion is rendered only to the Administrative Agent and the existing Lenders
under the Credit Agreement and is solely for their benefit in connection with
the above transactions. In addition, I hereby consent to reliance on this
opinion by a permitted assign of a Lender's interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 30th day
after the date of this opinion. I am opining as to the matters herein only as of
the date hereof, and, while you are authorized to deliver copies of this opinion
to such permitted assigns and they are permitted to rely on this opinion, the
rights to do so do not imply any obligation on my part to update this opinion.
This opinion may not be relied upon by any other person or for any other purpose
or used, circulated, quoted or otherwise referred to for any other purpose.
 
 

 
Very truly yours,
      /s/  Naomi C. Dallob      
Naomi C. Dallob

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Loan Party
COMFORT CARE HOLDINGS CO.
Jet Resource, Inc.
ROTO-ROOTER CORPORATION
ROTO-ROOTER SERVICES COMPANY
NUROTOCO OF MASSACHUSETTS, INC.
NUROTOCO OF MASSACHUSETTS, INC. II
NUROTOCO OF MASSACHUSETTS, INC. III
Consolidated HVAC, Inc.
Roto-Rooter Group, Inc.
R.R. UK, Inc.
ROTO-ROOTER DEVELOPMENT COMPANY
Vitas Healthcare Corporation
VITAS Healthcare Corporation of Georgia
Vitas Healthcare Corporation of California
Vitas Healthcare Corporation of Florida
Vitas Healthcare Corporation of Illinois
VITAS HEALTHCARE CORPORATION OF OHIO
Vitas Healthcare Corporation Atlantic
Vitas Healthcare Corporation Midwest
VITAS HME Solutions, Inc.
Vitas Holdings Corporation
Hospice Care Incorporated
VITAS CARE SOLUTIONS, INC.
Vitas Hospice Services, L.L.C.
Vitas Healthcare of Texas, L.P.
VITAS Solutions, Inc.
Jurisdiction of Organization
Nevada
Delaware
Iowa
Iowa
Massachusetts
Massachusetts
Massachusetts
Ohio
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Florida
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Texas
Delaware
   

 
 
 
 

--------------------------------------------------------------------------------

 


Schedule II
 
Non-Delaware Subsidiary
 
COMFORT CARE HOLDINGS CO.
 
ROTO-ROOTER CORPORATION
 
ROTO-ROOTER SERVICES COMPANY
 
NUROTOCO OF MASSACHUSETTS, INC.
 
NUROTOCO OF MASSACHUSETTS, INC. II
 
NUROTOCO OF MASSACHUSETTS, INC. III
 
Consolidated HVAC, Inc.
 
Vitas Healthcare Corporation of Florida
 
Vitas Healthcare of Texas, L.P.
Jurisdiction of Organization 
 
Nevada
 
Iowa
 
Iowa
 
Massachusetts
 
Massachusetts
 
Massachusetts
 
Ohio
 
Florida
 
Texas

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III

Issuer
 
Grantor
 
 
Shares of Common
Stock owned by the
Grantor Subject
to Pledge
NUROTOCO OF
MASSACHUSETTS, INC. II
ROTO-ROOTER SERVICES
COMPANY
1,000
NUROTOCO OF
MASSACHUSETTS, INC. III
ROTO-ROOTER SERVICES
COMPANY
1,000



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
 
FORM OF CRAVATH SWAINE & MOORE LLP OPINION
 
Attached


 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [cravath.jpg]
 
 
    January 18, 2013
 
Chemed Corporation
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Chemed Corporation, a Delaware
corporation (the "Borrower"), in connection with the Second Amended and Restated
Credit Agreement dated as of the date hereof (the "Credit Agreement"), among the
Borrower, the lenders party thereto (collectively, the "Lenders") and JPMorgan
Chase Bank, National Association, as administrative agent for the Lenders (in
such capacity, the "Administrative Agent"). This opinion is being delivered to
you pursuant to Section 4.1.5(b) of the Credit Agreement. Capitalized terms used
but not defined herein have the meanings assigned to them in the Credit
Agreement.
 
In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records and other
instruments as we have deemed necessary or appropriate for purposes of this
opinion, including:
 
(i)      the Credit Agreement,
 
(ii)     the Amended and Restated Pledge and Security Agreement dated as of
March 1, 2011 (the "Original Pledge and Security Agreement"), made by the
Borrower and certain of its Subsidiaries party thereto, in favor of the
Administrative Agent, as supplemented by the Security Agreement Supplements
referred to below (the Original Pledge and Security Agreement, as supplemented
by the Security Agreement Supplements, is referred to herein as the "Pledge and
Security Agreement"),
 
 
 

--------------------------------------------------------------------------------

 
2
 
 
(iii)    the Amended and Restated Guaranty Agreement dated as of March 1, 2011,
made by certain Subsidiaries of the Borrower party thereto, in favor of the
Administrative Agent, as supplemented by the Guaranty Supplements referred to
below,
 
(iv)    the Security Agreement Supplement dated as of December 21, 2012 (the
"Nurotoco II Security Agreement Supplement"), executed and delivered by Nurotoco
of Massachusetts, Inc. II, a Massachusetts corporation ("Nurotoco II"),
 
(v)     the Security Agreement Supplement dated as of December 21, 2012 (the
"Nurotoco III Security Agreement Supplement" and, together with the Nurotoco II
Security Agreement Supplement, the "Security Agreement Supplements"), executed
and delivered by Nurotoco of Massachusetts, Inc. III, a Massachusetts
corporation ("Nurotoco III" and, together with Nurotoco II, the "New Credit
Parties", and the New Credit Parties, together with the Borrower, the "Credit
Parties"),
 
(vi)    the Guaranty Supplement dated as of December 21, 2012 (the "Nurotoco II
Guaranty Supplement"), executed and delivered by Nurotoco II, and
 
(vii)   the Guaranty Supplement dated as of December 21, 2012 (the "Nurotoco III
Guaranty Supplement" and, together with the Nurotoco II Guaranty Supplement, the
"Guaranty Supplements"), executed and delivered by Nurotoco III.
 
The documents described in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii)
of the immediately preceding sentence are sometimes referred to herein as the
"Agreements", and the documents described in clauses (i), (iv), (v), (vi) and
(vii) are sometimes referred to herein as the "New Agreements". We have also
relied, with respect to certain factual matters, on the representations and
warranties of each Credit Party contained in the Agreements and have assumed
compliance by each Credit Party with the terms of the Agreements.
 
In rendering our opinion, we have assumed (a) the genuineness of all signatures,
(b) the due existence of each Credit Party, (c) that each party (including the
Credit Parties) to the Agreements has all necessary power, authority and legal
right to execute and deliver the Agreements to which it is a party and to
perform its obligations thereunder and that each Agreement is a legal, valid and
binding obligation of each party thereto other than the Credit Parties, (d) the
due authorization, execution and delivery of the Agreements by all parties
thereto (including the Credit Parties), (e) the authenticity of all documents
submitted to us as originals, (f) the conformity to original documents of all
documents submitted to us as copies, (g) that the choice of New York law
contained in the Agreements was not qualified by giving effect to Federal laws
applicable to national banks and (h) that insofar as any obligation under any
Agreement is to be performed in, or by a party organized under the laws of, any
jurisdiction outside the State of New York, its performance will not be illegal
or ineffective in any jurisdiction by virtue of the law of that jurisdiction.
 
Based on the foregoing and subject to the qualifications hereinafter set forth,
we are of opinion as follows:


 
 

--------------------------------------------------------------------------------

 
3
 
 
1.          The execution and delivery by each Credit Party of the New
Agreements to which it is a party, the performance by the Borrower of its
obligations under the Credit Agreement, the performance by each New Credit Party
of its obligations under the Agreements to which it is a party and the grant by
each New Credit Party of security interests pursuant to the Pledge and Security
Agreement do not violate any law, rule or regulation of the United States of
America or the State of New York.
 
2.          To the extent governed by New York law, the Credit Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Agreement constitutes a legal, valid and binding obligation of each New Credit
Party party thereto, in each case enforceable against such Credit Party in
accordance with its terms, subject in each case to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws relating to or affecting creditors' rights generally from time to time in
effect and to general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law. The
foregoing opinion is subject to the following qualifications: (i) certain
provisions of the Agreements are or may be unenforceable in whole or part under
the laws of the State of New York, but the inclusion of such provisions does not
affect the validity of the Agreements or the liens and security interests
purported to be created by the Agreements, and the Agreements contain adequate
provisions for the practical realization of the principal rights and benefits
intended to be afforded thereby, (ii) insofar as provisions contained in the
Agreements provide for indemnification or limitations on liability, the
enforceability thereof may be limited by public policy considerations, (iii) the
availability of a decree for specific performance or an injunction is subject to
the discretion of the court requested to issue any such decree or injunction and
(iv) we express no opinion as to the effect of the laws of any jurisdiction
other than the State of New York where any Lender may be located or where
enforcement of the Agreements may be sought that limit the rates of interest
legally chargeable or collectible.
 
3.          No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any United States Federal or New York State
governmental authority is required to be made or obtained by any Credit Party in
connection with the execution and delivery by such Credit Party of the New
Agreements to which it is a party, the performance by the Borrower of the Credit
Agreement, the performance by each New Credit Party of the Agreements to which
it is a party or the grant by each New Credit Party of the security interests
under the Pledge and Security Agreement, other than (i) such reports to United
States governmental authorities regarding international capital and foreign
currency transactions as may be required pursuant to 31 C.F.R. Part 128, (ii)
those that have been made or obtained and are in full force and effect or as to
which the failure to be made or obtained or to be in full force and effect
should not result, individually or in the aggregate, in a material adverse
effect on the Borrower and its Subsidiaries, taken as a whole, (iii) those under
Federal or state laws as may be necessary in connection with the exercise of
remedies or sale of collateral or the granting of additional security interests
or guarantees pursuant to the Agreements, (iv) those that are required in order
to perfect or record security interests granted under the Agreements and (v)
those that may be required because of the legal or regulatory status of any
Lender or because of any other facts specifically pertaining to any Lender.


 
 

--------------------------------------------------------------------------------

 
4
 
 
4.          Assuming that the Borrower complies with the provisions of the
Credit Agreement relating to the use of proceeds of the Loans, the making of the
Loans under the Credit Agreement on the date hereof does not violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System.
 
5.          The provisions of the Pledge and Security Agreement are sufficient
to create in favor of the Administrative Agent a security interest in all right,
title and interest of each New Credit Party party thereto in such of the
Collateral (as defined therein) as constitutes "accounts", "chattel paper",
"documents", "equipment", "general intangibles", "goods", "instruments",
"inventory" and "investment property" within the meaning of the Uniform
Commercial Code of the State of New York as in effect on the date hereof (the
"New York UCC") (such of the Collateral being hereinafter referred to as the
"Specified UCC Collateral"), to the extent that the creation of security
interests in the Specified UCC Collateral is governed by the New York UCC.
 
Our opinion expressed in paragraph 5 is qualified as follows:
 
(a)      we express no opinion as to (i) rights in or title to any Collateral
held by any New Credit Party or (ii) the completeness or accuracy of the
description in any documents of any Collateral;
 
(b)      we express no opinion as to the creation of any security interests (i)
in any item of Collateral other than the Specified UCC Collateral or (ii) in any
item of Collateral that is expressly excluded from the application of the New
York UCC pursuant to Section 9-109 thereof,
 
(c)      we express no opinion as to the perfection or priority of any security
interests created under the Agreements;
 
(d)      in the case of property that becomes Collateral after the date hereof,
Section 552 of Title 11 of the United States Code (the "Bankruptcy Code") limits
the extent to which property acquired by a debtor after the commencement of a
case under the Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case;
 
(e)      we express no opinion as to the validity or enforceability of any
security interest in goods (as defined in the New York UCC) that have been
bought by a buyer in the ordinary course of business (as defined in Section
1-201 of the New York UCC);
 
(f)      we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof, or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the New York UCC may be applicable to the foregoing, and we express no
opinion as to the effect of any Federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein;


 
 

--------------------------------------------------------------------------------

 
5
 
 
(g)       we express no opinion as to security interests in any item of
collateral subject to any restriction on or prohibition against assignment or
transfer contained in or otherwise applicable to such item of collateral or any
contract, agreement, license, permit, security, instrument or document
constituting, evidencing or relating to such item, except to the extent that any
such restriction or prohibition is rendered ineffective pursuant to any of
Sections 9-406 through 9-409, inclusive, of the New York UCC. We note that even
though the New York UCC may render such a restriction or prohibition ineffective
for purposes of creation or perfection of a security interest, nonetheless, in
many cases, such a security interest may represent only limited rights in the
related items of collateral and be subject to various restrictions (including
restrictions on rights of use, assignment and enforcement); and
 
(h)       we express no opinion as to any Collateral constituting claims against
any government or governmental agency, including any Collateral that is subject
to the Federal Assignment of Claims Act.
 
We express no opinion herein as to any provision in any Agreement that
(a) relates to the subject matter jurisdiction of any Federal court of the
United States of America, or any Federal appellate court, to adjudicate any
controversy related to the Agreements (such as the provision found in Section
15.2 of the Credit Agreement), (b) contains a waiver of an inconvenient forum
(such as the provision found in Section 15.2 of the Credit Agreement), (c)
relates to a right of setoff in respect of purchases of interests in loans (such
as the provision found in Section 11.2 of the Credit Agreement) or with respect
to parties that may not hold mutual debts (such as the provision found in
Section 11.1 of the Credit Agreement), (d) provides for liquidated damages or
penalty interest, (e) relates to the waiver of rights to jury trial (such as the
provision found in Section 15.3 of the Credit Agreement), (f) relates to
governing law to the extent that it purports to affect the choice of law
governing perfection and the effect of perfection and non-perfection of security
interests or (h) relates to any arrangement or similar fee payable to any
arranger (including the Arranger and the Administrative Agent) of the
commitments or loans under the Credit Agreement or any fee not set forth in the
Agreements. We also express no opinion as to (v) the enforceability of the
provisions of any Agreement to the extent that such provisions constitute a
waiver of illegality as a defense to performance of contract obligations or any
other defense to performance which cannot, as a matter of law, be effectively
waived, (w) whether a state court outside the State of New York or a Federal
court of the United States would give effect to the choice of New York law
provided for in the Agreements, (x) with respect to any Credit Party organized
under the laws of the State of Delaware, the effect of any provision in the
certificate of incorporation of such Credit Party of the type permitted by
Section 102(b)(2) of the General Corporation Law of the State of Delaware, (y)
the effect of qualifying the choice of New York law by giving effect to Federal
laws applicable to national banks or (z) compliance with, or the application or
effect of, Federal or state securities laws or regulations or the application or
effect of any laws or regulations relating to the provision of healthcare
products or services to which any Credit Party or any of its subsidiaries is
subject or the necessity of any authorization, approval or action by, or any
notice to, consent of, order of, or filing with, any Governmental Authority
pursuant to any such laws or regulations.
 
 
 

--------------------------------------------------------------------------------

 
6
 
 
We understand that you are satisfying yourselves as to the status under Section
548 of the Bankruptcy Code and applicable state fraudulent conveyance laws of
the obligations of each Credit Party and the security interests of the
Administrative Agent and the Lenders under the Agreements, and we express no
opinion thereon.
 
We are admitted to practice only in the State of New York, and we express no
opinion as to matters governed by any laws other than the laws of the State of
New York and the Federal law of the United States of America. Our opinions
relating to security interests are limited to Article 9 of the New York UCC and
do not address (i) laws of jurisdictions other than New York, and laws of New
York except for Article 9 of the New York UCC, (ii) collateral of a type not
subject to Article 9 of the New York UCC, (iii) what law governs perfection and
the effect of perfection or non-perfection of such security interests or (iv)
the effect, if any, of laws of jurisdictions other than New York on the
creation, perfection or priority of such security interests.
 
 
 

--------------------------------------------------------------------------------

 
7
 
 
This opinion is rendered only to the Administrative Agent and the existing
Lenders under the Credit Agreement and is solely for their benefit in connection
with the above transactions. In addition, we hereby consent to reliance on this
opinion by a permitted assign of a Lender's interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 30th day
after the date of this opinion. We are opining as to the matters herein only as
of the date hereof, and, while you are authorized to deliver copies of this
opinion to such permitted assigns and they are permitted to rely on this
opinion, the rights to do so do not imply any obligation on our part to update
this opinion. This opinion may not be relied upon by any other person or for any
other purpose or used, circulated, quoted or otherwise referred to for any other
purpose.
 

 
Very truly yours,
      /s/ CRAVATH SWAINE & MOORE LLP       CRAVATH SWAINE & MOORE LLP

 
JPMorgan Chase Bank, National Association,
as Administrative Agent for the Lenders
under the Pledge and Security Agreement referred to above,
JPMorgan Chase Bank, National Association, as Administrative
Agent under the Credit Agreement referred to above, and each of the lending
and other financial institutions party to the Credit Agreement
 
In care of:
 
JPMorgan Chase Bank, National Association
    OH3-4107

 
8044 Montgomery Road, Floor 3
    Cincinnati, OH 45236

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
 
FORM OF RICHARDS, LAYTON & FINGER, P.A. OPINION
 
Attached
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [rlf.jpg]
Attorneys at Law      
 
January 18, 2013
 
To Each of the Persons Listed
on Schedule A Attached Hereto
 
Re: Chemed Corporation
 
Ladies and Gentlemen:
 
We have acted as special Delaware counsel for CHEMED CORPORATION, a Delaware
corporation ("Chemed"), Vitas Hospice Services, L.L.C., a Delaware limited
liability company ("Hospice Services"), and the Delaware corporations listed on
Schedule B attached hereto (each, a "Corporate Guarantor," and collectively, the
"Corporate Guarantors") in connection with the matters set forth herein (the
Corporate Guarantors, Chemed and Hospice Services are hereinafter referred to
each, as a "Company" and collectively, as the "Companies"). At your request,
this opinion is being furnished to you.
 
For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:
 
(a)            The Certificate of Incorporation of Chemed (formerly known as
Rota-Rooter, Inc.), dated March 26, 1970, as filed with the office of the
Secretary of State of the State of Delaware (the "Secretary of State") on April
2, 1970, as amended by the Certificate of Amendment of Certificate of
Incorporation of Chemed, dated March 1, 1982, as filed with the Secretary of
State on March 1, 1982, as corrected by the Certificate of Correction, dated
March 8, 1982, as filed with the Secretary of State on March 9, 1982, as amended
by the Certificate of Reduction of Capital of Chemed, dated March 11, 1982, as
filed with the Secretary of State on March 11, 1982, as amended by the
Certificate of Reduction of Capital of Chemed, dated August 16, 1982, as filed
with the Secretary of State on August 25, 1982, as amended by the Certificate of
Amendment of Certificate of hncorporation of Chemed, dated July 22, 1987, as
tiled with the Secretary of State on July 24, 1987. as amended by the
Certificate of Amendment of the Certificate of Incorporation of Chemed, dated
June 24, 1 992, as filed with the Secretary of State on July 7. 1992. as amended
by the Certificate of Amendment of Certificate of Incorporation of Chemed, dated
May 19, 2003, as filed with the Secretary of State on May 19, 2003, as amended
by the Certificate of Amendment of Certificate of Incorporation of Chemed, dated
May 17, 2004, as filed with the Secretary of State on May 17, 2004, and as
amended by the Certificate of Amendment of Certificate of Incorporation of
Chemed, dated March 10, 2006, as filed with the Secretary of State on May 15,
2006 (collectively, the "Chemed Certificate");
 
(b)           The by-laws of Chemed;
 
n n n
 
One Rodney Square n 920 North King Street n Wilmington, DE 19801 n Phone:
302-651-7700 n Fax: 302-651-7701
 
www rlf.com
 
 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 2
 
 
(c)           Each of the documents listed on Schedule C attached hereto
(collectively, the "Corporate Guarantor Certificates");
 
(d)          The by-laws of each of the Corporate Guarantors;
 
(e)           The Certificate of Formation of Hospice Services, dated April 12,
2001, as filed with the Secretary of State on April 17, 2001, as amended by the
Certificate of Merger, dated December 1, 2011, as filed with the Secretary of
State on December 1, 2011 (as so amended, the "Hospice Services Certificate");
 
(f)           The Agreement of Limited Liability Company of Hospice Services,
dated as of April 17, 2001, made by Vitas Healthcare (as defined in Schedule C
attached hereto), as sole member;
 
(g)          The Amended and Restated Limited Liability Company Agreement of
Hospice Services, dated as of April 27, 2001 (the "LLC Agreement"), made by
Vitas Healthcare, as sole member;
 
(h)          Certificates of an officer of each of the Companies (including
resolutions of the Board of Directors or the Board of Directors and the sole
member, as applicable, and other exhibits thereto), each dated as of January 18,
2013, as to certain matters;
 
(i)           The Second Amended and Restated Credit Agreement, dated as of
January 18, 2013 (the "Credit Agreement"), among Chemed, the Lenders (as defined
therein) party thereto, the LC Issuer (as defined therein) and JPMorgan Chase
Bank, National Association, a national banking association, as administrative
agent (the "Administrative Agent");
 
(j)           The Affirmation of Loan Documents, dated January 18, 2013 (the
"Reaffirmation Agreement"), made by the Companies and the other Affiliates (as
defined in the Credit Agreement) of Chemed party thereto;
 
(k)          The Amended and Restated Pledge and Security Agreement, dated as of
March 1, 2011 (the "Pledge Agreement"), made by the Companies, the other
Grantors (as defined therein) party thereto and the Administrative Agent;
 
(1)          The Amended and Restated Guaranty Agreement, dated as of March 1,
2011, made by each of the Corporate Guarantors, Hospice Services and the other
Guarantors (as defined therein) party thereto in favor of the Administrative
Agent;
 
(m)         Each of the documents listed on Schedule D attached hereto
(collectively, the "Financing Statements"); and
 
(n)          A Good Standing Certificate for each of the Companies, each dated
January 17, 2013, obtained from the Secretary of State.
 
 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 3
 
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Pledge Agreement. Chemed and the Corporate Guarantors are
hereinafter referred to each, as a "Corporation" and collectively, as the
"Corporations." The Chemed Certificate, the Corporate Guarantor Certificates and
the Hospice Services Certificate are hereinafter referred to each, as a
"Certificate" and collectively, as the "Certificates." The Credit Agreement and
the Reaffirmation Agreement are hereinafter referred to jointly as the
"Transaction Documents."
 
For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (n) above. In particular, we have not
reviewed any document (other than the documents listed in paragraphs (a) through
(n) above) that is referred to in or incorporated by reference into any document
reviewed by us. We have assumed that there exists no provision in any document
that we have not reviewed that is inconsistent with the opinions stated herein.
We have conducted no independent factual investigation of our own but rather
have relied solely upon the foregoing documents, the statements and information
set forth therein and the additional matters recited or assumed herein, all of
which we have assumed to be true, complete and accurate in all material
respects.
 
With respect to all documents examined by us, we have assumed that (i) all
signatures on documents examined by us are genuine, (ii) all documents submitted
to us as originals are authentic, and (iii) all documents submitted to us as
copies conform with the original copies of those documents.
 
For purposes of this opinion, we have assumed (i) that none of the Certificates
has been amended and that no such amendment is pending or has been proposed,
(ii) that each of the Companies is organized solely under the laws of the State
of Delaware, (iii) that there are no proceedings pending or contemplated for (A)
the merger, consolidation, conversion, dissolution, liquidation or termination
of any of the Companies, or (B) the transfer to or domestication in any other
jurisdiction of any of the Companies, (iv) that none of the Companies has
changed its name, whether by amendment of its organizational documents, by
reorganization or otherwise, within the last four months, (v) that any amendment
or restatement of any document reviewed by us has been accomplished in
accordance with, and was permitted by, the relevant provisions of said document
prior to its amendment or restatement from time to time, (vi) except to the
extent provided in paragraphs 1 and 5 below, the due organization, due formation
or due creation, as the case may be, and valid existence in good standing of
each party to the documents examined by us under the laws of the jurisdiction
governing its organization, formation or creation, (vii) the legal capacity of
natural persons who are signatories to the documents examined by us, (viii)
except to the extent provided in paragraphs 2 and 6 below, that each of the
parties to the documents examined by us has the power and authority to execute
and deliver, and to perform its obligations under, such documents, (ix) except
to the extent provided in paragraphs 3 and 7 below, the due authorization,
execution and delivery by all parties thereto of all documents examined by us,
(x) that each of the documents examined by us constitutes a valid and binding
agreement of the parties thereto, and is enforceable against the parties
thereto, in accordance with its terms, (xi) that each of the Corporate
Guarantors and Hospice Services is a direct or indirect


 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 4
 
 
wholly-owned subsidiary of Chemed, and the execution, delivery and performance
by each of the Corporations of the Transaction Documents to which it is a party
are necessary and convenient to the conduct, promotion or attainment of the
business of such Corporation, (xii) that the Corporate Guarantors and Hospice
Services derive no income from or connected with sources within the State of
Delaware and have no assets, activities (other than the maintenance of a
registered office and registered agent in the State of Delaware and the filing
of documents with the Secretary of State) or employees in the State of Delaware,
(xiii) that there have been obtained such authorizations, consents, approvals
and orders as are customarily required in the conduct of the business of Chemed,
and (xiv) that none of the Holders of Secured Obligations (as defined in the
Credit Agreement) is an "interested stockholder" (as defined in Section 203 of
the General Corporation Law of the State of Delaware (the "General Corporation
Law")) of Chemed and that Section 203 of the General Corporation Law is not
applicable to any of the Corporate Guarantors pursuant to subsection (b)(4)
thereof. We have not participated in the preparation of any offering material
relating to any of the Companies and assume no responsibility for the contents
of any such material. In addition, we assume no responsibility for the filing of
any continuation statements or amendments with respect to the Financing
Statements with the Division (as defined in Schedule D attached hereto) or any
other governmental office or agency.
 
This opinion is limited to the laws of the State of Delaware (excluding the
securities and blue sky laws of the State of Delaware), and we have not
considered and express no opinion on the laws of any other jurisdiction,
including federal laws (including federal bankruptcy law) and rules and
regulations relating thereto. Our opinions are rendered only with respect to
Delaware laws and rules, regulations and orders thereunder that are currently in
effect.
 
Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:
 
1.            Each of the Corporations is a corporation duly incorporated,
validly existing and in good standing as a corporation under the laws of the
State of Delaware.
 
2.            Each of the Corporations has all necessary corporate power and
authority to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is a party.
 
3.            The execution and delivery by each of the Corporations of the
Transaction Documents to which it is a party, and the performance by each of the
Corporations of its obligations thereunder, have been duly authorized by all
necessary corporate action on the part of such Corporation under its respective
Certificate and the by-laws of such Corporation.
 
4.            The execution, delivery and performance by each of the
Corporations of the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated thereby, do not violate any of the
terms, conditions or provisions of its respective Certificate or the by-laws of
such Corporation.
 
 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 5
 
 
5.            Hospice Services is a limited liability company duly formed and
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware.
 
6.            Hospice Services has all necessary limited liability company power
and authority to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is a party.
 
7.            The execution and delivery by Hospice Services of the Transaction
Documents to which it is a party, and the performance by Hospice Services of its
obligations thereunder, have been duly authorized by all necessary limited
liability company action on the part of Hospice Services under the Hospice
Services Certificate and the LLC Agreement.
 
8.            The execution, delivery and performance by Hospice Services of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not violate any of the terms, conditions
or provisions of the Hospice Services Certificate or the LLC Agreement.
 
9.            No authorization, consent, approval or order of, and no
registration, declaration or filing with, any Delaware court or Delaware
governmental or administrative body is required to be obtained or made by any of
the Companies solely as a result of the execution and delivery by such Company
of the Transaction Documents to which it is a party or the performance by such
Company of its obligations thereunder, except for (i) the filing of financing
statements and continuation statements with the Division and (ii) such
authorizations, consents, approvals or filings as may be required under Delaware
securities laws.
 
10.            Each of the Financing Statements is in an appropriate form for
filing with the Division and has been duly filed with the Division and the fees
and document taxes, if any, payable in connection with the said filing of the
Financing Statements have been paid in full.
 
11.            Insofar as Article 9 of the Uniform Commercial Code as in effect
in the State of Delaware on the date hereof (the "Delaware UCC") is applicable
(without regard to conflict of laws principles), the Administrative Agent has a
perfected security interest in the Companies' rights in that portion of the
Collateral in which a security interest may be perfected by the filing of a UCC
financing statement with the Division (collectively, the "Filing Collateral")
and the proceeds (as defined in Section 9-102(a)(64) of the Delaware UCC)
thereof.
 
12.            Based solely on an inquiry on January 17, 2013, limited to, and
solely to the extent reflected on the results of computer searches of, court
dockets in (a) the File & ServeXpress system for active cases of the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware, and of
the Superior Court of the State of Delaware in and for New Castle County,
Delaware, and (b) the Webpacer efile system of the United States District Court
for the District of Delaware, and of the United States Bankruptcy Court sitting
in the State of Delaware, we are not aware of any legal or governmental
proceeding pending against any of the Companies.
 
 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 6
 
 
The opinions expressed above are subject to the following additional
assumptions, qualifications, limitations and exceptions:
 
A.            We have assumed that (i) each of the Companies has sufficient
rights in the Collateral and has received sufficient value and consideration in
connection with the security interests granted under the Pledge Agreement for
the security interests of the Administrative Agent to attach, and we express no
opinion as to the nature or extent of any of the Companies' rights in, or title
to, any portion of the Collateral, and (ii) the Pledge Agreement reasonably
identifies the Collateral. Accordingly, we have assumed that the security
interests in the Collateral and the proceeds (as defined in Section 9-102(a)(64)
of the Delaware UCC) thereof have been duly created and have attached. In
addition, we express no opinion as to any portion of the Collateral that
consists of a type of collateral described in Section 9-501(a)(1) of the
Delaware UCC. Further, we have assumed that each of the Companies has authorized
the filing of the Financing Statement naming such Company as debtor with the
Division.
 
B.            The opinions set forth in paragraphs 10 and 11 above are limited
to Article 9 of the Delaware UCC, and therefore such opinions do not address (i)
laws of jurisdictions other than the State of Delaware, and of the State of
Delaware except for Article 9 of the Delaware UCC, (ii) collateral of a type not
subject to Article 9 of the Delaware UCC, and (iii) what law governs perfection
of the security interests granted in the collateral covered by this opinion.
 
C.            We note that further filings under the Delaware UCC may be
necessary to preserve and maintain (to the extent established and perfected by
the filing of the Financing Statements as described herein) the perfection of
the security interests of the Administrative Agent in the Filing Collateral,
including, without limitation, the following:
 
    (i)        appropriate continuation filings to be made within the period of
six months prior to the expiration of five year anniversary dates from the date
of the original filing of the Financing Statements;
 
    (ii)       filings required with respect to proceeds of collateral under
Section 9-315(d) of the Delaware UCC;
 
    (iii)      filings required within four months of the change of name,
identity or structure made by or with respect to any of the Companies, to the
extent set forth in Sections 9-507 and 9-508 of the Delaware UCC;


 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 7
 
 
    (iv)      filings required within four months of a change by any of the
Companies of its location to another jurisdiction, to the extent set forth in
Sections 9-301 and 9-316 of the Delaware UCC; and
 
    (v)       filings required within one year after the transfer of collateral
to a Person that becomes a debtor and is located in another jurisdiction, to the
extent set forth in Section 9-316 of the Delaware UCC.
 
D.           We do not express any opinion as to the perfection of any security
interest in any portion of the Collateral in which a security interest cannot be
perfected by the filing of a financing statement with the Division. In addition,
no opinion is expressed herein concerning (i) any collateral other than the
Filing Collateral and the proceeds (as defined in Section 9-102(a)(64) of the
Delaware UCC) thereof, (ii) any portion of the Filing Collateral that
constitutes a "commercial tort claim" (as defined in Section 9-102(a)(13) of the
Delaware UCC), (iii) any consumer transaction, or (iv) any security interest in
goods covered by a certificate of title statute. Further, we do not express any
opinion as to the perfection of any security interest in proceeds (as defined in
Section 9-102(a)(64) of the Delaware UCC) of the Filing Collateral, except to
the extent that such proceeds consist of cash proceeds (as defined in Section
9-102(a)(9) of the Delaware UCC) that are identifiable cash proceeds (as
contemplated by Sections 9-315(b) and (d) of the Delaware UCC), subject,
however, to the limitations of Section 9-315 of the Delaware UCC.
 
E.           We do not express any opinion as to the priority of any security
interest.
 
F.           We call to your attention that under the Delaware UCC, actions
taken by a secured party (e.g., releasing or assigning the security interest,
delivering possession of the collateral to the debtor or another person and
voluntarily subordinating a security interest) may affect the validity,
perfection or priority of a security interest.
 
G.           The opinion expressed in paragraph 11 above is subject to the
effect of (i) bankruptcy, insolvency, moratorium, receivership, reorganization,
liquidation, fraudulent conveyance and transfer and other similar laws relating
to or affecting the rights and remedies of creditors generally, and (ii)
principles of equity (regardless of whether considered and applied in a
proceeding in equity or at law).
 
H.           We note that notwithstanding any covenants to the contrary
contained in the Transaction Documents, (i) the stockholders of Chemed or a
Corporate Guarantor may dissolve such corporation under Section 275(c) of the
General Corporation Law upon the consent of all the stockholders entitled to
vote thereon, (ii) a stockholder owning at least 90% of the outstanding shares
of each class of stock of Chemed or a Corporate Guarantor entitled to vote
thereon may effect a merger with such corporation under Section 253 or Section
267 of the General Corporation Law, (iii) the stockholders of Chemed or a
Corporate Guarantor may amend the bylaws of such corporation, and (iv) a member
or manager of Hospice Services has the right or power to apply to or petition a
court to decree a dissolution of Hospice Services pursuant to Section 18-802 of
the Delaware Limited Liability Company Act (6 Del. C. § 18-101, et seq.).
 
 
 

--------------------------------------------------------------------------------

 
To Each of the Persons Listed
on Schedule A Attached Hereto
January 18, 2013
Page 8
 
 
1. We do not express any opinion as to any provision of any of the Transaction
Documents to the extent it purports to obligate any party to cause other persons
or entities to act (or refrain from acting) in a certain way insofar as such
provision relates to the actions of such other persons or entities.
 
J. We have assumed that each of the Financing Statements is currently effective
and on file with the Division, and has not been amended, assigned, terminated or
otherwise modified as of the date hereof.
 
We understand that you will rely as to matters of Delaware law upon this opinion
in connection with the transactions contemplated by the Transaction Documents.
In addition, your successors and assigns may rely as to matters of Delaware law
upon this opinion in connection with the matters set forth herein. In connection
with the foregoing, we hereby consent to your and your successors' and assigns'
relying as to matters of Delaware law upon this opinion, subject to the
understanding that the opinions rendered herein are given on the date hereof and
such opinions are rendered only with respect to facts existing on the date
hereof and laws, rules and regulations currently in effect. Except as stated
above, without our prior written consent, this opinion may not be furnished or
quoted to, or relied upon by, any other person or entity for any purpose.
 

 
Very truly yours,
      /s/ RICHARDS, LAYTON & FINGER, P.A.    

 
 
WAY/MYK/NS/TXB
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
JPMorgan Chase Bank, National Association, a national banking association,
individually and as Administrative Agent.
 
Bank of America, N.A.
 
U.S. Bank National Association
 
PNC Bank, N.A.
 
Branch Banking & Trust Company, Inc.
 
The Huntington National Bank
 
Each of the Companies


 
 

--------------------------------------------------------------------------------

 
 
Schedule B


1.
2.
3.
4.
5.
6.
7.
8.
9.
10.
11.
12.
13.
14.
15.
16.
Roto-Rooter Group, Inc.
Vitas Healthcare Corporation
Jet Resource, Inc.
Hospice Care Incorporated
VITAS HEALTHCARE CORPORATION OF OHIO
Vitas Holdings Corporation
VITAS HEALTHCARE CORPORATION ATLANTIC
VITAS HEALTHCARE CORPORATION MIDWEST
VITAS HME Solutions, Inc.
Vitas Healthcare Corporation of California
Vitas Healthcare Corporation of Illinois
VITAS Healthcare Corporation of Georgia
VITAS CARE SOLUTIONS, INC.
ROTO-ROOTER DEVELOPMENT COMPANY
R.R. UK, Inc.
VITAS Solutions, Inc.



 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
1.
The Certificate of Incorporation of Roto-Rooter Group, Inc. (formerly known as
ROTO­ROOTER MANAGEMENT COMPANY), a Delaware corporation ("Roto-Rooter"), dated
November 19, 1984, as filed with the Secretary of State on November 19, 1984, as
amended by the Certificate of Merger of Roto-Rooter, Inc. into Roto-Rooter, as
filed with the Secretary of State on April 4, 2003, as amended by the
Certificate of Ownership and Merger Merging Starburst, Inc. into Roto-Rooter,
dated June 27, 2003, as filed with the Secretary of State on July 1, 2003, as
amended by the Certificate of Amendment of Certificate of Incorporation of
Roto-Rooter, dated June 15, 2004, as filed with the Secretary of State on July
1, 2004.

 
2.
The Certificate of Incorporation of Vitas Healthcare Corporation (formerly known
as Hospice Care Incorporated), a Delaware corporation ("Vitas Healthcare"),
dated August 24, 1983, as filed with the Secretary of State on August 24, 1983,
as amended by the Certificate of Amendment of Certificate of Incorporation of
Vitas Healthcare Before Payment of Capital, dated September 30, 1983, as filed
with the Secretary of State on October 11, 1983, as amended and restated by the
Restated Certificate of incorporation of Vitas Healthcare, dated October 17,
1983, as filed with the Secretary of State on October 18, 1983, as amended by
the Certificate of Retirement of Stock, dated April 16, 1984, as filed with the
Secretary of State on June 25, 1984, as amended and restated by the Restated
Certificate of Incorporation of Vitas Healthcare, dated April 30, 1984, as filed
with the Secretary of State on August 20, 1984, as amended by the Certificate of
Retirement of Stock, dated October 14, 1991, as filed with the Secretary of
State on October 15, 1991, as amended and restated by the Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated October 31, 1991, as
filed with the Secretary of State on November 8, 1991, as amended by the
Certificate of Designation, Preferences and Other Rights of 9.0% Cumulative
Nonconvertible Preferred Stock of Vitas Healthcare, dated December 16, 1991, as
filed with the Secretary of State on December 16, 1991, as amended by the
Certificate of Amendment of Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated May I1, 1992, as filed with the Secretary of State on
May 13, 1992, as amended by the Certificate of Amendment to Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated May 27, 1993, as filed
with the Secretary of State on May 27, 1993, as amended by the Certificate of
Designation, Preferences and Other Rights of the Series B Convertible Preferred
Stock of Vitas Healthcare, dated June 3, 1993, as filed with the Secretary of
State on June 4, 1993, as amended by the Certificate of Amendment to Amended and
Restated Certificate of Incorporation of Vitas Healthcare, dated August 10,
1994, as filed with the Secretary of State on August 10, 1994, as amended by the
Certificate of Amendment to Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated August 10, 1994, as filed with the Secretary of State on
August 10, 1994, as amended by the Certificate of Change of Location of
Registered Office and Registered Agent of Vitas Healthcare, dated October 27,
1994, as filed with the Secretary of State on November 1, 1994, as amended by
the Certificate of Amendment to Amended and Restated Certificate of
Incorporation of Vitas Healthcare, dated December 31, 1996, as filed with the
Secretary of State on December 31, 1996, as amended by the Certificate of
Amendment to Amended and Restated Certificate of Incorporation of Vitas
Healthcare, dated June 30, 1997, as filed



 
 

--------------------------------------------------------------------------------

 
 
with the Secretary of State on June 30, 1997, as amended by the Certificate of
Amendment to Amended and Restated Certificate of Incorporation of Vitas
Healthcare, dated July 31, 1997, as filed with the Secretary of State on July
31, 1997, as amended by the Certificate of Amendment to Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated August 29, 1997, as
filed with the Secretary of State on August 29, 1997, as amended by the
Certificate of Amendment to Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated September 19, 1997, as filed with the Secretary of State
on September 22, 1997, as amended by the Certificate of Amendment to Amended and
Restated Certificate of Incorporation of Vitas Healthcare, dated September 19,
1997, as filed with the Secretary of State on September 22, 1997, as amended by
the Certificate of Amendment to Amended and Restated Certificate of
Incorporation of Vitas Healthcare, dated June 19, 1998, as filed with the
Secretary of State on June 19, 1998, as amended by the Certificate of Amendment
to Certificate of Designation, Preferences and Other Rights of the Series B
Convertible Preferred Stock of Vitas Healthcare, dated as of December 22, 1998,
as filed with the Secretary of State on December 28, 1998, as amended by the
Certificate of Amendment to Certificate of Designation, Preferences and Other
Rights of 9.0% Cumulative Nonconvertible Preferred Stock of Vitas Healthcare,
dated as of December 22, 1998, as filed with the Secretary of State on December
28, 1998, as amended by the Certificate of Amendment to Certificate of
Designation, Preferences and Other Rights of the Series B Convertible Preferred
Stock of Vitas Healthcare, dated as of November 10, 1999, as filed with the
Secretary of State on November 12, 1999, as amended by the Certificate of
Amendment to Certificate of Designation, Preferences and Other Rights of 9.0%
Cumulative Nonconvertible Preferred Stock of Vitas Healthcare, dated as of
November 10, 1999, as filed with the Secretary of State on November 12, 1999, as
amended by the Certificate of Amendment to Certificate of Designation,
Preferences and Other Rights of the Series B Convertible Preferred Stock of
Vitas Healthcare, dated as of October 26, 2000, as filed with the Secretary of
State on November 14, 2000, as amended by the Certificate of Amendment to
Certificate of Designation, Preferences and Other Rights of 9.0% Cumulative
Nonconvertible Preferred Stock of Vitas Healthcare, dated as of October 26,
2000, as filed with the Secretary of State on November 14, 2000, as amended by
the Certificate of Amendment to Certificate of Designation, Preferences and
Other Rights of 9.0% Cumulative Nonconvertible Preferred Stock of Vitas
Healthcare, dated as of April 27, 2001, as filed with the Secretary of State on
April 27, 2001, as amended by the Certificate of Elimination of the Series B
Convertible Preferred Stock of Vitas Healthcare, dated as of April 27, 2001, as
filed with the Secretary of State on April 30, 2001, as amended by the
Certificate of Amendment to Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated as of March 21, 2002, as filed with the Secretary of
State on March 25, 2002, as amended by the Certificate of Elimination of the
9.0% Cumulative Nonconvertible Preferred Stock of Vitas Healthcare, dated as of
August 18, 2003, as filed with the Secretary of State on August 22, 2003, and as
amended by the Certificate of Merger of MARLIN MERGER CORP. into Vitas
Healthcare, dated February 24, 2004, as filed with the Secretary of State on
February 24, 2004.
 
3. 
The Certificate of Incorporation of Jet Resource, Inc., a Delaware corporation
("Jet Resource"), dated August 14, 1991, as filed with the Secretary of State on
August 14, 1991.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
The Certificate of Incorporation of Hospice Care Incorporated (formerly known as
HOSPICE CARE OF MASSACHUSETTS INCORPORATED), a Delaware corporation ("Hospice
Care"), dated May 1, 1989, as filed with the Secretary of State on May 4, 1989,
as amended by the Certificate of Amendment of Certificate of Incorporation of
Hospice Care, dated May 11, 1992, and as filed with the Secretary of State on
May 13, 1992, and as amended by the Certificate of Change of Location of
Registered Office and Registered Agent of Hospice Care, dated October 27, 1994,
as filed with the Secretary of State on November 1, 1994.

 
5.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION OF OHIO, a
Delaware corporation ("Vitas Ohio"), dated July 21, 1992, as filed with the
Secretary of State on July 21, 1992, as amended by the Certificate of Change of
Location of Registered Office and Registered Agent of Vitas Ohio, dated October
27, 1994, as filed with the Secretary of State on November 1, 1994.

 
6.
The Certificate of Incorporation of Vitas Holdings Corporation, a Delaware
corporation ("Vitas Holdings"), dated August 4, 1998, as filed with the
Secretary of State on August 4, 1998.

 
7.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION ATLANTIC
(formerly known as Vitas Healthcare Corporation of Pennsylvania), a Delaware
corporation ("Vitas Atlantic"), dated May 4, 1993, as filed with the Secretary
of State on May 4, 1993, as amended by Certificate of Amendment of Certificate
of Incorporation of Vitas Atlantic, dated May 26, 2005, as filed with the
Secretary of State on May 27, 2005.

 
8.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION MIDWEST
(formerly known as Vitas Healthcare Corporation of Wisconsin), a Delaware
corporation ("Vitas Midwest"), dated March 27, 2001, as filed with the Secretary
of State on March 27, 2001, as amended by Certificate of Amendment of
Certificate of Incorporation of Vitas Midwest, dated May 26, 2005, as filed with
the Secretary of State on May 27, 2005.

 
9.
The Certificate of Incorporation of VITAS HME Solutions, Inc., a Delaware
corporation ("HME"), dated February 23, 2000, as filed with the Secretary of
State on February 23, 2000.

 
10.
The Certificate of Incorporation of Vitas Healthcare Corporation of California,
a Delaware corporation ("Vitas California"), dated November 28, 1994, as filed
with the Secretary of State on November 28, 1994.

 
11.
The Certificate of Incorporation of Vitas Healthcare Corporation of Illinois, a
Delaware corporation ("Vitas Illinois"), dated March 27, 2001, as filed with the
Secretary of State on March 27, 2001.

 
12.
The Certificate of Incorporation of VITAS Healthcare Corporation of Georgia, a
Delaware corporation ("Vitas Georgia"), dated August 20, 2004, as filed with the
Secretary of State on August 20, 2004.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
The Certificate of Incorporation of VITAS CARE SOLUTIONS, INC., a Delaware
corporation ("Vitas Care"), dated November 20, 20, as filed with the Secretary
of State on November 21, 2006, as corrected by the Certificate of Correction to
the Certificate of Incorporation of Vitas Care, dated February 25, 2011, as
filed with the Secretary of State on February 25, 2011.

 
14.
The Certificate of Incorporation of ROTO-ROOTER DEVELOPMENT COMPANY, a Delaware
corporation ("Roto-Rooter Development"), dated December 30, 1988, as filed with
the Secretary of State on December 30, 1988.

 
15.
The Certificate of Incorporation of R.R. UK, Inc., a Delaware corporation ("RR
UK"), dated May 1, 1989, as filed with the Secretary of State on May 1, 1989.

 
16.
The Certificate of Incorporation of VITAS Solutions, Inc., a Delaware
corporation ("Solutions"), dated January 22, 2008, as filed with the Secretary
of State on January 25, 2008.

 
 
 

--------------------------------------------------------------------------------

 
Schedule D
 
1.            A financing statement on form UCC-1, naming Chemed as debtor and
the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "A", filed with the Secretary of State (Uniform Commercial
Code Section) (the "Division") on December 19, 2012, and assigned file number
20124967768.
 
2.            A financing statement on form UCC-1, naming Hospice Services as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "B", filed with the Division on May 3, 2007, and
assigned file number 20071682748, as continued by a financing statement
amendment on farm UCC-3, in the foul' attached hereto and marked as Exhibit "C",
filed with the Division on December 14, 2011, and assigned file number
20114782796.
 
3.            A financing statement on form UCC-1, naming Roto-Rooter as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "D", filed with the Division on May 3, 2007, and assigned file
number 20071682540, as continued by a financing statement amendment on form
UCC-3, in the form attached hereto and marked as Exhibit "E", filed with the
Division on December 14, 2011, and assigned file number 20114782705.
 
4.            A financing statement on form UCC-1, naming Vitas Healthcare as
debtor and the Administrative Agent as secured party, in the folm attached
hereto and marked as Exhibit "F", filed with the Division on May 3, 2007, and
assigned file number 20071682599, as continued by a financing statement
amendment on form UCC-3, in the form attached hereto and marked as Exhibit "G",
filed with the Division on December 14, 2011, and assigned file number
20114782978.
 
5.            A financing statement on form UCC-1, naming Jet Resource as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "H", filed with the Division on May 3, 2007, and assigned file
number 20071682524, as continued by a financing statement amendment on form
UCC-3, in the form attached hereto and marked as Exhibit "I", filed with the
Division on December 14, 2011, and assigned file number 20114782903.
 
6.            A financing statement on fonn UCC-1, naming Hospice Care as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "J", filed with the Division on May 3, 2007, and assigned file
number 20071682508, as continued by a financing statement amendment on form
UCC-3, in the form attached hereto and marked as Exhibit "K", filed with the
Division on December 14, 2011, and assigned file number 20114782697.
 
7.            A financing statement on form UCC-1, naming Vitas Ohio as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "L", filed with the Division on December 19, 2012, and
assigned file number 20124968600.
 
8.            A financing statement on form UCC-1, naming Vitas Holdings as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "M", filed with the Division on May 3, 2007, and
assigned file number 20071682714, as continued by a financing statement
amendment on form UCC-3, in the form attached hereto and marked as Exhibit "N",
filed with the Division on December 14, 2011, and assigned file number
20114782994.
 
 
 

--------------------------------------------------------------------------------

 
9.           A financing statement on form UCC-1, naming Vitas Atlantic as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "O", filed with the Division on December 19, 2012,
and assigned file number 20124968634.
 
10.           A financing statement on form UCC-l, naming Vitas Midwest as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "P", filed with the Division on May 3, 2007, and
assigned file number 20071682706, as continued by a financing statement
amendment on form UCC-3, in the form attached hereto and marked as Exhibit "Q",
filed with the Division on December 14, 2011, and assigned file number
20114782879.
 
11.           A financing statement on form UCC-1, naming HME as debtor and the
Administrative Agent as secured party, in the form attached hereto and marked as
Exhibit "R", filed with the Division on May 3, 2007, and assigned file number
20071678662, as continued by a financing statement amendment on form UCC-3, in
the form attached hereto and marked as Exhibit "S", filed with the Division on
December 14, 2011, and assigned file number 20114782911.
 
12.           A financing statement on foim UCC-1, naming Vitas California as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "T", filed with the Division on December 19, 2012,
and assigned file number 20124968519.
 
13.           A financing statement on form UCC-l, naming Vitas Illinois as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "U", filed with the Division on December 19, 2012,
and assigned file number 20124968550.
 
14.           A financing statement on form UCC-1, naming Vitas Georgia as
debtor and the Administrative Agent as secured party, in the folm attached
hereto and marked as Exhibit "V", filed with the Division on December 19, 2012,
and assigned file number 20124968527.
 
15.           A financing statement on form UCC-1, naming Vitas Care as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "W", filed with the Division on May 3, 2007, and assigned file
number 20071682557, as continued by a financing statement amendment on form
UCC-3, in the form attached hereto and marked as Exhibit "X", filed with the
Division on December 14, 2011, and assigned file number 20114783026.
 
16.           A financing statement on form UCC-1, naming Roto-Rooter
Development as debtor and the Administrative Agent as secured party, in the form
attached hereto and marked as Exhibit "Y", filed with the Division on May 3,
2007, and assigned file number 20071682532,


 
 

--------------------------------------------------------------------------------

 
 
as continued by a financing statement amendment on form UCC-3, in the form
attached hereto and marked as Exhibit "Z", filed with the Division on December
14, 2011, and assigned file number 20114782861.
 
17.            A financing statement on form UCC-1, naming RR UK as debtor and
the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "AA", filed with the Division on May 3, 2007, and assigned
file number 20071682565, as continued by a financing statement amendment on form
UCC-3, in the form attached hereto and marked as Exhibit "BB", filed with the
Division on December 14, 2011, and assigned file number 20114782663.
 
18.            A financing statement on form UCC-1, naming Solutions as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "CC", filed with the Division on March 1, 2011, and assigned
file number 20110756232.
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page152.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page153.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page154.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page155.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page156.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page157.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page158.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page159.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page160.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page161.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page162.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page163.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page164.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page165.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page166.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page167.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page168.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page169.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page170.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page171.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page172.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page173.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page174.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page175.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page176.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page177.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page178.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page179.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [page180.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
To:          The Lenders under the
Credit Agreement described below
 
This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement, dated as of January 18, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chemed Corporation, a Delaware corporation, as the
Borrower (the “Borrower”), certain financial institutions from time to time
party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.     I am the duly elected __________ of the Borrower;1 and
 
2.     Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true and correct.
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of, 20___.
 

 
CHEMED CORPORATION, as the Borrower
         
 
By:
        Name:       Title: [Chief Financial Officer] [Treasurer]          

 
 
 
 

--------------------------------------------------------------------------------

1 Per Section 6.1.3 of the Credit Agreement, this certificate is to be completed
and executed by the chief financial officer or treasurer.
 
 
B-1 

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of ________  ___, 20___ (the “Compliance Date”) with
Provisions of Sections [6.20], [6.21] and [6.23]of the Credit Agreement
 
 
I.
FINANCIAL COVENANTS
               
A.
LEVERAGE RATIO (Section 6.20)
                 
(1)
Consolidated Funded Indebtedness                      
(a)
Consolidated Indebtedness (includes only amounts classified on balance sheet as
long-term Indebtedness)
    $________                
(b)
Stated or face amount of all Letters of Credit (other than Letters of Credit to
the extent collateralized by cash or Cash Equivalent Instruments)
+
 
$________
               
(c)
 Consolidated Funded Indebtedness (sum of (a) plus (b))    
$________
             
(2)
Consolidated EBITDA                      
(a)
Consolidated Net Income from continuing operations
   
$________
               
(b)
Consolidated Interest Expense
+
 
$________
               
(c)
Expense for taxes paid or accrued
+
 
$________
               
(d)
Depreciation
+
 
$________
               
(e)
Amortization expense of the Borrower and its consolidated Subsidiaries
(including amortization recorded in connection with the application of Financial
Accounting Standard No. 142 (Goodwill and Other Intangibles))
+
 
$________
               
(f)
Dividends, distributions and payments under any employee stock award or
incentive plans plus any employment taxes, cash fringes and employee benefit
charges payable in connection therewith
+
 
$________
           

 
 
 
B-2

--------------------------------------------------------------------------------

 
 

   
(g)
All other non-cash charges of the Borrower and its consolidated Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash expenditures in any future period)
+
 
$________
               
(h)
Interest income and non-cash items of income of the Borrower and its
consolidated Subsidiaries
-
 
$________
               
(i)
The aggregate amount of the awards remitted by the Borrower to its senior
management under the current Multi-Year Management Incentive Plans (provided
that no more than $5,000,000 of cash compensation, payments or awards remitted
to senior management shall be included in this calculation)
+
 
$________
               
(j)
Non-cash charges arising from compensation expense as a result of Financial
Accounting Standards Board Statement 123R, “Share Based Payments”
+
 
$________
               
(k)
Any loss incurred by the Borrower as a result of the early extinguishment of
Indebtedness
+
 
$________
               
(l)
All non-recurring costs and expenses incurred in connection with the
consummation of any Permitted Acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not yet completed) and any non-recurring charges
or non-recurring costs incurred as a result of such transaction
+
 
$________
               
(m)
Yellow Pages Advertising Expense
+
 
$________
               
(n)
Up to $50,000,000 in respect of litigation costs and expenses (including
settlement amounts), including in respect of claims, actions, investigations or
other proceedings initiated by the United States Department of Justice or the
Office of the Inspect or General for the Department of Health and Human Services
+
 
$________
           

 
 
 
B-3

--------------------------------------------------------------------------------

 
 

   
(o)
Consolidated EBITDA
=
 
$________
             
(3)
Leverage Ratio (Ratio of A(1)(c) to A(2)(o))    
______ to 1.00
             
(4)
Maximum Leverage Ratio for any fiscal quarter is required to be equal to or less
than 3.50 to 1.                  
B.
FIXED CHARGE COVERAGE RATIO (Section 6.21)
                   
(1)
                     
(a)
Consolidated EBITDA (A(2)(o) above)
   
$________
               
(b)
Consolidated Capital Expenditures
_
 
$________
               
(c)
Total:
     
$________
             
(2)
         
(a)
Consolidated Interest Expense
   
$________
               
(b)
Consolidated Current Maturities (including, without limitation, Capitalized
Lease Obligations)
+
 
$________
               
(c)
Cash dividends paid on equity interests of the Borrower
+
 
$________
               
(d)
Expenses for cash income taxes paid
+
 
$________
               
(e)
Total:
   
$________
             
(3)
Fixed Charge Coverage Ratio (Ratio of B(1)(c) to B(2)(e))    
_______to 1.00
             
(4)
Fixed Charge Coverage Ratio for any Fiscal Quarter is required to be equal to or
greater than 1.50 to 1.00.                  
II.
OTHER MISCELLANEOUS PROVISIONS
               
A.
OPERATING LEASES (Section 6.23)
                 
(1)
The annual aggregate amount of liabilities of the Borrower and its Subsidiaries
under Operating Leases, synthetic leases or tax ownership operating leases (not
to exceed $30,000,000)      
$________

 
 
 
B-4 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
 


1.
Assignor:
           
2.
Assignee:
 
    [and is an Affiliate/Approved
   
Fund of [identify Lender]2]
         
3.
Borrower:
Chemed Corporation
         
4.
Agent:
JPMorgan Chase Bank, National
    as the Administrative Agent
   
Association
    under the Credit Agreement
       
5.
 Credit Agreement:
The Second Amended and Restated Credit Agreement dated as of
     



2 Select as applicable.
 
 
C-1

--------------------------------------------------------------------------------

 


 
January 18, 2013 among the Borrower, the Lenders, and the Administrative Agent.
 
6.          Assigned Interest:
Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage Assigned
of
Commitment/Loans3
             _____________4
$
$
  _________%
              _____________
$
$
  _________%
              _____________
$
$
  _________%



 
 
7.          Trade Date:       ____________________________________________5
 
Effective Date: ______________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECT IVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
         
By:
 
   
    Title:
   
ASSIGNEE
 
[NAME OF ASSIGNEE]
         
By:
 
   
    Title:

 
 
Consented to and Accepted:
 
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent
 
By:         ______________
  Title:
 
 
 

--------------------------------------------------------------------------------

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
4    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement.
5    Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.
 
 
C-2

--------------------------------------------------------------------------------

 
 
Consented to:
 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as LC Issuer
 
By:    _____________________
Title:
 
[Consented to:]6
 
[CHEMED CORPORATION,
as Borrower]
 
By:    _____________________
Title:
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement; provided, however, that pursuant to Section 12.3.2 of the
Credit Agreement, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.


 
C-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) if it is a Non-U.S. Lender, attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own
 
 
C-4

--------------------------------------------------------------------------------

 
 
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.      Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal law of the State of New York.
 
 

 
 
C-5

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
 
 
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
 

 
 
C-6

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
RESERVED
 
 
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF REVOLVING LOAN NOTE
 

$[____________]    [DATE]

  
CHEMED CORPORATION, a Delaware corporation (the “Borrower”), promises to pay to
[LENDER] or its registered assigns (the “Lender”) [ ] DOLLARS ($[ ]) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to Borrower pursuant to the Credit Agreement (as hereinafter defined), in
immediately available funds at the place specified pursuant to Article II of the
Credit Agreement, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Credit Agreement. The Borrower
shall pay, in Dollars, the principal of and accrued and unpaid interest on the
Revolving Loans in full on the Revolving Loan Termination Date and shall make
such mandatory payments as are required to be made under the terms of Article II
of the Credit Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Revolving Loan Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the Second Amended and Restated Credit Agreement, dated as
of January 18, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time party thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, National Association, as Administrative
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement. This Note is also entitled
to the benefits of the Collateral Documents and the obligations evidenced hereby
are secured by the Liens granted under the Collateral Documents.
 
This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

 
 
E-1

--------------------------------------------------------------------------------

 
 
 

 
CHEMED CORPORATION, as the Borrower
         
 
By:
      Name:      Title:           

 
 

 
 
E-2

--------------------------------------------------------------------------------

 
 
SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING LOAN NOTE OF CHEMED CORPORATION
[DATE]
 
 
Principal
Principal
 
 
Amount of
Amount
Unpaid
Date
Revolving Loan
Paid
Balance
       

 
 
 
 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF OFFICER’S CERTIFICATE
 
OFFICER’S CERTIFICATE
 
I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am theof Chemed Corporation, a
corporation duly organized and existing under the laws of the State of Delaware
(the “Borrower”). Capitalized terms used herein and not otherwise defined herein
are as defined in that certain Second Amended and Restated Credit Agreement,
dated as of January 18, 2013 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”) and JPMorgan Chase Bank, National Association, as Administrative
Agent.
 
I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to [Section 4.1.4]7 [Section 6.1.3]8 of the
Credit Agreement, as of the date hereof:
 
1. No Event of Default or Unmatured Event of Default has occurred and is
continuing [other than the following (describe the nature of the Event of
Default or Unmatured Event of Default and the status thereof)].
 
[2.      The representations and warranties of the Borrower contained in Article
V of the Credit Agreement are true and correct in all material respects on and
as of the date of this Certificate to the same extent as though made on and as
of the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.]9
 
[3.      Other than as disclosed in public filings with the Securities and
Exchange Commission prior to the initial Credit Extension Date, no material
adverse change in the business, assets, condition (financial or otherwise), or
Property of the Borrower and its Subsidiaries, taken as a whole, has occurred
since December 31, 2011.]10
 
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
___day of ___________,  20___.
 
 
 

--------------------------------------------------------------------------------

7   Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
8   Bracketed language will be included in Officer’s Certificates delivered
subsequent to the Closing Date.
9   Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
10   Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
 
 
 
F-1

--------------------------------------------------------------------------------

 
 

 
CHEMED CORPORATION, as the Borrower
         
 
By:
      Name:     Title:          

 
 

 

 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
 
LIST OF CLOSING DOCUMENTS
 
Attached


 
 
 
G-1

--------------------------------------------------------------------------------

 
 
$350,000,000
 
CHEMED CORPORATION
 
January 18, 2013
 
LIST OF CLOSING DOCUMENTS
 
 
A. LOAN DOCUMENTS
 
1.
Second Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Chemed Corporation, a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, National Association, in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a $350,000,000 revolving credit facility.

 

SCHEDULES           Commitment Schedule
Departing Lender Schedule
Pricing Schedule          
Schedule 2.20
--
Existing Letters of Credit
 
Schedule 5.8
--
Subsidiaries
 
Schedule 6.13
--
Existing Investments
 
Schedule 6.14
--
Existing Indebtedness
 
Schedule 6.15
--
Existing Liens; Closing Date Surety Bond Liens
 
Schedule 6.16
--
Transactions with Affiliates
 
Schedule 6.18
--
Subsidiary Covenants
        EXHIBITS          
EXHIBIT A-1
--
Form of Borrower’s In-House Counsel’s Opinion
 
EXHIBIT A-2
--
Form of Cravath, Swaine & Moore LLP (Special New
 
EXHIBIT A-3
--
York Counsel) Opinion
Form of Richards, Layton & Finger, P.A. (Special
 
EXHIBIT B
--
Delaware Counsel) Opinion
Form of Compliance Certificate
 
EXHIBIT C
--
Form of Assignment and Assumption Agreement
 
EXHIBIT D
--
Reserved
 
EXHIBIT E
--
Form of Promissory Note for Revolving Loan (if requested)
 
EXHIBIT F
--
Officer’s Certificate
 
EXHIBIT G
--
List of Closing Documents
 
EXHIBIT H
--
Form of Commitment and Acceptance

\
 
 

--------------------------------------------------------------------------------

 
 
2.
Affirmation of Loan Documents executed by the Borrower and each of the
Borrower’s Wholly Owned domestic subsidiaries identified in Appendix A hereto
(the “Guarantors” and collectively with the Borrower, the “Credit Parties”).

 
3.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a Note pursuant to Section 2.13 of the Credit Agreement in the
aggregate principal amount of each such Lender’s Revolving Loan Commitment under
the Credit Agreement.
 

 
B. CORPORATE DOCUMENTS
 
4.
Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other charter document of such Credit
Party, as attached thereto and as certified as of a recent date by the secretary
of state (or the equivalent thereof) of its jurisdiction of organization, if
applicable, since the date of the certification thereof by such secretary of
state (or equivalent thereof), if applicable, (ii) the By-Laws, Operating
Agreement, or other applicable organizational document, as attached thereto, of
such Credit Party as in effect on the date of such certification, (iii) good
standing certificates (or the equivalent thereof) for such Credit Party from its
jurisdiction of organization, (iv) resolutions of the Board of Directors, Board
of Managers, or other governing body of such Credit Party authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (v) the names, titles and true signatures of the incumbent officers
of such Credit Party authorized to sign the Loan Documents to which it is a
party, and, in the case of the Borrower, authorized to request borrowings under
the Credit Agreement.

 
 
C. UCC DOCUMENTS
 
5.
UCC, tax and judgment lien search reports naming each Credit Party from the
appropriate offices in those jurisdictions identified in Appendix B hereto.

 
6.
Previously filed UCC-1 financing statements naming each Credit Party as debtor
and the Administrative Agent as secured party as filed with the appropriate
offices in those jurisdictions set forth in Appendix C hereto.

 
 
D. OPINIONS
 
7.
Opinion letter of In-House Counsel to the Credit Parties, addressed to the
Administrative Agent and the Lenders.

 
8.
Opinion letter of Cravath, Swaine & Moore LLP, special New York counsel to the
Credit Parties, addressed to the Administrative Agent and the Lenders.

 
9.
Opinion letter of Richards, Layton & Finger, P.A., special Delaware counsel to
the Credit Parties, addressed to the Administrative Agent and the Lenders.

 
 
 

--------------------------------------------------------------------------------

 
 
E. CLOSING CERTIFICATES AND MISCELLANEOUS
 
10.
Oficer’s Certificate signed by the chief financial officer of the Borrower
certifying as of the Closing Date that (i) no Event of Default or Unmatured
Event of Default has occurred and is continuing; (ii) the representations and
warranties of the Borrower contained in Article V of the Credit Agreement are
true and correct in all material respects as of the Closing Date; and (iii)
other than as disclosed in public filings with the Securities and Exchange
Commission prior to the Closing Date, no material adverse change in the
business, assets, property or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole, has occurred since December 31, 2009.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Credit Parties
 
 
Entity
Jurisdictions of Organization
COMFORT CARE HOLDINGS CO.
Nevada
Consolidated HVAC, Inc.
Ohio
Hospice Care Incorporated
Delaware
Jet Resource, Inc.
Delaware
NUROTOCO OF MASSACHUSETTS, INC.
Massachusetts
NUROTOCO OF MASSACHUSETTS, INC. II
Massachusetts
NUROTOCO OF MASSACHUSETTS, INC. III
Massachusetts
R.R. UK, Inc.
Delaware
ROTO-ROOTER CORPORATION
Iowa
ROTO-ROOTER DEVELOPMENT COMPANY
Delaware
Roto-Rooter Group, Inc.
Delaware
ROTO-ROOTER SERVICES COMPANY
Iowa
VITAS CARE SOLUTIONS, INC.
Delaware
Vitas Healthcare Corporation
Delaware
Vitas Healthcare Corporation of California
Delaware
Vitas Healthcare Corporation of Florida
Florida
VITAS Healthcare Corporation of Georgia
Delaware
Vitas Healthcare Corporation of Illinois
Delaware
VITAS HEALTHCARE CORPORATION OF OHIO
Delaware
VITAS HEALTHCARE CORPORATION ATLANTIC
Delaware
VITAS HEALTHCARE CORPORATION MIDWEST
Delaware
Vitas Healthcare of Texas, L.P.
Texas
VITAS HME Solutions, Inc.
Delaware
Vitas Holdings Corporation
Delaware
Vitas Hospice Services, L.L.C.
Delaware
VITAS Solutions, Inc.
Delaware



 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B Pre-Closing UCC Searches
 
Entity
Jurisdictions of
Organization
Jurisdictions for tax lien,
judgment & pending suit
searches
CHEMED CORPORATION
Delaware
Cincinnati, Ohio 45202
COMFORT CARE HOLDINGS CO.
Nevada
Cincinnati, Ohio 45202
Consolidated HVAC, Inc.
Ohio
Cincinnati, Ohio 45202
Hospice Care Incorporated
Delaware
Miami, Florida 33131
Jet Resource, Inc.
Delaware
Cincinnati, Ohio 45202
NUROTOCO OF
MASSACHUSETTS, INC.
Massachusetts
Cincinnati, Ohio 45202
NUROTOCO OF
MASSACHUSETTS, INC. II
Massachusetts
Cincinnati, Ohio 45202
NUROTOCO OF
MASSACHUSETTS, INC. III
Massachusetts
Cincinnati, Ohio 45202
R.R. UK, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER CORPORATION
Iowa
Des Moines, IA 50265
ROTO-ROOTER DEVELOPMENT
COMPANY
Delaware
Des Moines, IA 50265
Roto-Rooter Group, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER SERVICES
COMPANY
Iowa
Cincinnati, Ohio 45202
VITAS CARE SOLUTIONS, INC.
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation
Delaware
Miami, Florida 33131
VITAS Healthcare Corporation of
Arizona
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
California
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Central Florida
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Florida
Florida
Miami, Florida 33131
VITAS Healthcare Corporation of
Georgia
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Illinois
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION OF OHIO
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION OF ATLANTIC
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION MIDWEST
Delaware
Miami, Florida 33131
Vitas Healthcare of Texas, L.P.
Texas
Miami, Florida 33131
VITAS HME Solutions, Inc.
Delaware
Miami, Florida 33131
Vitas Holdings Corporation
Delaware
Miami, Florida 33131

 
 
 
 

--------------------------------------------------------------------------------

 
 
Entity
Jurisdictions of
Organization
Jurisdictions for tax lien,
judgment & pending suit
searches
Vitas Hospice Services, L.L.C.
Delaware
Miami, Florida 33131
VITAS Solutions, Inc.
Delaware
Miami, Florida 33131

 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
Previously Filed UCC-1 Financing Statements
 
Entity
Jurisdiction
Filing Number
Filing Date
 
CHEMED CORPORATION
Secretary of State,
Delaware
20071682102
5/3/07
COMFORT CARE HOLDINGS
CO.
Secretary of State, Nevada
20070 14553-3
5/4/07
Consolidated HVAC, Inc.
Secretary of State, Ohio
OH001 14803968
5/4/07
Hospice Care Incorporated
Secretary of State,
Delaware
20071682508
5/3/07
Jet Resource, Inc.
Secretary of State,
Delaware
20071682524
5/3/07
NUROTOCO OF
MASSACHUSETTS, INC.
Secretary of
Commonwealth,
Massachusetts
200756597560
5/4/07
R.R. UK, Inc.
Secretary of State,
Delaware
20071682565
5/3/07
ROTO-ROOTER CORPORATION
Secretary of State, Iowa
P553195-4
5/4/07
ROTO-ROOTER
DEVELOPMENT COMPANY
Secretary of State,
Delaware
20071682532
5/3/07
Roto-Rooter Group, Inc.
Secretary of State,
Delaware
20071682540
5/3/07
ROTO-ROOTER SERVICES
COMPANY
Secretary of State, Iowa
P553194-8
5/4/07
VITAS CARE SOLUTIONS, INC.
Secretary of State,
Delaware
20071682557
5/3/07
Vitas Healthcare Corporation
Secretary of State,
Delaware
20071682599
5/3/07
VITAS Healthcare Corporation of
Arizona
Secretary of State,
Delaware
20071682581
5/3/07
Vitas Healthcare Corporation of
California
Secretary of State,
Delaware
20071682607
5/3/07
Vitas Healthcare Corporation of
Central Florida
Secretary of State,
Delaware
20071682623
5/3/07
Vitas Healthcare Corporation of
Florida
Florida Secured
Transaction Registry,
Florida
200705467587
5/4/07
VITAS Healthcare Corporation of
Georgia
Secretary of State,
Delaware
20071682631
5/3/07
Vitas Healthcare Corporation of
Illinois
Secretary of State,
Delaware
20071682656
5/3/07
VITAS HEALTHCARE
CORPORATION OF OHIO
Secretary of State,
Delaware
20071682672
5/3/07
VITAS HEALTHCARE
CORPORATION ATLANTIC
Secretary of State,
Delaware
20071682698
5/3/07
VITAS HEALTHCARE
CORPORATION MIDWEST
Secretary of State,
Delaware
20071682706
5/3/07
Vitas Healthcare of Texas, L.P.
Secretary of State, Texas
07-00 15058278
5/3/07

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Entity
Jurisdiction
Filing Number
Filing Date
 
VITAS HME Solutions, Inc.
Secretary of State,
Delaware
20071678662
5/3/07
Vitas Holdings Corporation
Secretary of State,
Delaware
20071682714
5/3/07
Vitas Hospice Services, L.L.C.
Secretary of State,
Delaware
20071682748
5/3/07
Vitas Solutions, Inc.
Secretary of State,
Delaware
20110756232
3/1/11
Nurotoco of Massachusetts, Inc. II
Secretary of State,
Massachusetts
201301048090
1/4/13
Nurotoco of Massachusetts, Inc. III
Secretary of State,
Massachusetts
201301048180
1/4/13

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
 
FORM OF COMMITMENT AND ACCEPTANCE
 
 
Dated [______________]
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 18, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Chemed Corporation (the
“Borrower”), certain financial institutions from time to time party thereto as
lenders (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein have the
meanings ascribed thereto in the Credit Agreement.
 
Pursuant to Section 2.5.3 of the Credit Agreement, the Borrower has requested
[an increase in the aggregate Revolving Loan Commitments of the Lenders (the
“Aggregate Revolving Loan Commitment”) from $_________ to $ _________] [an
Incremental Term Loan in the amount of $ _________]. Such [increase in the
Aggregate Revolving Loan Commitment] [Incremental Term Loan] is to become
effective on the date (the “Effective Date”) which is the later of
(i) _________, _________ and (ii) the date on which the conditions precedent set
forth in Section 2.5.3 in respect of such [increase] [Incremental Term Loan]
have been satisfied. In connection with such requested [increase in the
Aggregate Revolving Loan Commitment] [Incremental Term Loan], the Borrower, the
Administrative Agent and _________ (the “Accepting Bank”) hereby agree as
follows:
 
1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall [thereupon have a Revolving Loan
Commitment under and for purposes of the Credit Agreement in an amount equal to]
[participate in a tranche of Incremental Term Loans with a respective commitment
amount equal to]] [[the Revolving Loan Commitment of the Accepting Bank under
the Credit Agreement shall be increased from $ _________ to]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to]] the amount set forth opposite the Accepting Bank’s name on the
signature page hereof.
 
[2. The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]11
 
 
H-1

--------------------------------------------------------------------------------

 
 
3.   The Borrower hereby represents and warrants that as of the date hereof and
as of the Effective Date, (a) all representations and warranties under Article V
of the Credit Agreement are true and correct in all material respects as though
made on the date hereof (except for those representations and warranties which
expressly relate to an earlier date, which shall have been true and correct as
of such earlier date) and (b) no event has occurred and is continuing which
constitutes an Unmatured Event of Default or an Event of Default.
 
4.   THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
5.    This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

11 To be inserted only if the Accepting Bank is not a party to the Credit
Agreement.
 
 
H-2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 

 
CHEMED CORPORATION,
as the Borrower
 
 
By: _______________________________
Name:
Title:
 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,
as the Administrative Agent
 
 
By: _______________________________                
Name:
Title:
           
[REVOLVING LOAN COMMITMENT]
[INCREMENTAL TERM LOAN
COMMITMENT]
ACCEPTING BANK     $  [BANK]      
By:
Name:
Title:

 
 
 
H-3